


Exhibit 10(j)


$1,500,000,000
AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT
among
ARROW ELECTRONICS, INC.,
THE SUBSIDIARY BORROWERS
The Several Banks
from Time to Time Parties Hereto,


BNP PARIBAS,
BANK OF AMERICA, N.A.,
THE BANK OF NOVA SCOTIA and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Syndication Agents




and




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


__________
J.P. MORGAN SECURITIES LLC,
BNP PARIBAS SECURITIES CORP.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
THE BANK OF NOVA SCOTIA and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Joint Lead Arrangers and Joint Bookrunners
Dated as of December 13, 2013
    






















--------------------------------------------------------------------------------




Table of Contents

SECTION 1. DEFINITIONS
1.1 Defined Terms
1.2 Other Definitional Provisions
1.3 Accounting Determinations
SECTION 2. THE COMMITTED RATE LOANS
2.1 Committed Rate Loans
2.2 Procedure for Committed Rate Loan Borrowing
2.3 Repayment of Committed Rate Loans; Evidence of Debt
2.4 Termination or Reduction of Revolving Commitments
2.5 [reserved]
2.6 [reserved]
2.7 [reserved]
2.8 [reserved]
2.9 [reserved]
2.10 Revolving Commitment Increases
2.11 Refunding of Committed Rate Loans Denominated in Available Foreign
Currencies
2.12 Certain Borrowings of Committed Rate Loans and Refunding of Loans
2.13 Extension of Termination Date
SECTION 3. THE COMPETITIVE ADVANCE LOANS
3.1 Competitive Advance Loans
3.2 Procedure for Competitive Advance Loan Borrowing
3.3 Repayment of Competitive Advance Loans; Evidence of Debt
3.4 Prepayments
SECTION 4. THE SWING LINE LOANS
4.1 Swing Line Loans


4.2 Procedure for Swing Line Borrowing
4.3 Repayment of Swing Line Loans; Evidence of Debt
4.4 Allocating Swing Line Loans; Swing Line Loan Participations
SECTION 5. THE LETTERS OF CREDIT
5.1 L/C Commitment
5.2 Procedure for Issuance of Letters of Credit under this Agreement
5.3 Fees, Commissions and Other Charges
5.4 L/C Participations


5.5 Reimbursement Obligation of the Specified Borrowers
5.6 Obligations Absolute
5.7 Letter of Credit Payments
5.8 Application
SECTION 6. LOCAL CURRENCY FACILITIES
6.1 Terms of Local Currency Facilities
6.2 Reporting of Local Currency Outstandings
6.3 Refunding of Local Currency Loans




--------------------------------------------------------------------------------




SECTION 7. [RESERVED]


SECTION 8. CERTAIN PROVISIONS APPLICABLE TO THE LOANS AND LETTERS OF CREDIT
8.1 Facility Fee; Other Fees; Other Payments
8.2 Computation of Interest and Fees
8.3 Pro Rata Treatment and Payments
8.4 Illegality
8.5 Requirements of Law
8.6 Taxes
8.7 Company’s Options upon Claims for Increased Costs and Taxes
8.8 Break Funding Payments
8.9 Determinations
8.10 Change of Lending Office
8.11 Company Controls on Exposure; Calculation of Exposure; Prepayment if
Exposure exceeds Revolving Commitments.
8.12 Conversion and Continuation Options
8.13 Minimum Amounts of Tranches    
8.14 Interest Rates and Interest Payment Dates
8.15 Inability to Determine Interest Rate
8.16 Optional Prepayments    
8.17 Defaulting Banks
SECTION 9. REPRESENTATIONS AND WARRANTIES    
9.1 Financial Condition
9.2 No Change
9.3 Corporate Existence; Compliance with Law
9.4 Corporate Power; Authorization; Enforceable Obligations
9.5 No Legal Bar    
9.6 No Material Litigation
9.7 No Default
9.8 Ownership of Property; Liens
9.9 Intellectual Property    
9.10 Local Currency Facilities    
9.11 Taxes
9.12 Federal Regulations    
9.13 ERISA    
9.14 Investment Company Act; Other Regulations    
9.15 Subsidiaries    
9.16 Accuracy and Completeness of Information
9.17 Purpose of Loans    
9.18 Environmental Matters    
9.19 Anti-Corruption Laws and Sanctions.    
SECTION 10. CONDITIONS PRECEDENT    
10.1 Conditions to Closing Date    
10.2 Conditions to Each Extension of Credit    
SECTION 11. AFFIRMATIVE COVENANTS    




--------------------------------------------------------------------------------




11.1 Financial Statements    
11.2 Certificates; Other Information    
11.3 Payment of Obligations    
11.4 Conduct of Business and Maintenance of Existence    
11.5 Maintenance of Property; Insurance    
11.6 Inspection of Property; Books and Records; Discussions    
11.7 Notices    
11.8 Environmental Laws
11.9 Additional Subsidiary Guarantees    
11.10 Foreign Subsidiary Borrowers    
SECTION 12. NEGATIVE COVENANTS    
12.1 Financial Condition Covenants
12.2 Limitation on Indebtedness of Subsidiaries    
12.3 Limitation on Liens    
12.4 Limitation on Fundamental Changes
12.5 [Reserved]    
12.6 Limitations on Acquisitions    
12.7 Limitation on Negative Pledge Clauses    
12.8 Limitation on Restrictions on Subsidiary Distributions    
SECTION 13. EVENTS OF DEFAULT    
SECTION 14. THE ADMINISTRATIVE AGENT; THE SYNDICATION AGENTS; THE ARRANGERS    
14.1 Appointment    
14.2 Delegation of Duties    
14.3 Exculpatory Provisions    
14.4 Reliance by Administrative Agent    
14.5 Notice of Default    
14.6 Non-Reliance on Administrative Agent and Other Banks    
14.7 Indemnification    
14.8 Administrative Agent in Its Individual Capacity    
14.9 Successor Administrative Agent    
14.10 The Arrangers and Syndication Agents    
SECTION 15. MISCELLANEOUS    
15.1 Amendments and Waivers    
15.2 Notices    
15.3 No Waiver; Cumulative Remedies    
15.4 Survival of Representations and Warranties    
15.5 Payment of Expenses    
15.6 Successors and Assigns; Participations and Assignments    
15.7 Adjustments; Set-off    
15.8 Power of Attorney    
15.9 Judgment    
15.10 Counterparts    
15.11 Severability    
15.12 Integration    
15.13 GOVERNING LAW    




--------------------------------------------------------------------------------




15.14 Submission To Jurisdiction; Waivers    
15.15 Acknowledgements    
15.16 WAIVERS OF JURY TRIAL    
15.17 USA Patriot Act    


SCHEDULES
I        - Banks and Commitments
II        - Subsidiary Borrowers
III        - Certain Information Concerning Swing Line Loans and Letters of
Credit
IV        - Administrative Schedule
1.1        - Existing Joint Ventures
9.10        - Outstanding Local Currency Loans
9.13        - Excluded ERISA Arrangements
9.15        - Subsidiary Guarantors as of the Closing Date
9.18        - Environmental Matters
12.2        - Existing Indebtedness
13(i)        - Disclosed Litigation


EXHIBITS
Exhibit A    - Form of Joinder Agreement
Exhibit B    - Form of Schedule Amendment
Exhibit C    - Form of Local Currency Facility Addendum
Exhibit D    - [Reserved]
Exhibit E     - Form of Borrowing Certificate
Exhibit F-1    - Form of Company Guarantee
Exhibit F-2    - Form of Subsidiary Guarantee
Exhibit G-1     - Form of Opinion of Milbank, Tweed, Hadley & McCloy LLP
Exhibit G-2     - Form of Opinion of Peter S. Brown
Exhibit G-3    - Opinions Relating to Foreign Subsidiary Borrowers
Exhibit H     - Form of Certificate Pursuant to Subsection 11.2
Exhibit I     - Form of Assignment and Assumption
Exhibit J-1     - Form of Extension Request
Exhibit J-2    - Form of Continuation Notice
Exhibit K    - Form of New Bank Supplement
Exhibit L    - Form of Revolving Commitment Increase Supplement
Exhibit M    - Tax Certificates
























--------------------------------------------------------------------------------




AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT, dated as of December 13, 2013,
among:
(i) ARROW ELECTRONICS, INC., a New York corporation (the “Company”);
(ii) the SUBSIDIARY BORROWERS (as hereinafter defined);
(iii) the several banks and other financial institutions from time to time
parties to this Agreement (the “Banks”);
(iv) BNP PARIBAS, BANK OF AMERICA, N.A., THE BANK OF NOVA SCOTIA AND THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as syndication agents for the Banks hereunder (in
such capacity, the “Syndication Agents”); and
(v) JPMORGAN CHASE BANK, N.A., as administrative agent for the Banks hereunder
(in such capacity, the “Administrative Agent”).
W I T N E S S E T H :
WHEREAS, the Company has requested the Banks to make available a five-year
revolving credit facility by amending and restating the Five-Year Credit
Agreement of the Company, dated as of August 19, 2011, among the Company,
certain of its subsidiaries, certain financial institutions, JPMorgan Chase
Bank, N.A., as administrative agent, and others (as in effect on the date
hereof, the “Existing Credit Agreement”); and
WHEREAS, the Banks are willing to make such credit facility available upon and
subject to the terms and conditions hereafter set forth;
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree that, effective as of the Closing
Date (as defined below), the Existing Credit Agreement shall be amended and
restated in its entirety as follows:
SECTION 1. DEFINITIONS
1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:
“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Eurocurrency Rate that would be calculated as of such day (or, if such
day is not a Business Day, as of the next preceding Business Day) in respect of
a proposed Eurocurrency Loan with a one-month interest period plus 1% and (c)
the Federal Funds Effective Rate in effect on such day plus ½ of 1%. For
purposes hereof: “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by JPMorgan Chase Bank, N.A. as its prime rate in
effect at its principal office in New York City (the Prime Rate not being
intended to be the lowest rate of interest charged by JPMorgan Chase Bank, N.A.
in connection with extensions of credit to debtors).
“ABR Loans”: Loans denominated in Dollars the rate of interest applicable to
which is based upon the ABR.
“Acceleration Date”: any date on which the Commitments shall have been
terminated and/or the Loans shall have been declared immediately due and payable
pursuant to Section 13.
“Additional Local Currencies”: Australian Dollars, Singapore Dollars, New Taiwan
Dollars and any other available and freely convertible non-Dollar currency
selected by the Company and approved by the Administrative Agent in the manner
described in subsection 15.1(b).




--------------------------------------------------------------------------------




“Adjusted Consolidated EBITDA”: for any fiscal period, without duplication (a)
the Consolidated Net Income of the Company and its Subsidiaries for such period,
plus (b) to the extent deducted from earnings in determining Consolidated Net
Income for such period, the sum, in each case for such period, of income taxes,
interest expense, depreciation expense, amortization expense, including
amortization of any goodwill or other intangibles, minus (c) to the extent
included in determining Consolidated Net Income for such period, non-cash equity
earnings of unconsolidated Affiliates, plus (d) to the extent excluded in
determining Consolidated Net Income for such period, cash distributions received
by the Company from unconsolidated Affiliates plus (e) to the extent deducted
from earnings in determining Consolidated Net Income for such period, non-cash
charges due to impairments recorded in such period in accordance with Financial
Accounting Standards Board’s Statement of Financial Accounting Standards No.
142, all as determined on a consolidated basis in accordance with GAAP plus (f)
gains or losses related to the early extinguishment of notes, bonds or other
fixed income obligations plus (g) gains or losses due to integration or
restructuring charges to the extent disclosed in public filings; provided that
in determining Adjusted Consolidated EBITDA for any period of four consecutive
fiscal quarters during which any business is acquired by the Company, such
Adjusted Consolidated EBITDA shall be measured on a pro forma basis to include
the consolidated EBITDA of the acquired business (determined for such business
in the manner Adjusted Consolidated EBITDA is determined for the Company, as
described above in this definition), plus identifiable, board-approved and
publicly announced acquisition-related synergies which are expected to be
realized over a twelve-month period following such acquisition.
“Administrative Agent”: as defined in the preamble hereto.
“Administrative Schedule”: Schedule IV to this Agreement, which contains
interest rate definitions and administrative information in respect of each
Currency and each Type of Loan.
“Affected Bank”: any Bank affected by the events described in subsection 8.4,
8.5 or 8.6, as the case may be, but only for the period during which such Bank
shall be affected by such events.
“Affiliate”: as to any Person, (a) any other Person (other than a Subsidiary)
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person or (b) any Person who is a director or officer
of the Company or any of its Subsidiaries. For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to (i)
vote 10% or more of the securities having ordinary voting power for the election
of directors of such Person or (ii) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
“Aggregate Revolving Committed Outstandings”: the aggregate outstanding
principal or face amount of the Committed Rate Loans, Swing Line Loans, Letters
of Credit and Local Currency Loans hereunder.
“Agreement”: Amended and Restated Five-Year Credit Agreement, as amended,
supplemented or otherwise modified from time to time.
“Allocable Share”: as to any Assenting Bank at any time, a fraction, (a) with
respect to Revolving Commitments, the numerator of which shall be the Revolving
Commitment of such Assenting Bank then in effect and the denominator of which
shall be the aggregate of the Revolving Commitments of all Assenting Banks then
in effect and (b) with respect to Swing Line Commitments, the numerator of which
shall be the Swing Line Commitment of such Assenting Bank then in effect and the
denominator of which shall be the aggregate of the Swing Line Commitments of all
Assenting Banks then in effect.
“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Company, any Person that is an Affiliate of the Company under
clause (ii) of the definition of Affiliate, or its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Margin”: for each Type of Loan for any day, the rate per annum
determined based upon the Rating in effect on such date by both S&P and Moody’s
set forth under the relevant column heading below opposite such Rating:




--------------------------------------------------------------------------------




Level
Rating
(S&P/Moody’s)
Applicable Margin for Eurocurrency Loans
Applicable Margin for ABR Loans
I
Greater than or equal to
BBB+/Baa1
0.975%
0.000%
II
BBB/Baa2
1.075%
0.075%
III
BBB-/Baa3
1.300%
0.300%
IV
BB+/Ba1
1.475%
0.475%
V
Less than
BB+/Ba1
1.625%
0.625%



; provided that, in the event that the Ratings of S&P and Moody’s do not
coincide, (i) the Applicable Margin set forth above opposite (A) the higher of
such Ratings if at least one Rating is within Level I - III or (B) the lower of
such Ratings if no Rating is within Level I - III, will apply if the Ratings
differ by only one level, (ii) the Applicable Margin consistent with the Rating
one level above the lower Rating will apply if the Ratings differ by two or more
levels, and (iii), if there is no Rating in effect, the Applicable Margin will
be based on the Rating of less than BB+/Ba1.
“Application”: an application, in such form as the Issuing Bank may specify from
time to time, requesting the Issuing Bank to issue a Letter of Credit.
“Arrangers”: JPMorgan Securities LLC, BNP Paribas Securities Corp., Merrill
Lynch, Pierce, Fenner & Smith, Incorporated, The Bank of Nova Scotia and The
Bank of Tokyo Mitsubishi UFJ, Ltd. as joint lead arrangers and joint
bookrunners.
“Arrow Note Documents”: the collective reference to the Indenture dated as of
January 15, 1997 between the Company and The Bank of New York (as successor to
Bank of Montreal Trust Company), as Trustee, all supplemental indentures in
respect thereof, and all notes issued thereunder and under any such supplemental
indenture, as any such document may be amended, restated, supplemented or
otherwise modified and in effect from time to time.
“Assenting Bank”: as defined in subsection 8.7(a).
“Assignee”: as defined in subsection 15.6(b).
“Assignment and Assumption”: each Assignment and Assumption, substantially in
the form of Exhibit I, executed and delivered pursuant to subsection 15.6(b).
“Available Foreign Currencies”: (i) with respect to Committed Rate Loans, Pounds
Sterling, euro, Hong Kong Dollars and Swedish Kroner, and any other currency
agreed upon by the Company, the Administrative Agent and all of the Banks, (ii)
with respect to Competitive Advance Loans, any currency agreed upon by the
Borrower of such Competitive Advance Loan and the Bank that makes such
Competitive Advance Loan and (iii) with respect to Letters of Credit, Pounds
Sterling and euro.
“Bank Parent”: with respect to any Bank, any Person as to which such Bank is,
directly or indirectly, a Subsidiary.
“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue (i) of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, or (ii) in the case of a
solvent




--------------------------------------------------------------------------------




Person, the precautionary appointment of an administrator, guardian, custodian
or other similar official by a Governmental Authority under or based on the law
of the country where such Person is subject to home jurisdiction supervision if
applicable law requires that such appointment not be publicly disclosed, in any
such case, where such ownership interest or action, does not result in or
provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.
“Banks”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Banks shall be deemed to
include any Conduit Bank.
“Board”: the Board of Governors of the Federal Reserve System or any successor.
“Borrowers”: the collective reference to the Company, the Subsidiary Borrowers
and the Local Currency Borrowers.
“Borrowing Date”: any Business Day on which the Company or any Subsidiary
Borrower requests the Banks to make Loans hereunder.
“Business”: as defined in subsection 9.18(b).
“Business Day”: (a) when such term is used in respect of any amount denominated
or to be denominated in (i) any Available Foreign Currency, a London Banking Day
which is also a day other than a Saturday or Sunday on which banks are open for
general banking business in (x) the city which is the principal financial center
of the country of issuance of such Available Foreign Currency, (y) in the case
of euros only, Frankfurt, Germany (or such other principal financial center as
the Administrative Agent may from time to time nominate for this purpose) and
(z) New York City and (ii) Dollars, a London Banking Day which is also a day
other than a Saturday or Sunday on which banks are open for general banking
business in New York City and (b) when such term is used for the purpose of
determining the date on which the Eurocurrency Rate is determined under this
Agreement for any Loan denominated in euro for any Interest Period therefor and
for purposes of determining the first and last day of any Interest Period,
references in this Agreement to Business Days shall be deemed to be references
to Target Operating Days.
“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, options or rights to purchase any of the foregoing.
“Change in Control”: one or more of the following events:
(a) less than a majority of the members of the Company’s board of directors
shall be persons who either (i) were serving as directors on the Closing Date or
(ii) were nominated as directors and approved by the vote of the majority of the
directors who are directors referred to in clause (i) above or this clause (ii);
or
(b) the stockholders of the Company shall approve any plan or proposal for the
liquidation or dissolution of the Company; or




--------------------------------------------------------------------------------




(c) a Person or group of Persons acting in concert (other than the direct or
indirect beneficial owners of the Capital Stock of the Company as of the Closing
Date) shall, as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases or otherwise, have become the direct or indirect
beneficial owner (within the meaning of Rule 13d-3 under the Securities Exchange
Act of 1934, as amended from time to time) of securities of the Company
representing 40% or more of the combined voting power of the outstanding voting
securities for the election of directors or shall have the right to elect a
majority of the board of directors of the Company.
“Closing Date”: the date on which the conditions precedent set forth in
subsection 10.1 shall be satisfied.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Commercial Letter of Credit”: as defined in subsection 5.1(b).
“Committed Exposure”: as to any Bank, the sum of (a) the aggregate Dollar
Equivalent Amount of the principal amount of all outstanding Committed Rate
Loans and Local Currency Loans made by such Bank or its Local Currency Bank
affiliates, agencies or branches plus (b) such Bank’s Swing Line Exposure and
L/C Exposure.
“Committed Rate Loan”: as defined in subsection 2.1; a Committed Rate Loan
bearing interest based upon the ABR shall be a “Committed Rate ABR Loan”, and a
Committed Rate Loan bearing interest based upon a Eurocurrency Rate shall be a
“Committed Rate Eurocurrency Loan”.
“Commitment Period”: the period from and including the Closing Date to and
including the earlier of (i) the Termination Date and, (ii) such other date on
which the Commitments shall terminate as provided herein.
“Commitments”: the Revolving Commitments and the Swing Line Commitments.
“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group which includes the Company and which is treated as a
single employer under Section 414 of the Code.
“Company”: as defined in the preamble hereto.
“Company Guarantee”: the Guarantee of the Company, substantially in the form of
Exhibit F-1, as amended, supplemented or otherwise modified from time to time.
“Competitive Advance Loan”: as defined in subsection 3.1.
“Competitive Advance Loan Offer”: with respect to any Competitive Advance Loan
Request in any Currency, an offer from a Bank in respect of such Competitive
Advance Loan Request, containing the information in respect of such Competitive
Advance Loan Offer and delivered to the Person, in the manner and by the time
specified for a Competitive Advance Loan Offer in respect of such Currency in
the Administrative Schedule.
“Competitive Advance Loan Request”: with respect to any Competitive Advance Loan
in any Currency, a request from the Specified Borrower in respect of such Loan,
containing the information in respect of such Competitive Advance Loan and
delivered to the Person, in the manner and by the time specified for a
Competitive Advance Loan Request in respect of such Currency in the
Administrative Schedule.
“Conduit Bank”: any special purpose corporation organized and administered by
any Bank for the purpose of making Loans and funding L/C Participant Obligations
otherwise required to be made or funded by such Bank and designated to the
Administrative Agent and the Company by such Bank in a written instrument;
provided, that the designation by any Bank of a Conduit Bank shall not relieve
the designating Bank of any of its obligations to fund a Loan or an L/C
Participant Obligation under this Agreement if, for any reason, its Conduit Bank
fails to fund any such Loan or L/C Participant Obligation, and the designating
Bank (and not the Conduit




--------------------------------------------------------------------------------




Bank) shall have the sole right and responsibility to deliver all consents and
waivers required or requested under this Agreement with respect to its Conduit
Bank, and provided, further, that no Conduit Bank shall (a) be entitled to
receive any greater amount pursuant to subsection 8.5, 8.6, 8.8, or 15.5 than
the designating Bank would have been entitled to receive in respect of the
extensions of credit made by such Conduit Bank or (b) be deemed to have any
Commitment.
“Consolidated Cash Interest Expense”: for any period, (a) the amount which
would, in conformity with GAAP, be set forth opposite the caption “interest
expense” or any like caption on a consolidated income statement of the Company
and its Subsidiaries minus (b) the amount of non-cash interest (including
interest paid by the issuance of additional securities) included in such amount;
provided that in the case of any Permitted Receivables Securitization,
“Consolidated Cash Interest Expense” shall be adjusted to include (without
duplication) an amount equal to the interest (or other fees in the nature of
interest or discount) accrued and paid or payable in cash for such period by the
special purpose entity to the Receivable Financiers under such Permitted
Receivables Securitization.
“Consolidated Interest Coverage Ratio”: for any period, the ratio of (a)
Adjusted Consolidated EBITDA to (b) Consolidated Cash Interest Expense for such
period.
“Consolidated Leverage Ratio”: on any date, the ratio of (a) Consolidated Total
Debt on such date to (b) Adjusted Consolidated EBITDA for the period of four
consecutive fiscal quarters most recently ended on or prior to such date.
“Consolidated Net Income”: for any fiscal period, the consolidated net income
(or loss) of the Company and its Subsidiaries after excluding all unusual,
extraordinary and non-recurring gains and after adding all unusual,
extraordinary and non-recurring losses, in all cases of the Company and its
Subsidiaries determined on a consolidated basis during the relevant period in
accordance with GAAP.
“Consolidated Total Debt”: at the date of determination thereof, (i) all
Indebtedness of the Company and its Subsidiaries (excluding Indebtedness of the
Company owing to any of its Subsidiaries or Indebtedness of any Subsidiary of
the Company owing to the Company or any other Subsidiary of the Company), as
determined on a consolidated basis in accordance with GAAP plus (ii) without
duplication of amounts included in clause (i) above, an amount equal to the
aggregate unpaid amount of cash proceeds advanced by the Receivables Financiers
to the special purpose entity under any Permitted Receivables Securitization at
the date of determination.
“Continuation Notice”: as defined in subsection 2.13(a).
“Continuing Bank”: as defined in subsection 2.13(a).
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Credit Documents”: this Agreement, the Applications, the Subsidiary Guarantees,
the Company Guarantee and the Local Currency Facilities.
“Currencies”: the collective reference to Dollars and Foreign Currencies.
“Default”: any of the events specified in Section 13, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
“Defaulting Bank”: any Bank that (a) has failed, within two Business Days of the
date required to be funded or paid, to (i) fund any portion of its Loans, (ii)
fund any portion of its participations in Letters of Credit, Swing Line Loans or
Local Currency Loans or (iii) pay over to the Administrative Agent or any Bank
any other




--------------------------------------------------------------------------------




amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Bank notifies the Administrative Agent in writing that such failure
is the result of such Bank’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company, any other Borrower,
any other Bank or the Administrative Agent in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Bank’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a Loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the
Administrative Agent or any other Bank, acting in good faith, to provide a
certification in writing from an authorized officer of such Bank that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swing Line Loans under this Agreement, provided that such Bank shall
cease to be a Defaulting Bank pursuant to this clause (c) upon receipt by such
Bank or the Administrative Agent, as applicable, of such certification in form
and substance satisfactory to it and the Administrative Agent, or (d) has become
the subject of a Bankruptcy Event.
“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.
“Dollar Equivalent Amount”: with respect to (i) the amount of any Foreign
Currency on any date, the equivalent amount in Dollars of such amount of Foreign
Currency, as determined by the Administrative Agent using the Exchange Rate and
(ii) any amount in Dollars, such amount.
“Dollars” and “$”: dollars in lawful currency of the United States of America.
“Domestic Subsidiary”: as to any Person, a Subsidiary of such Person organized
under the laws of a State of the United States or the District of Columbia.
“Domestic Subsidiary Borrower”: each Subsidiary of the Company listed as a
Domestic Subsidiary Borrower in Schedule II as amended from time to time in
accordance with subsection 15.1(b)(i).
“Environmental Laws”: any and all applicable foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including, without limitation, common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time hereafter be in effect.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“euro”: the single currency of participating member states of the European
Union.
“Eurocurrency Loan”: any Loan bearing interest based upon a Eurocurrency Rate.
“Eurocurrency Rate”: in respect of Dollars and each Available Foreign Currency,
the rate determined as the Eurocurrency Rate for Dollars or such Available
Foreign Currency in the manner set forth in the Administrative Schedule.
“European Subsidiaries”: as of any date, any Subsidiary of the Company that is
domiciled in Europe.
“Event of Default”: any of the events specified in Section 13, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
“Exchange Rate”: with respect to any Foreign Currency on any date, the rate at
which such Foreign Currency may be exchanged into Dollars, as set forth on such
date on the Reuters WRLD page at or about 11:00




--------------------------------------------------------------------------------




a.m. London time on such date. In the event that such rate does not appear on
the Reuters WRLD page, the “Exchange Rate” with respect to such Foreign Currency
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Company or, in the absence of such agreement, such “Exchange Rate” shall
instead be the Administrative Agent’s spot rate of exchange in the interbank
market where its foreign currency exchange operations in respect of such Foreign
Currency are then being conducted, at or about 10:00 a.m., local time, at such
date for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination, no
such spot rate can reasonably be quoted, the Administrative Agent may use any
reasonable method as it deems applicable to determine such rate, and such
determination shall be conclusive absent manifest error (without prejudice to
the determination of the reasonableness of such method).
“Existing Credit Agreement”: as defined in the recitals hereof.
“Existing Joint Ventures”: the Persons specified on Schedule 1.1.
“Exposure”: at any date, (a) as to all the Banks, the aggregate Dollar
Equivalent Amount of (i) the outstanding principal amount of all Loans then
outstanding and (ii) all L/C Obligations then outstanding, (b) as to any Bank,
the aggregate Dollar Equivalent Amount of (i) the outstanding principal amount
of all Committed Rate Loans, Local Currency Loans and Competitive Advance Loans
made by such Bank or its Local Bank affiliates, branches or agencies and (ii)
such Bank’s Swing Line Exposure and L/C Exposure and (c) as to any Borrower, the
aggregate Dollar Equivalent Amount of the outstanding principal amount of all
Loans to such Borrower then outstanding.
“Extensions of Credit”: the collective reference to the making of any Loans
(including, without limitation, participating in any Swing Line Loans) and the
issuance of, or participation in, any Letters of Credit but excluding the
continuation or conversion of any Loan pursuant to a Notice of Conversion or a
Notice of Continuation.
“Extension Request”: as defined in subsection 2.13(a).
“Facility Fee Rate”: a rate per annum determined based upon the Rating in effect
on such date by both S&P and Moody’s set forth under the relevant column heading
below opposite such Rating:
Level
Rating
(S&P/Moody’s)
Facility Fee Rate
I
Greater than or equal to BBB+/Baa1
0.150%
II
BBB/Baa2
0.175%
III
BBB-/Baa3
0.200%
IV
BB+/Ba1
0.275%
V
Less than
BB+/Ba1
0.375%



; provided that, in the event that the Ratings of S&P and Moody’s do not
coincide, (i) the Facility Fee Rate set forth above opposite (A) the higher of
such Ratings if at least one Rating is within Level I - III or (B) the lower of
such Ratings if no Rating is within Level I - III, will apply if the Ratings
differ by only one level, (ii) the Facility Fee Rate consistent with the Rating
one level above the lower Rating will apply if the Ratings differ by two or more
levels, and (iii), if there is no Rating in effect, the Facility Fee Rate will
be based on the Rating of less than BB+/Ba1.
“FATCA”: sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor versions thereof that are substantially
comparable and are not materially more onerous to comply with), any regulations
or official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.




--------------------------------------------------------------------------------




“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.
“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.
“Foreign Currencies”: the collective reference to the Available Foreign
Currencies and the Additional Local Currencies.
“Foreign Currency Revolving Commitment”: as to any Bank and any Available
Foreign Currency, the obligation of such Bank to make Committed Rate Loans
hereunder denominated in such Available Foreign Currency in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Bank’s name on Schedule I under the caption “[Name of applicable
Available Foreign Currency] Revolving Commitment Amount”, as such amount may be
changed from time to time in accordance with the provisions of this Agreement.
“Foreign Currency Revolving Commitment Percentage”: as to any Bank and any
Available Foreign Currency at any time, the percentage which such Bank’s Foreign
Currency Revolving Commitment in such Available Foreign Currency then
constitutes of the aggregate Foreign Currency Revolving Commitments of all Banks
in such Available Foreign Currency.
“Foreign Currency Exposure”: at any date, the aggregate Dollar Equivalent Amount
of (a) the outstanding principal amount of all Loans then outstanding which are
denominated in a currency other than Dollars and (b) all L/C Obligations then
outstanding which are denominated in a currency other than Dollars.
“Foreign Currency Exposure Sublimit”: at any date, (a) with respect to euros, a
Dollar Equivalent Amount equal to $300,000,000, (b) with respect to Pounds
Sterling, a Dollar Equivalent Amount equal to $200,000,000, (c) with respect to
Hong Kong Dollars, a Dollar Equivalent Amount equal to $100,000,000, and (d)
with respect to Swedish Kroner, a Dollar Equivalent Amount equal to
$100,000,000.
“Foreign Subsidiary”: any Subsidiary that is not a Domestic Subsidiary.
“Foreign Subsidiary Borrower”: each Subsidiary of the Company listed as a
Foreign Subsidiary Borrower in Schedule II as amended from time to time in
accordance with subsection 15.1(b)(i); provided that with respect to any
Subsidiary for which a Foreign Subsidiary Opinion has not previously been
delivered, if the aggregate Exposure of such Subsidiary owing to all Banks
exceeds $20,000,000 for a period of 30 consecutive days, then, unless a Foreign
Subsidiary Opinion is delivered within 30 days after the end of such period,
such Subsidiary shall cease to be a Foreign Subsidiary Borrower 30 days after
the end of such period with respect to all Exposure of such Subsidiary owing to
the Banks in excess of $20,000,000.
“Foreign Subsidiary Opinion”: with respect to any Foreign Subsidiary Borrower, a
legal opinion of counsel to such Foreign Subsidiary Borrower addressed to the
Administrative Agent and the Banks concluding that such Foreign Subsidiary
Borrower and the Credit Documents to which it is a party substantially comply
with the matters listed on Exhibit G-3 hereto, with such deviations therefrom as
the Administrative Agent shall consent (such consent not to be unreasonably
withheld).
“Funding Office”: (i) for each Type of Committed Rate Loan and each Currency,
the Funding Office set forth in respect thereof in the Administrative Schedule
and (ii) for each Competitive Advance Loan, as agreed by the Borrower that
borrows such Competitive Advance Loan, the Bank that makes such Competitive
Advance Loan and the Administrative Agent.




--------------------------------------------------------------------------------




“Funding Time”: (i) for each Swing Line Loan, Type of Committed Rate Loan and
each Currency, the Funding Time set forth in respect thereof in the
Administrative Schedule and (ii) for each Competitive Advance Loan, as agreed by
the Borrower that borrows such Competitive Advance Loan, the Bank that makes
such Competitive Advance Loan and the Administrative Agent.
“GAAP”: generally accepted accounting principles in the United States of America
in effect from time to time.
“Governing Documents”: as to any Person, the certificate or articles of
incorporation and by-laws or other organizational or governing documents of such
Person.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, taxing,
central banking, judicial, regulatory or administrative functions of or
pertaining to government (including any supra-national body exercising such
powers or functions, such as the European Union or the European Central Bank).
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other monetary obligations (the “primary
obligations”) of any other third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including, without limitation, any obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of any
such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Company in good faith.
“Guarantor”: the Company or any Subsidiary in its capacity as a party to the
Company Guarantee or a Subsidiary Guarantee, as the case may be.
“Hedging Agreements”: (a) Interest Rate Agreements and (b) any swap, futures,
forward or option agreements or other agreements or arrangements designed to
limit or eliminate the risk and/or exposure of a Person to fluctuations in
currency exchange rates between the Company or any of its Subsidiaries and
Hedging Banks.
“Hedging Banks”: any Bank or any of its subsidiaries or affiliates which from
time to time enter into Hedging Agreements with the Company or any of its
Subsidiaries.
“Hong Kong Dollars”: the lawful currency of Hong Kong.
“Increasing Bank”: as defined in subsection 2.10(c).




--------------------------------------------------------------------------------




“Indebtedness”: of any Person at any date, without duplication, (a) the
principal amount of all indebtedness of such Person for borrowed money or for
the deferred purchase price of property or services (other than current trade
liabilities incurred in the ordinary course of business and payable in
accordance with customary practices), (b) the principal amount of any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (c) the portion of all obligations of such Person under
Financing Leases which must be capitalized in accordance with GAAP, (d) the
principal or stated amount of all obligations of such Person in respect of
letters of credit, banker’s acceptances or similar obligations issued or created
for the account of such Person, (e) all liabilities arising under Hedging
Agreements of such Person, (f) the amount of all Guarantee Obligations of such
Person (other than guarantees by the Company or any Subsidiary in respect of
current trade liabilities of the Company or any Subsidiary incurred in the
ordinary course of business and payable in accordance with customary terms), and
(g) the principal amount of all liabilities secured by any Lien on any property
owned by such Person even though such Person has not assumed or otherwise become
liable for the payment thereof.
“Insolvent”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December and on the Termination Date, (b) as to any
Committed Rate Loan that is a Eurocurrency Loan having an Interest Period of
three months or less, the last day of such Interest Period, (c) as to any
Committed Rate Loan that is a Eurocurrency Loan having an Interest Period longer
than three months, each day which is three months after the first day of such
Interest Period and the last day of such Interest Period, (d) as to any Swing
Line Loan that is an ABR Loan, the last Business Day of each calendar month
during which such Swing Line Loan is outstanding, (e) as to any Swing Line Loan
that is a Eurocurrency Loan, the last date of the Interest Period applicable
thereto, and (f) as to any Competitive Advance Loan, the date or dates set forth
in the applicable Competitive Advance Loan Request or otherwise agreed upon by
the relevant Borrower and Bank at the time the terms of such Competitive Advance
Loan are determined as provided in subsection 3.2.
“Interest Period”: (a) with respect to any Committed Rate Loan that is a
Eurocurrency Loan:
(i) initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurocurrency Loan and ending one, two, three
or six months thereafter, as selected by the relevant Borrower in its Notice of
Borrowing or Notice of Conversion, as the case may be, given with respect
thereto; and
(ii) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurocurrency Loan and ending one, two, three
or six months thereafter, as selected by the relevant Borrower by a Notice of
Continuation with respect thereto; and
(b) with respect to any Swing Line Loan that is a Eurocurrency Loan, the period
commencing on the borrowing date with respect to such Eurocurrency Loan and
ending on the earlier of (i) the date which is 30 days after the making of such
Swing Line Loan, (ii) the date on which such Swing Line Loan is required to be
repaid pursuant to subsection 4.3 and (iii) the date on which such Swing Line
Loan is repaid in full;
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:
(1) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
(2) any Interest Period that would otherwise extend beyond the Termination Date
shall end on the Termination Date; and




--------------------------------------------------------------------------------




(3) solely with respect to Committed Rate Loans, any Interest Period that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month.
“Interest Rate Agreement”: any interest rate protection agreement, interest rate
future, interest rate option, interest rate swap, interest rate cap or other
interest rate hedge or arrangement under which the Company is a party or a
beneficiary.
“IRS”: as defined in subsection 8.6.
“Issuing Bank”: in respect of any Currency, each Bank listed as an Issuing Bank
in Schedule III in respect of such Currency.
“Issuing Office”: in respect of each Issuing Bank, the Issuing Office set forth
for such Issuing Bank in Schedule III.
“Joinder Agreement”: each Joinder Agreement, substantially in the form of
Exhibit A, from time to time executed and delivered hereunder pursuant to
subsection 15.1 (b).
“L/C Commitment”: the Dollar Equivalent Amount of $200,000,000.
“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Bank at any time shall be its Revolving Commitment Percentage of the total L/C
Exposure at such time.
“L/C Obligations”: at any time, an amount equal to the sum of the Dollar
Equivalent Amount of (a) the aggregate then undrawn and unexpired amount of the
then outstanding Letters of Credit and (b) the aggregate amount of drawings
under Letters of Credit which have not then been reimbursed pursuant to
subsection 5.5(a).
“L/C Participant”: in respect of each Letter of Credit, each Bank (other than
the Issuing Bank in respect of such Letter of Credit) in its capacity as the
holder of a participating interest in such Letter of Credit.
“Letters of Credit”: as defined in subsection 5.1(b).
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement and any Financing Lease having substantially the same
economic effect as any of the foregoing).
“Liquidity”: the sum of (a) cash and cash equivalents and short-term investments
convertible into cash within sixty (60) days held by the Company and its
Subsidiaries, plus (b) so long as the Company is able to satisfy the conditions
to borrowing set forth in subsection 10.2 (including, but not limited to,
compliance with the financial covenants pursuant to subsection 12.1), the
aggregate amount of Undrawn Revolving Commitments, plus (c) any amount then
available to the Company or its Subsidiaries under any Permitted Receivables
Securitization or other legally committed credit facilities (provided that, in
the case of this clause (c), the Company or the applicable Subsidiary is able to
satisfy all conditions to the availability of such financing).
“Loan”: any Committed Rate Loan, Competitive Advance Loan, Swing Line Loan or
Local Currency Loan.
“Loan Party”: the Company and each Subsidiary of the Company which is a party to
a Credit Document.
“Local Currency Bank”: any Bank (or, if applicable, any affiliate, branch or
agency thereof) party to a Local Currency Facility.




--------------------------------------------------------------------------------




“Local Currency Bank Maximum Borrowing Amount”: as defined in subsection 6.1(b).
“Local Currency Borrower”: each Subsidiary of the Company organized under the
laws of a jurisdiction outside the United States that the Company designates as
a “Local Currency Borrower” in a Local Currency Facility Addendum.
“Local Currency Facility”: any Qualified Credit Facility that the Company
designates as a “Local Currency Facility” pursuant to a Local Currency Facility
Addendum or that is set forth on Schedule 9.10.
“Local Currency Facility Addendum”: a Local Currency Facility Addendum received
by the Administrative Agent, substantially in the form of Exhibit C and
conforming to the requirements of Section 6.
“Local Currency Facility Agent”: with respect to each Local Currency Facility,
the Local Currency Bank acting as agent for the Local Currency Banks party
thereto.
“Local Currency Facility Maximum Borrowing Amount”: as defined in subsection
6.1(b).
“Local Currency Loan”: any loan made pursuant to a Local Currency Facility.
“London Banking Day”: any day on which banks in London are open for general
banking business, including dealings in foreign currency and exchange.
“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Company and
its Subsidiaries taken as a whole, (b) the ability of the Company to perform its
obligations under this Agreement or other Credit Documents or (c) the validity
or enforceability of this Agreement or any of the other Credit Documents or the
rights or remedies of the Administrative Agent or the Banks hereunder or
thereunder.
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.
“Moody’s”: Moody’s Investors Service, Inc.
“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“New Bank”: as defined in subsection 2.10(b).
“New Bank Supplement”: as defined in subsection 2.10(b).
“Non-Excluded Taxes”: as defined in subsection 8.6.
“Non-Extending Bank”: as defined in subsection 2.13(a).
“Non-U.S. Bank”: as defined in subsection 8.6.
“Notice of Borrowing”: with respect to any Committed Rate Loan of any Type in
any Currency, a notice from the Specified Borrower in respect of such Loan,
containing the information in respect of such Loan and delivered to the Person,
in the manner and by the time specified for a Notice of Borrowing in respect of
such Currency and such Type of Loan in the Administrative Schedule.
“Notice of Continuation”: with respect to a Committed Rate Eurocurrency Loan in
any Currency, a notice from the Specified Borrower in respect of such Loan,
containing the information in respect of such Loan




--------------------------------------------------------------------------------




and delivered to the Person, in the manner and by the time specified for a
Notice of Continuation in respect of such Currency in the Administrative
Schedule.
“Notice of Conversion”: with respect to a Committed Rate Loan in Dollars which a
Specified Borrower wishes to convert from a Eurocurrency Loan to an ABR Loan, or
from an ABR Loan to a Eurocurrency Loan, as the case may be, a notice from such
Borrower setting forth the amount of such Loan to be converted, the date of such
conversion and, in the case of conversions of ABR Loans to Eurocurrency Loans,
the length of the initial Interest Period applicable thereto. Each Notice of
Conversion shall be delivered to the Administrative Agent at its address set
forth in subsection 15.2 and shall be delivered before 12:00 Noon, New York City
time, on the Business Day of the requested conversion in the case of conversions
to ABR Loans, and before 12:00 Noon, New York City time, three Business Days
before the requested conversion in the case of conversions to Eurocurrency
Loans.
“Notice of Local Currency Outstandings”: with respect to each Local Currency
Facility Agent, a notice from such Local Currency Facility Agent containing the
information, delivered to the Person, in the manner and by the time specified
for a Notice of Local Currency Outstandings in the Administrative Schedule.
“Notice of Prepayment”: with respect to prepayment of any Swing Line Loan or
Committed Rate Loan of any Type in any Currency, a notice from the Specified
Borrower in respect of such Loan, containing the information in respect of such
prepayment and delivered to the Person, in the manner and by the time specified
for a Notice of Prepayment in respect of such Swing Line Loan, Committed Rate
Loan or Currency and such Type of Loan in the Administrative Schedule.
“Notice of Swing Line Borrowing”: with respect to a Swing Line Loan of any Type,
a notice from the Specified Borrower in respect of such Swing Line Loan,
containing the information in respect of such Swing Line Loan specified for a
Notice of Swing Line Borrowings in Schedule IV and delivered to the applicable
Swing Line Bank.
“Notice of Swing Line Outstandings”: with respect to each Swing Line Bank, a
notice from such Swing Line Bank containing the information, delivered to the
Person, in the manner and by the time, specified for a Notice of Swing Line
Outstandings in Schedule IV.
“Notice of Swing Line Refunding”: with respect to each Swing Line Bank, a notice
from such Swing Line Bank containing the information, delivered to the Person,
in the manner and by the time specified for a Notice of Swing Line Refunding in
the Administrative Schedule.
“Objecting Bank”: as defined in subsection 15.1(e).
“Offered Increase Amount”: as defined in subsection 2.10(a).
“Other Connection Taxes”: with respect to any recipient, taxes imposed as a
result of a present or former connection between such recipient and the
jurisdiction imposing such tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).
“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Credit Document,
including any interest, additions to tax or penalties applicable thereto, except
for any such taxes that are (i) taxes excluded under the first sentence of
subsection 8.6(a) or (ii) Other Connection Taxes imposed with respect to an
assignment (other than an assignment under subsection 8.7(b)).
“Participant”: as defined in subsection 15.6(c).




--------------------------------------------------------------------------------




“Participant Register”: as defined in subsection 15.6(c).
“Payment Office”: (i) for each Type of Committed Rate Loan and each Currency,
the Payment Office set forth in respect thereof in the Administrative Schedule
and (ii) for each Competitive Advance Loan, as agreed by the Borrower that
borrows such Competitive Advance Loan, the Bank that makes such Competitive
Advance Loan and the Administrative Agent.
“Payment Time”: (i) for each Swing Line Loan, Type of Committed Rate Loan and
each Currency, the Payment Time set forth in respect thereof in the
Administrative Schedule and (ii) for each Competitive Advance Loan, as agreed by
the Borrower that borrows such Competitive Advance Loan, the Bank that makes
such Competitive Advance Loan and the Administrative Agent.
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor entity.
“Permitted Acquisition”: on any date of determination, the acquisition of all or
part of any Person or business unit in any transaction or series of transactions
by the Company or any Subsidiary.
“Permitted Joint Venture”: on any date of determination, a limited-purpose
corporation, partnership, limited liability company, joint venture or other
similar legal arrangement (whether created by contract or conducted through a
separate legal entity, but excluding any Subsidiary) now or hereafter formed or
invested in by the Company or any of its Subsidiaries with another Person or
Persons in order to conduct a common venture or enterprise with such Person or
Persons.
“Permitted Receivables Securitization”: any transaction involving one or more
sales, contributions or other conveyances by the Company or any Subsidiary of
any Receivables to a special purpose entity (which may be a Subsidiary or
Affiliate of the Company), which special purpose entity finances such sales,
contributions or other conveyances by in turn conveying an interest in such
Receivables to one or more Receivable Financiers, provided that such transaction
shall not involve any recourse to the Company or any Subsidiary (other than such
special purpose entity) for any reason other than (i) repurchases of
non-eligible Receivables, (ii) indemnification for losses (including any
adjustments for dilutions), other than credit losses related to the Receivables
conveyed in such transaction and (iii) payment of costs, fees, expenses and
indemnities relating to such transaction.
“Permitted Receivables Agreement”: the Transfer and Administration Agreement,
dated as of March 21, 2001, by and among the Company, Arrow Electronics Funding
Corporation, Bank of America, National Association, as the administrative agent
for the conduit investors and the alternate investors, and the other parties
party thereto, as the same may have been amended prior to and as in effect on
the Closing Date.
“Person”: an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.
“Plan”: at a particular time, any employee benefit plan (within the meaning of
Section 3(3) of ERISA) which is covered by ERISA and in respect of which the
Company or a Commonly Controlled Entity is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer” (as
defined in Section 3(5) of ERISA).
“Pounds”, “Pounds Sterling” and “Sterling”: the lawful currency of the United
Kingdom.
“Properties”: as defined in subsection 9.18(a).
“Qualified Credit Facility”: a credit facility (a) providing for one or more
Local Currency Banks to make loans denominated in an Additional Local Currency
to a Local Currency Borrower, (b) providing for such loans to bear interest at a
rate or rates determined by the Company and such Local Currency Bank or Local
Currency Banks and (c) otherwise conforming to the requirements of Section 6.




--------------------------------------------------------------------------------




“Ratings”: the actual or implied senior unsecured non-credit enhanced debt
ratings of the Company in effect from time to time by Moody’s or S&P, as the
case may be, the bank debt rating of the Company in effect from time to time by
Moody’s or the corporate credit rating of the Company in effect from time to
time by S&P.
“Re-Allocation Date”: as defined in subsection 2.10(e).
“Receivables”: all accounts receivable of the Company or any of its
Subsidiaries, and all proceeds thereof and rights (contractual and other) and
collateral related thereto.
“Receivable Financier”: any Person (other than a Subsidiary or Affiliate of the
Company) that finances the acquisition by a special purpose entity of
Receivables from the Company or any Subsidiary.
“Register”: as defined in subsection 15.6(b).
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reimbursement Obligation”: in respect of each Letter of Credit, the obligation
of the account party thereunder to reimburse the Issuing Bank for all drawings
made thereunder in accordance with Section 5 and the Application related to such
Letter of Credit.
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Replacement Bank”: a bank or financial institution that assumes certain
Commitments and obligations and purchases certain Loans and rights pursuant to
subsection 8.7(b), 8.17(e) or 15.1(e).
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty-day notice period is waived under
DOL Reg. § 4043.
“Required Banks”: at any time, Banks holding more than 50% of the aggregate
amount of the Revolving Commitments (or, at any time after the Revolving
Commitments shall have expired or terminated, Banks holding more than 50% of the
aggregate amount of the Exposure of all Banks at such time).
“Requirement of Law”: as to any Person, the Governing Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
“Responsible Officer”: as to any Person, the chief executive officer, the
chairman of the board, the president, the chief financial officer, the chief
accounting officer, any executive or senior vice president or the treasurer of
such Person.
“Restricted Payments”: any payment on account of, or assets set apart for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock, whether now or hereafter
outstanding, or any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations.
“Revolving Borrowing Percentage”: (a) with respect to Committed Rate Loans
denominated in Dollars to be made by any Bank at any time, the ratio (expressed
as a percentage) of the amount of such Bank’s Undrawn Revolving Commitment at
such time to the aggregate amount of the Undrawn Revolving Commitments of all
the Banks at such time; provided, that in determining any Bank’s Undrawn
Revolving Commitment for purpose of determining such Bank’s Revolving Borrowing
Percentage of any such Committed Rate Loans whose proceeds will be
simultaneously applied to repay Swing Line Loans or Local Currency Loans or to
pay Reimbursement Obligations, such Bank’s Revolving Commitment Percentage of
the amount of such Swing Line Loans and Reimbursement Obligations, and the
amount of such Local Currency Loans owing to such Bank, will not be




--------------------------------------------------------------------------------




considered Committed Exposure of such Bank (such Revolving Borrowing Percentage
of each Bank at any time to be calculated by the Administrative Agent on the
basis of its most recent calculations of the Undrawn Revolving Commitments of
the Banks) and (b) with respect to Committed Rate Loans denominated in any
Available Foreign Currency to be made by any Bank at any time, a percentage
equal to such Bank’s Foreign Currency Revolving Commitment Percentage in the
Currency of such Committed Rate Loans.
“Revolving Commitment”: as to any Bank, the obligation of such Bank to make
Committed Rate Loans and/or acquire participating interests in Swing Line Loans
hereunder and/or in Local Currency Facilities and issue and/or acquire
participating interests in Letters of Credit hereunder in an aggregate Dollar
Equivalent Amount at any one time outstanding not to exceed the amount set forth
opposite such Bank’s name on Schedule I under the caption “Dollar Revolving
Commitment Amount”, as such amount may be changed from time to time in
accordance with the provisions of this Agreement.
“Revolving Commitment Increase Notice”: as defined in subsection 2.10(a).
“Revolving Commitment Increase Supplement”: as defined in subsection 2.10(c).
“Revolving Commitment Percentage”: as to any Bank at any time, the percentage
which such Bank’s Revolving Commitment then constitutes of the aggregate amount
of the Revolving Commitments (or, at any time after the Revolving Commitments
shall have expired or terminated, the percentage which the amount of the
Exposure of such Bank at such time constitutes of the aggregate amount of the
Exposure of all the Banks at such time). Notwithstanding the foregoing, in
accordance with subsection 8.17 when a Defaulting Bank shall exist, Revolving
Commitment Percentages shall be determined without regard to any Defaulting
Bank’s Revolving Commitment.
“S&P”: Standard & Poor’s Ratings Group.
“Sanctioned Country”: at any time, a country or territory which is the subject
or target of any Sanctions.
“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, the or by the
United Nations Security Council, the European Union or any member state of the
European Union, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.
“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Schedule Amendment”: each Schedule Amendment, substantially in the form of
Exhibit B, executed and delivered pursuant to subsection 15.1.
“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
“Specified Borrower”: the collective reference to the Company and the Subsidiary
Borrowers.
“Standby Letter of Credit”: as defined in subsection 5.1(b).
“Subsidiary”: as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of




--------------------------------------------------------------------------------




which is otherwise controlled, directly or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Company.
“Subsidiary Borrower”: the collective reference to the Foreign Subsidiary
Borrowers and the Domestic Subsidiary Borrowers.
“Subsidiary Guarantee”: each Subsidiary Guarantee, substantially in the form of
Exhibit F-2, to be executed and delivered from time to time by any other
Domestic Subsidiary pursuant to subsection 11.9, in each case, as the same may
be amended, supplemented or otherwise modified from time to time.
“Swedish Kroner”: the lawful currency of Sweden.
“Swing Line Bank”: in respect of any Specified Borrower, each Bank listed as a
Swing Line Bank in respect of such Specified Borrower in Schedule III and any
other Bank party hereto as a “Swing Line Bank” from time to time.
“Swing Line Commitment”: as to any Swing Line Bank, the obligation of such Swing
Line Bank to make Swing Line Loans hereunder in an amount at any one time
outstanding not to exceed the amount set forth opposite such Bank’s name on
Schedule III under the caption “Swing Line Commitment Amount”, as such amount
may be changed from time to time in accordance with the provisions of this
Agreement.
“Swing Line Exposure”: at any time, the sum of the aggregate principal amount of
all outstanding Swing Line Loans at such time. The Swing Line Exposure of any
Bank at any time shall be its Revolving Commitment Percentage of the total Swing
Line Exposure at such time.
“Swing Line Limit”: in respect of any Specified Borrower, the amount listed as
the Swing Line Limit in respect of such Specified Borrower in Schedule III or
the Joinder Agreement for such Specified Borrower, but not in any case for all
Specified Borrowers to exceed an aggregate amount equal to $500,000,000.
“Swing Line Loan”: as defined in subsection 4.1.
“Swing Line Rate”: a rate per annum equal to (a) at the sole option of the
Specified Borrower requesting such Swing Line Loan, either (i) the Eurocurrency
Rate for an Interest Period of one month or such shorter period as may be agreed
between the Specified Borrower requesting such Swing Line Loan and the Swing
Line Banks or (ii) ABR, plus (b) the Applicable Margin.
“Target Operating Day”: any day that is not (a) a Saturday or Sunday, (b)
Christmas Day or New Year’s Day or (c) any other day on which the Trans-European
Real-time Gross Settlement Operating System (or any successor settlement system)
is not operating (as determined by the Administrative Agent).
“Termination Date”: December 13, 2018, as such date may be extended pursuant to
subsection 2.13 hereof.
“Total Assets”: at a particular date, the assets of the Company and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.
“Total Swing Line Commitments”: at any time, the aggregate amount of the Swing
Line Commitments then in effect.




--------------------------------------------------------------------------------




“Tranche”: the collective reference to Eurocurrency Loans of the same Type in
any Currency the then current Interest Periods with respect to all of which
begin on the same date and end on the same later date (whether or not such Loans
shall originally have been made on the same day).
“Type”: in respect of any Loan, its character as a Committed Rate Loan,
Competitive Advance Loan or Swing Line Loan, as the case may be.
“UCC”: the Uniform Commercial Code as from time to time in effect in the
relevant jurisdiction.
“Undrawn Revolving Commitment”: as to any Bank at any time, the amount of such
Bank’s Revolving Commitment minus the amount of such Bank’s Committed Exposure
at such time but not less than zero.
“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600 as the
same may be amended from time to time.
“Withholding Agent”: any Loan Party and the Administrative Agent.
1.2 Other Definitional Provisions.
(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in any certificate or other document
made or delivered pursuant hereto.
(b) As used herein and in any certificate or other document made or delivered
pursuant hereto, accounting terms relating to the Company and its Subsidiaries
not defined in subsection 1.1 and accounting terms partly defined in subsection
1.1, to the extent not defined, shall have the respective meanings given to them
under GAAP (provided that all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made without giving effect to (i) any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof).
(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(e) The phrases “to the knowledge of the Company” and “of which any Subsidiary
is aware” and phrases of similar import when used in this Agreement shall mean
to the actual knowledge of a Responsible Officer of the Company or any such
Subsidiary, as the case may be.
1.3 Accounting Determinations.
Unless otherwise specified herein, all accounting determinations for purposes of
calculating or determining compliance with the terms found in subsection 1.1 or
the standards and covenants found in subsection 12.1 and otherwise to be made
under this Agreement shall be made in accordance with GAAP applied on a basis
consistent in all material respects with that used in preparing the financial
statements referred to in subsection 9.1. If GAAP shall change from the basis
used in preparing such financial statements, the certificates required to be
delivered pursuant to




--------------------------------------------------------------------------------




subsection 11.2 demonstrating compliance with the covenants contained herein
shall set forth calculations setting forth the adjustments necessary to
demonstrate how the Company is in compliance with the financial covenants based
upon GAAP as in effect on the Closing Date.


SECTION 2. THE COMMITTED RATE LOANS
2.1 Committed Rate Loan.
(a) Subject to the terms and conditions hereof, each Bank severally agrees to
make loans on a revolving credit basis (“Committed Rate Loans”) to any Specified
Borrower from time to time during the Commitment Period; provided, that no
Committed Rate Loan shall be made by any Bank if, after giving effect to the
making of such Loan and the simultaneous application of the proceeds thereof,
(i) the aggregate amount of the Exposure of all the Banks would exceed the
aggregate amount of the Revolving Commitments, (ii) the aggregate amount of the
Foreign Currency Exposure in respect of any Currency would exceed the Foreign
Currency Exposure Sublimit for such Currency (iii) in the case of Committed Rate
Loans denominated in an Available Foreign Currency, the aggregate principal
amount of Committed Rate Loans outstanding to a Bank in such Currency would
exceed the Foreign Currency Revolving Commitment of such Bank in such Currency
or (iv) the aggregate amount of the Exposure of a Bank would exceed the
Revolving Commitment of such Bank. During the Commitment Period, the Specified
Borrowers may use the Revolving Commitments by borrowing, prepaying the
Committed Rate Loans in whole or in part, and reborrowing, all in accordance
with the terms and conditions hereof.
(b) The Committed Rate Loans may be made in Dollars or any Available Foreign
Currency and may from time to time be (i) Committed Rate Eurocurrency Loans,
(ii) in the case of Committed Rate Loans in Dollars only, Committed Rate ABR
Loans or (iii) a combination thereof, as determined by the relevant Specified
Borrower and set forth in the Notice of Borrowing or Notice of Conversion with
respect thereto; provided, that no Committed Rate Eurocurrency Loan shall be
made after the day that is one month prior to the Termination Date.
2.2 Procedure for Committed Rate Loan Borrowin. Any Specified Borrower may
request the Banks to make Committed Rate Loans on any Business Day during the
Commitment Period by delivering a Notice of Borrowing. Each borrowing of
Committed Rate Loans (other than pursuant to a Swing Line refunding pursuant to
subsection 4.4, pursuant to subsection 5.5(c) or pursuant to subsection 6.3)
shall be in an amount equal to (a) in the case of Committed Rate ABR Loans,
$1,000,000 or a whole multiple of $500,000 in excess thereof (or, if the then
aggregate undrawn amount of the Revolving Commitments is less than $1,000,000,
such lesser amount) and (b) in the case of Committed Rate Eurocurrency Loans,
(i) if in Dollars, $5,000,000 or increments of $500,000 thereafter, and (ii) if
in any Available Foreign Currency, an amount in such Available Foreign Currency
of which the Dollar Equivalent Amount is at least $5,000,000; provided, that any
borrowing of Committed Rate Loans may be in an aggregate amount that is equal to
the entire unused balance of the Total Revolving Commitment. Upon receipt of any
such Notice of Borrowing from a Specified Borrower, the Administrative Agent
shall promptly notify each Bank that has a Revolving Commitment in the relevant
Currency of receipt of such Notice of Borrowing and of such Bank’s Revolving
Borrowing Percentage of the Committed Rate Loans to be made pursuant thereto.
Subject to the terms and conditions hereof, each Bank that has a Revolving
Commitment in the relevant Currency will make its Revolving Borrowing Percentage
of each such borrowing available to the Administrative Agent for the account of
such Specified Borrower at the Funding Office, and at or prior to the Funding
Time, for the Currency of such Loan in funds immediately available to the
Administrative Agent in the applicable Currency. The amounts made available by
each Bank will then be made available to such Specified Borrower at the Funding
Office, in like funds as received by the Administrative Agent.
2.3 Repayment of Committed Rate Loans; Evidence of Debt.
(a) Each Specified Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Bank on the Termination Date (or
such earlier date on which the Loans become due and payable pursuant to Section
13), the then unpaid principal amount of each Committed Rate Loan made by such
Bank to such Specified Borrower. Each Specified Borrower hereby further agrees
to pay to the Administrative Agent for the account of each Bank, interest on the
unpaid principal amount of the Committed Rate Loans made




--------------------------------------------------------------------------------




to such Specified Borrower from time to time outstanding from the date hereof
until payment in full thereof at the rates per annum, and on the dates, set
forth in subsection 8.14.
(b) Each Bank shall maintain in accordance with its usual practice an account or
accounts evidencing indebtedness of each Specified Borrower to such Bank
resulting from each Committed Rate Loan of such Bank from time to time,
including the amounts of principal and interest payable and paid to such Bank
from time to time under this Agreement.
(c) The Administrative Agent shall maintain the Register pursuant to subsection
15.6(b), and a subaccount therein for each Bank, in which shall be recorded (i)
the amount of each Committed Rate Loan made hereunder and each Interest Period
(if any) applicable thereto, (ii) the amount of any principal or interest due
and payable or to become due and payable from each Specified Borrower to each
Bank under Committed Rate Loans and (iii) the amount of any sum received by the
Administrative Agent from each Specified Borrower in respect of Committed Rate
Loans, and the amount of each Bank’s share thereof.
(d) The entries made in the Register and the accounts of each Bank maintained
pursuant to subsection 2.3(b) shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of each
Specified Borrower therein recorded; provided, however, that the failure of any
Bank or the Administrative Agent to maintain the Register or any such account,
or any error therein, shall not in any manner affect the obligation of each
Specified Borrower to repay (with applicable interest) the Committed Rate Loans
made to such Specified Borrower by such Bank in accordance with the terms of
this Agreement. In the event of any conflict between the records maintained by
any Bank and the records maintained by the Administrative Agent in such matters,
the records of the Administrative Agent shall control in the absence of manifest
error.
2.4 Termination or Reduction of Revolving Commitments. The Company shall have
the right, upon not less than five Business Days’ notice (which may be
conditioned on a refinancing) to the Administrative Agent, to terminate the
Revolving Commitments or, from time to time, to reduce the amount of the
Revolving Commitments. Any such reduction shall be in an amount equal to
$5,000,000 or a whole multiple thereof and shall reduce permanently the
Revolving Commitments then in effect; provided that the Revolving Commitments
may not be optionally reduced at any time to an amount which is less than the
amount of the Exposure of all the Banks at such time; and provided further that
the Revolving Commitments may not be reduced to an amount which is less than
$50,000,000 unless they are terminated in full. Any reduction or termination of
Revolving Commitments of any Bank that is also a Swing Line Bank which would
result in the Swing Line Commitment of such Bank exceeding the Revolving
Commitment of such Bank shall automatically result in a reduction or
termination, as applicable, of the Swing Line Commitment of such Bank, such that
the Swing Line Commitment of such Bank does not the exceed the Revolving
Commitment of such Bank.
2.5 [reserved].
2.6 [reserved].
2.7 [reserved].
2.8 [reserved].
2.9 [reserved].
2.10 Revolving Commitment Increases.
(a) At any time after the Closing Date, provided that no Event of Default shall
have occurred and be continuing, the Borrowers may request an increase of the
Revolving Commitments in an aggregate amount up to $500,000,000 by notice to the
Administrative Agent in writing of the amount (the “Offered Increase Amount”) of
such proposed increase (such notice, a “Revolving Commitment Increase Notice”).
The Borrowers may offer to any Bank or any bank or other financial institution
that is not an existing Bank the opportunity to provide a




--------------------------------------------------------------------------------




new Revolving Commitment pursuant to paragraph (b) below, which other bank or
other financial institution shall be subject to the consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed).
(b) Any additional bank or financial institution that the Borrowers select to
offer the opportunity to provide any portion of the increased Revolving
Commitments, and that elects to become a party to this Agreement and provide a
Revolving Commitment, shall execute a New Bank Supplement with the Borrowers and
the Administrative Agent, substantially in the form of Exhibit K (a “New Bank
Supplement”), whereupon such bank or financial institution (a “New Bank”) shall
become a Bank for all purposes and to the same extent as if originally a party
hereto and shall be bound by and entitled to the benefits of this Agreement, and
Schedule I shall be deemed to be amended to add the name and Revolving
Commitment of such New Bank, provided that the Revolving Commitment of any such
New Bank shall be in a principal amount not less than $10,000,000.
(c) Any Bank that accepts an offer to it by the Borrowers to increase its
Revolving Commitment pursuant to this subsection 2.10 shall, in each case,
execute a Revolving Commitment Increase Supplement with the Borrowers and the
Administrative Agent, substantially in the form of Exhibit L (a “Revolving
Commitment Increase Supplement”), whereupon such Bank (an “Increasing Bank”)
shall be bound by and entitled to the benefits of this Agreement with respect to
the full amount of its Revolving Commitment as so increased, and Schedule I
shall be deemed to be amended to so increase the Revolving Commitment of such
Bank.
(d) The effectiveness of any New Bank Supplement or Revolving Commitment
Increase Supplement shall be contingent upon receipt by the Administrative Agent
of such corporate resolutions of the Borrowers and legal opinions of counsel to
the Borrowers as the Administrative Agent shall reasonably request with respect
thereto.
(e) (i)  Except as otherwise provided in subparagraphs (ii) and (iii) of this
paragraph (e), if any bank or financial institution becomes a New Bank pursuant
to subsection 2.10(b) or any Bank’s Revolving Commitment is increased pursuant
to subsection 2.10(c), additional Committed Rate Loans made on or after the date
of the effectiveness thereof (the “Re-Allocation Date”) shall be made in
accordance with the pro rata provisions of subsection 8.3 based on the Revolving
Commitment Percentages (or relevant Foreign Currency Revolving Commitment
Percentages, as the case may be) in effect on and after such Re-Allocation Date
(except to the extent that any such pro rata borrowings would result in any Bank
making an aggregate principal amount of Committed Rate Loans in excess of its
Revolving Commitment (or relevant Foreign Currency Revolving Commitment
Percentages, as the case may be), in which case such excess amount will be
allocated to, and made by, the relevant New Banks and Increasing Banks to the
extent of, and in accordance with the pro rata provisions of subsection 8.3
based on, their respective Revolving Commitments (or relevant Foreign Currency
Revolving Commitments, as the case may be)). On each Re-Allocation Date, the
Administrative Agent shall deliver a notice to each Bank of the adjusted
Revolving Commitment Percentages after giving effect to any increase in the
Revolving Commitments made pursuant to this subsection 2.10 on such
Re-Allocation Date.
(ii)    In the event that on any such Re-Allocation Date there is an unpaid
principal amount of Committed Rate ABR Loans, the applicable Borrower shall make
prepayments thereof and one or more Borrowers shall make borrowings of Committed
Rate ABR Loans and/or Committed Rate Eurocurrency Loans, as the applicable
Borrower shall determine, so that, after giving effect thereto, the Committed
Rate ABR Loans and Committed Rate Eurocurrency Loans outstanding are held as
nearly as may be in accordance with the pro rata provisions of subsection 8.3
based on such new Revolving Commitment Percentage.
(iii)    In the event that on any such Re-Allocation Date there is an unpaid
principal amount of Committed Rate Eurocurrency Loans, such Committed Rate
Eurocurrency Loans shall remain outstanding with the respective holders thereof
until the expiration of their respective Interest Periods (unless the applicable
Borrower elects to prepay any thereof in accordance with the applicable
provisions of this Agreement), and on the last day of the respective Interest
Periods the applicable Borrower shall make prepayments thereof and the
applicable Borrowers shall make borrowings of Committed Rate ABR Loans and/or
Committed Rate Eurocurrency Loans so that, after giving effect thereto, the
Committed Rate ABR Loans and Committed Rate




--------------------------------------------------------------------------------




Eurocurrency Loans outstanding are held by all of the Banks as nearly as may be
in accordance with the pro rata provisions of subsection 8.3 based on such new
Revolving Commitment Percentage.
(iv) In the event that on any such Re-Allocation Date there is any outstanding
L/C Exposure, the interests of each L/C Participant shall be adjusted in
accordance with the pro rata provisions of subsection 8.3 based on the Revolving
Commitment Percentages (or relevant Foreign Currency Revolving Commitment
Percentages, as the case may be) in effect on and after such Re-Allocation Date.
(f) Notwithstanding anything to the contrary in this subsection 2.10, no Bank
shall have any obligation to increase its Revolving Commitment unless it agrees
to do so in its sole discretion.
2.11 Refunding of Committed Rate Loans Denominated in Available Foreign
Currencies.
(a) Notwithstanding noncompliance with the conditions precedent set forth in
subsection 10.2, if any Committed Rate Loans denominated in any Available
Foreign Currency (any such Loans, “Specified Loans”) are outstanding on (i) any
date on which an Event of Default pursuant to subsection 13(g) shall have
occurred with respect to the Company or (ii) any Acceleration Date, then, at
10:00 A.M., New York City time, on the second Business Day immediately
succeeding (x) the date on which such Event of Default occurs (in the case of
clause (i) above) or (y) such Acceleration Date (in the case of clause (ii)
above), the Administrative Agent shall be deemed to have received a notice from
the Company pursuant to subsection 2.2 requesting that Committed Rate ABR Loans
be made pursuant to subsection 2.1 on such second Business Day in an aggregate
amount equal to the Dollar Equivalent Amount of the aggregate amount of all
Specified Loans, and the procedures set forth in subsection 2.2 shall be
followed in making such Committed Rate ABR Loans. The proceeds of such Committed
Rate ABR Loans shall be applied to repay such Specified Loans.
(b) If, for any reason, Committed Rate ABR Loans may not be made pursuant to
paragraph (a) of this subsection 2.11 to repay Specified Loans as required by
such paragraph, effective on the date such Committed Rate ABR Loans would
otherwise have been made, (i) the principal amount of each relevant Specified
Loan shall be converted into Dollars (calculated on the basis of the Exchange
Rate as of the immediately preceding Business Day) (“Converted Specified Loans”)
and (ii) each Bank severally, unconditionally and irrevocably agrees that it
shall purchase in Dollars a participating interest in such Converted Specified
Loans in an amount equal to the amount of Committed Rate ABR Loans which would
otherwise have been made by such Bank pursuant to paragraph (a) of this
subsection 2.11. Each Bank will immediately transfer to the Administrative
Agent, in immediately available funds, the amount of its participation, and the
proceeds of such participation shall be distributed by the Administrative Agent
to each Bank having such Specified Loans in such amount as will reduce the
amount of the participating interest retained by such Bank in the Converted
Specified Loans to the amount of the Committed Rate ABR Loans which were to have
been made by it pursuant to paragraph (a) of this subsection 2.11. All Converted
Specified Loans shall bear interest at the rate which would otherwise be
applicable to Committed Rate ABR Loans. Each Bank shall share on a pro rata
basis (calculated by reference to its participating interest in such Converted
Specified Loans) in any interest which accrues thereon and in all repayments
thereof.
(c) If, for any reason, Committed Rate ABR Loans may not be made pursuant to
paragraph (a) of this subsection 2.11 to repay Specified Loans as required by
such paragraph and the principal amount of any Specified Loans may not be
converted into Dollars in the manner contemplated by paragraph (b) of this
subsection 2.11, (i) the Administrative Agent shall determine the Dollar
Equivalent Amount of such Specified Loans (calculated on the basis of the
Exchange Rate determined as of the Business Day immediately preceding the date
on which Committed Rate ABR Loans would otherwise have been made pursuant to
said paragraph (a)) and (ii) effective on the date on which Committed Rate ABR
Loans would otherwise have been made pursuant to said paragraph (a), each Bank
severally, unconditionally and irrevocably agrees that it shall purchase in
Dollars a participating interest in such Specified Loans in an amount equal to
the amount of Committed Rate ABR Loans which would otherwise have been made by
such Bank pursuant to paragraph (a) of this subsection 2.11. Each Bank will
immediately transfer to the Administrative Agent, in immediately available
funds, the amount of its participation, and the proceeds of such participation
shall be distributed by the Administrative Agent to each relevant Bank having
Specified Loans in such amount as will reduce the Dollar Equivalent Amount as of
such




--------------------------------------------------------------------------------




date of the amount of the participating interest retained by such Bank in such
Specified Loans to the amount of the Committed Rate ABR Loans which were to have
been made by it pursuant to paragraph (a) of this subsection 2.11. Each Bank
shall share on a pro rata basis (calculated by reference to its participating
interest in such Specified Loans) in any interest which accrues thereon, in all
repayments of principal thereof and in the benefits of any collateral furnished
in respect thereof and the proceeds of such collateral.
(d) If any amount required to be paid by any Bank to any other Bank pursuant to
this subsection 2.11 in respect of any Specified Loan is not paid to such Bank
on the date such payment is due from such Bank, such obligor Bank shall pay to
such obligee Bank on demand an amount equal to the product of (i) such amount,
times (ii) the daily average Federal funds rate, as quoted by such obligee Bank
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such obligee Bank, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. A certificate of an obligee
Bank submitted to any obligor Bank through the Administrative Agent with respect
to any amounts owing under this subsection (d) shall be conclusive in the
absence of manifest error.
2.12 Certain Borrowings of Committed Rate Loans and Refunding of Loan.
(a) If on any Borrowing Date on which a Specified Borrower has requested the
Banks (the “Specified Foreign Currency Banks”) to make Committed Rate Loans
denominated in an Available Foreign Currency (the “Requested Specified Loans”)
(i) the principal amount of the Requested Specified Loans to be made by any
Specified Foreign Currency Bank exceeds the unused amount of the Revolving
Commitment of such Specified Foreign Currency Bank in the requested Available
Foreign Currency (before giving effect to the making and payment of any Loans
required to be made pursuant to this subsection 2.12 on such Borrowing Date),
(ii) the principal amount of such Requested Specified Loan, when added to the
outstanding principal amount of all other Committed Rate Loans of such Specified
Foreign Currency Banks denominated in the Available Foreign Currency in which
the Requested Specified Loans are to be made, does not exceed the aggregate
amount of such Specified Foreign Currency Banks’ Foreign Currency Revolving
Commitments in such requested Available Foreign Currency and (iii) the Dollar
Equivalent of the amount of the excess described in the foregoing clause (i) is
less than or equal to the aggregate unused amount of the Revolving Commitments
of all Banks other than such Specified Foreign Currency Banks (before giving
effect to the making and payment of any Loans pursuant to this subsection 2.12
on such Borrowing Date), each Bank other than such Specified Foreign Currency
Banks shall make a Committed Rate Loan denominated in Dollars to the Company (or
any Specified Borrower identified by the Company) on such Borrowing Date, and
the proceeds of such Committed Rate Loans shall be simultaneously applied to
repay outstanding Committed Rate Loans denominated in Dollars of such Specified
Foreign Currency Banks in each case in amounts such that, after giving effect to
(1) such borrowings and repayments and (2) the borrowing from such Specified
Foreign Currency Banks of the Requested Specified Loans, the excess described in
the foregoing clause (i) will be eliminated. To effect such borrowings and
repayments, (x) not later than 12:00 Noon, New York City time, on such Borrowing
Date, the proceeds of such Committed Rate Loans denominated in Dollars shall be
made available by each Bank other than such Specified Foreign Currency Banks to
the Administrative Agent at its office specified in subsection 15.2 in Dollars
and in immediately available funds and the Administrative Agent shall apply the
proceeds of such Committed Rate Loans denominated in Dollars toward repayment of
outstanding Committed Rate Loans denominated in Dollars of such Specified
Foreign Currency Banks (as directed by the Company) and (y) concurrently with
the repayment of such Loans on such Borrowing Date, (I) such Specified Foreign
Currency Banks shall, in accordance with the applicable provisions hereof, make
the Requested Specified Loans in an aggregate amount equal to the amount so
requested by the relevant Specified Borrower and (II) the relevant Borrower
shall pay to the Administrative Agent for the account of the Specified Foreign
Currency Banks whose Loans to such Borrower are repaid on such Borrowing Date
pursuant to this subsection 2.12 all interest accrued on the amounts repaid to
the date of repayment, together with any amounts payable pursuant to subsection
8.8 in connection with such repayment, provided that the Administrative Agent
shall have provided notice to the Company prior to the making of such Requested
Specified Loans that the making thereof would obligate the Company to pay
amounts pursuant to subsection 8.8.




--------------------------------------------------------------------------------




(b) If any borrowing of Committed Rate Loans is required pursuant to this
subsection 2.12, the Company shall notify the Administrative Agent in the manner
provided for Committed Rate Loans in subsection 2.2, except that the minimum
borrowing amounts and threshold multiples in excess thereof applicable to
Committed Rate ABR Loans set forth in subsection 2.2 shall not be applicable to
the extent that such minimum borrowing amounts exceed the amounts of Committed
Rate Loans required to be made pursuant to this subsection 2.12.
2.13 Extension of Termination Date.
(a) The Company may, by written notice to the Administrative Agent in the form
of Exhibit J-1 (the “Extension Request”) given no earlier than 60 days prior to
each anniversary of the Closing Date but no later than 45 days prior to each
anniversary of the Closing Date, request that the then applicable Termination
Date be extended to the date that is one calendar year after the then applicable
Termination Date. Such extension shall be effective with respect to each Bank
that, by a written notice in the form of Exhibit J-2 (a “Continuation Notice”)
to the Administrative Agent given no later than 20 days prior to the then
applicable anniversary of the Closing Date, consents, in its sole discretion, to
such extension (each Bank giving a Continuation Notice being referred to herein
as a “Continuing Bank” and each Bank other than a Continuing Bank being referred
to herein as a “Non-Extending Bank”), provided that (i) such extension shall be
effective only if the aggregate Revolving Commitments of the Continuing Banks
constitute at least a majority of the Total Revolving Commitments on the date of
the Extension Request, (ii) any Bank that fails to submit a Continuation Notice
at least 20 days prior to the then applicable anniversary of the Closing Date
shall be deemed not to have consented to such extension and shall constitute a
Non-Extending Bank and (iii) the Company may give no more than two Extension
Requests during the term of this Agreement. No Bank shall have any obligation to
consent to any extension of the Termination Date. The Administrative Agent shall
notify each Bank of the receipt of an Extension Request promptly after receipt
thereof. The Administrative Agent shall notify the Company and the Banks no
later than 15 days prior to the then applicable anniversary of the Closing Date
which Banks are Continuing Banks and which Banks are Non-Extending Banks, and
whether the Administrative Agent has received Continuation Notices from Banks
holding Revolving Commitments aggregating at least a majority of the Total
Revolving Commitments on the date of the Extension Request.
(b) The Commitment of each Non-Extending Bank shall terminate at the close of
business on the Termination Date in effect prior to the delivery of such
Extension Request without giving any effect to such proposed extension. On such
Termination Date, the Company shall pay to the Administrative Agent, for the
account of each Non-Extending Bank, an amount equal to such Non-Extending Bank’s
Loans, together with accrued but unpaid interest and fees thereon and all other
amounts then payable hereunder to such Non-Extending Bank. If, however, on or
before the applicable Termination Date in effect immediately prior to the
effectiveness of the Extension Request pursuant to this subsection 2.13, the
Company obtains a Replacement Bank pursuant to subsection 15.1(e) for any such
Non-Extending Bank and such Replacement Bank agrees to the extension of the
Termination Date pursuant to this subsection 2.13, then such Replacement Bank
shall for all purposes of this subsection 2.13 and this Agreement be deemed to
be a Continuing Bank, and the Loans of such Bank shall not be due and payable
pursuant to this subsection 2.13(b).
SECTION 3. THE COMPETITIVE ADVANCE LOANS
3.1 Competitive Advance Loans.
(a) Subject to the terms and conditions hereof, any Specified Borrower may, from
time to time during the Commitment Period, request the Banks to offer bids, and
any Bank may, in its sole discretion, offer such bids, to make competitive
advance loans (“Competitive Advance Loans”) to such Specified Borrower on the
terms and conditions set forth in such bids. Each Competitive Advance Loan shall
bear interest at the rates, be payable on the dates, and shall mature on the
date, agreed between such Specified Borrower and Bank at the time such
Competitive Advance Loan is made; provided, that (i) each Competitive Advance
Loan shall mature not earlier than 1 day and not later than 180 days, after the
date such Competitive Advance Loan is made and (ii) no Competitive Advance Loan
shall mature after the Termination Date. During the Commitment Period, the




--------------------------------------------------------------------------------




Specified Borrowers may accept bids from Banks from time to time for Competitive
Advance Loans, and borrow and repay Competitive Advance Loans, all in accordance
with the terms and conditions hereof; provided, that no Competitive Advance Loan
shall be made if, after giving effect to the making of such Loan and the
simultaneous application of the proceeds thereof, (i) the aggregate amount of
the Exposure of all the Banks would exceed the aggregate amount of the Revolving
Commitments, or (ii) the aggregate amount of the Foreign Currency Exposure in
respect of any Currency would exceed the Foreign Currency Exposure Sublimit for
such Currency. Subject to the foregoing, any Bank may, in its sole discretion,
make Competitive Advance Loans in an aggregate outstanding amount exceeding the
amount of such Bank’s Revolving Commitment.
(b) The Competitive Advance Loans may be made in Dollars or any Available
Foreign Currency, as agreed between the Specified Borrower and Bank in respect
thereof at the time such Competitive Advance Loan is made.
3.2 Procedure for Competitive Advance Loan Borrowing.
(a) Any Specified Borrower may request Competitive Advance Loans by delivering a
Competitive Advance Loan Request. The Administrative Agent shall notify each
Bank promptly by facsimile transmission of the contents of each Competitive
Advance Loan Request received by the Administrative Agent. Each Bank may elect,
in its sole discretion, to offer irrevocably to make one or more Competitive
Advance Loans to the Specified Borrower by delivering a Competitive Advance Loan
Offer to the Administrative Agent.
(b) Before the acceptance time set forth in the applicable Competitive Advance
Loan Request, the Specified Borrower, in its absolute discretion, shall:
(i) cancel such Competitive Advance Loan Request by giving the Administrative
Agent telephone notice to that effect, or
(ii) by giving telephone notice to the Administrative Agent immediately
confirmed in writing or by facsimile transmission, subject to the provisions of
subsection 3.2(c), accept one or more of the offers made by any Bank or Banks
pursuant to subsection 3.2(a) of the amount of Competitive Advance Loans for
each relevant maturity date and reject any remaining offers made by Banks
pursuant to subsection 3.2(a).
(c) The Specified Borrower’s acceptance of Competitive Advance Loans in response
to any Competitive Advance Loan Request shall be subject to the following
limitations:
(i) The amount of Competitive Advance Loans accepted for each maturity date
specified by any Bank in its Competitive Advance Loan Offer shall not exceed the
maximum amount for such maturity date specified in such Competitive Advance Loan
Offer;
(ii) the aggregate amount of Competitive Advance Loans accepted for all maturity
dates specified by any Bank in its Competitive Advance Loan Offer shall not
exceed the aggregate maximum amount specified in such Competitive Advance Loan
Offer for all such maturity dates;
(iii) the Specified Borrower may not accept offers for Competitive Advance Loans
for any maturity date in an aggregate principal amount in excess of the maximum
principal amount requested in the related Competitive Advance Loan Request; and
(iv) if the Specified Borrower accepts any of such offers, it must accept offers
based solely upon pricing for such relevant maturity date and upon no other
criteria whatsoever and if two or more Banks submit offers for any maturity date
at identical pricing and the Specified Borrower accepts any of such offers but
does not wish to (or by reason of the limitations set forth in subsection
3.2(c)(iii) cannot) borrow the total amount offered by such Banks with such
identical pricing, the Administrative




--------------------------------------------------------------------------------




Agent shall allocate offers from all of such Banks in amounts among them pro
rata according to the amounts offered by such Banks (or as nearly pro rata as
shall be practicable).
(d) If the Specified Borrower notifies the Administrative Agent that a
Competitive Advance Loan Request is cancelled, the Administrative Agent shall
give prompt telephone notice thereof to the Banks.
(e) If the Specified Borrower accepts one or more of the offers made by any Bank
or Banks, the Administrative Agent promptly shall notify each Bank which has
made such a Competitive Advance Loan Offer of (i) the aggregate amount of such
Competitive Advance Loans to be made for each maturity date and (ii) the
acceptance or rejection of any offers to make such Competitive Advance Loans
made by such Bank. Before the Funding Time for the applicable Currency, each
Bank whose Competitive Advance Loan Offer has been accepted shall make available
to the Administrative Agent for the account of the Specified Borrower at the
Funding Office for the applicable Currency the amount of Competitive Advance
Loans in the applicable Currency to be made by such Bank, in immediately
available funds.
3.3 Repayment of Competitive Advance Loans; Evidence of Debt.
(a) Each Specified Borrower that borrows any Competitive Advance Loan hereby
unconditionally promises to pay to the Bank that made such Competitive Advance
Loan on the maturity date, as agreed by such Specified Borrower and Bank (or
such earlier date on which all the Loans become due and payable pursuant to
Section 13), the then unpaid principal amount of such Competitive Advance Loan.
Each Specified Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Competitive Advance Loans made by any Bank to such
Specified Borrower from time to time outstanding from the date thereof until
payment in full thereof at the rate per annum, and on the dates, agreed by such
Specified Borrower and Bank at the time such Competitive Advance Loan is made.
All payments in respect of Competitive Advance Loans shall be made by such
Specified Borrower to the Administrative Agent for the account of the Bank that
makes such Competitive Advance Loan to the Payment Office and by the Payment
Time for the applicable Currency.
(b) Each Bank shall maintain in accordance with its usual practice an account or
accounts evidencing indebtedness of each Specified Borrower to such Bank
resulting from each Competitive Advance Loan of such Bank from time to time,
including the amounts of principal and interest payable and paid to such Bank
from time to time in respect of Competitive Advance Loans. The entries made in
the accounts of each Bank maintained pursuant to this subsection 3.3(b) shall,
to the extent permitted by applicable law, be prima facie evidence of the
existence and amounts of the obligations of each Specified Borrower therein
recorded, absent manifest error; provided, however, that the failure of any Bank
to maintain any such account, or any error therein, shall not in any manner
affect the obligation of each Specified Borrower to repay (with applicable
interest) the Competitive Advance Loans made to such Specified Borrower by such
Bank in accordance with the terms of this Agreement. In the event of any
conflict between the records maintained by any Bank and the records maintained
by the Administrative Agent in such matters, the records of the Administrative
Agent shall control in the absence of manifest error.
3.4 Prepayments. Unless otherwise agreed by the Bank making a Competitive
Advance Loan, upon giving a Notice of Prepayment at the address and time
specified in Schedule IV, any Competitive Advance Loan may be optionally prepaid
prior to the scheduled maturity date thereof.
SECTION 4. THE SWING LINE LOANS
4.1 Swing Line Loans. Subject to the terms and conditions hereof, each Swing
Line Bank severally agrees to make swing line loans (“Swing Line Loans”) to any
Specified Borrower from time to time during the Commitment Period in Dollars;
provided, that no Swing Line Loan shall be made if, after giving effect to the
making of such Loan and the simultaneous application of the proceeds thereof,
(i) the aggregate amount of the Exposure of all the Banks would exceed the
aggregate amount of the Revolving Commitments, (ii) the aggregate amount of the
Swing Line Loans made by a Swing Line Bank would exceed the Swing Line
Commitment of such Swing Line Bank, (iii) the aggregate amount of the Exposure
of a Swing Line Bank would exceed the Revolving Commitment of such Bank, (iv)




--------------------------------------------------------------------------------




the aggregate amount of all outstanding Swing Line Loans of such Specified
Borrower would exceed the Swing Line Limit for such Specified Borrower or (v)
the aggregate amount of all outstanding Swing Line Loans would exceed the Swing
Line Limit. During the Commitment Period, the Specified Borrowers may borrow and
prepay the Swing Line Loans in whole or in part, all in accordance with the
terms and conditions hereof.
4.2 Procedure for Swing Line Borrowing.
(a) Any Specified Borrower may request any Swing Line Bank to make Swing Line
Loans during the Commitment Period on any Business Day by giving to such Swing
Line Bank a Notice of Swing Line Borrowing no later than 1:00 p.m., New York
City time, on the applicable Borrowing Date, or such later time as may be agreed
by such Swing Line Bank, acting in its sole discretion, in respect of such Swing
Line Loan. Each borrowing of Swing Line Loans shall be in an amount equal to (a)
in the case of ABR Loans, $1,000,000 or a whole multiple of $500,000 in excess
thereof (or, if the then aggregate undrawn amount of the Swing Line Commitments
is less than $1,000,000, such lesser amount) and (b) in the case of Eurocurrency
Loans $1,000,000 or increments of $500,000 thereafter; provided, that any
borrowing of Swing Line Loans may be in an aggregate amount that is equal to the
entire unused balance of the Total Swing Line Commitments. Subject to the terms
and conditions hereof, on the Borrowing Date of each Swing Line Loan, the
relevant Swing Line Bank shall make the proceeds thereof available to the
relevant Specified Borrower in immediately available funds in Dollars by the
Funding Time in accordance with the wire instructions for remittance specified
by the Specified Borrower in the Notice of Swing Line Borrowing.
(b) Upon the making of any Swing Line Loan, any payment of principal or interest
with respect to a Swing Line Loan and on the last Business Day of each month on
which a Swing Line Bank has any outstanding Swing Line Loans, such Bank shall
deliver to the Administrative Agent a Notice of Swing Line Outstandings.


4.3 Repayment of Swing Line Loans; Evidence of Debt.
(a) With respect to each Swing Line Loan, each Specified Borrower hereby
unconditionally promises to pay to the applicable Swing Line Bank on the earlier
of (i) the Termination Date, (ii) the date which is 30 days after the making of
such Swing Line Loan, (iii) the date on which such Swing Line Loans become due
and payable pursuant to subsection 4.4 and (iv) the date on which all the Loans
become due and payable pursuant to Section 13, the then unpaid principal amount
of such Swing Line Loan made to such Specified Borrower. Each Specified Borrower
hereby further agrees to pay the applicable Swing Line Bank interest on the
unpaid principal amount of the Swing Line Loans made to such Specified Borrower
from time to time outstanding from the date hereof until payment in full thereof
at the rates per annum, and on the dates, set forth in subsection 8.14.
(b) Each Swing Line Bank shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of each Specified Borrower to such
Swing Line Bank resulting from each Swing Line Loan of such Bank from time to
time, including the amounts of principal and interest payable and paid to such
Swing Line Bank from time to time under this Agreement.
(c) The Administrative Agent shall maintain the Register pursuant to subsection
15.6(b), and a subaccount therein for each Swing Line Bank, in which shall be
recorded (i) the amount of each Swing Line Loan made hereunder and each Interest
Period (if any) applicable thereto and (ii) the amount of any principal or
interest due and payable or to become due and payable from each Specified
Borrower to each Swing Line Bank under Swing Line Loans.
(d) The entries made in the Register and the accounts of each Swing Line Bank
maintained pursuant to subsection 4.3(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of each Specified Borrower therein recorded; provided, however, that
the failure of any Swing Line Bank or the Administrative Agent to maintain the
Register or any such account, or any error therein, shall not in any manner
affect the obligation of each Specified Borrower to repay (with applicable




--------------------------------------------------------------------------------




interest) the Swing Line Loans made to such Specified Borrower by such Swing
Line Bank in accordance with the terms of this Agreement. In the event of any
conflict between the records maintained by any Swing Line Bank and the records
maintained by the Administrative Agent in such matters, the records of the
Administrative Agent shall control in the absence of manifest error.
4.4 Allocating Swing Line Loans; Swing Line Loan Participations.
(a) If any Event of Default shall occur and be continuing, any Swing Line Bank
may, in its sole and absolute discretion, direct that the Swing Line Loans owing
to it be refunded, by delivering a Notice of Swing Line Refunding. Upon receipt
of a Notice of Swing Line Refunding the Administrative Agent shall promptly give
notice of the contents thereof to the Banks and, unless an Event of Default
described in subsection 13(g) in respect of the Company or the relevant
Specified Borrower has occurred, to the Company and the relevant Specified
Borrower. Each such Notice of Swing Line Refunding shall be deemed to constitute
delivery by such Specified Borrower of a Notice of Borrowing of Committed Rate
Eurocurrency Loans in Dollars in the amount of the Swing Line Loans to which it
relates, for an Interest Period of one month’s duration. Subject to the terms
and conditions hereof, each Bank (including each Swing Line Bank in its capacity
as a Bank having a Revolving Commitment) hereby agrees to make a Committed Rate
Loan to such Specified Borrower pursuant to Section 2 in Dollars in an amount
equal to such Bank’s Revolving Borrowing Percentage of the aggregate amount of
the Swing Line Loans to which such Notice of Swing Line Refunding relates.
Unless any of the events described in subsection 13(g) in respect of the Company
or such Specified Borrower shall have occurred (in which case the procedures of
subsection 4.4(b) shall apply), each Bank shall make the amount of such
Committed Rate Loan available to the Administrative Agent at the Funding Office,
at or prior to the Funding Time, in Dollars in funds immediately available to
the Administrative Agent. The proceeds of such Committed Rate Loans shall be
immediately made available to such Swing Line Bank by the Administrative Agent
and applied by such Swing Line Bank to repay the Swing Line Loans to which such
Notice of Swing Line Refunding related.
(b) If prior to the time a Committed Rate Loan would have otherwise been made
pursuant to subsection 4.4(a), one of the events described in subsection 13(g)
shall have occurred in respect of the Company or the relevant Specified
Borrower, each Bank (other than the relevant Swing Line Bank) shall, on the date
such Committed Rate Loan would have been made pursuant to the Notice of Swing
Line Refunding referred to in subsection 4.4(a) (the “Refunding Date”), purchase
an undivided participating interest in the outstanding Swing Line Loans to which
such Notice of Swing Line Refunding related, in an amount equal to (i) such
Bank’s Revolving Commitment Percentage times (ii) the aggregate principal amount
of such Swing Line Loans then outstanding which were to have been repaid with
Committed Rate Loans (the “Swing Line Participation Amount”). On the Refunding
Date, (x) each Bank shall transfer to such Swing Line Bank, in immediately
available funds, such Bank’s Swing Line Participation Amount, and upon receipt
thereof such Swing Line Bank shall, if requested by any Bank, deliver to such
Bank a participation certificate dated the date of such Swing Line Bank’s
receipt of such funds and evidencing such Bank’s ownership of its Swing Line
Participation Amount and (y) the interest rate on the applicable Swing Line Loan
will automatically be converted to the applicable Eurocurrency Rate with an
Interest Period of one month plus the Applicable Margin for Committed Rate
Loans. If any amount required to be paid by any Bank to any Swing Line Bank
pursuant to this subsection 4.4 in respect of any Swing Line Participation
Amount is not paid to such Swing Line Bank on the date such payment is due from
such Bank, such Bank shall pay to such Swing Line Bank on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal funds
rate, as quoted by such Swing Line Bank, during the period from and including
the date such payment is required to the date on which such payment is
immediately available to the Swing Line Bank, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of a Swing Line Bank submitted to any
Bank with respect to any amounts owing under this subsection shall be conclusive
in the absence of manifest error.
(c) Whenever, at any time after the Administrative Agent or any Swing Line Bank
has received from any Bank such Bank’s Swing Line Participation Amount, the
Administrative Agent or such Swing Line Bank receives any payment on account of
the related Swing Line Loans, the Administrative Agent or such Swing Line Bank
will distribute to such Bank its Revolving Commitment Percentage of such payment
on account of its Swing Line Participation Amount (appropriately adjusted, in
the case of interest payments, to reflect the period of time




--------------------------------------------------------------------------------




during which such Bank’s participating interest was outstanding and funded);
provided, however, that in the event that such payment received by the
Administrative Agent or such Swing Line Bank is required to be returned, such
Bank will return to the Administrative Agent or such Swing Line Bank any portion
thereof previously distributed to it by the Administrative Agent or such Swing
Line Bank, as applicable.
(d) Each Bank’s obligation to make Committed Rate Loans pursuant to subsection
4.4(a) and to purchase participating interests pursuant to subsection 4.4(b)
shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Bank may have against any other
Bank or any Specified Borrower, or any Specified Borrower may have against any
Bank or any other Person, as the case may be, for any reason whatsoever; (ii)
the occurrence or continuance of a Default or an Event of Default; (iii) any
adverse change in the condition (financial or otherwise) of the Company or any
of its Subsidiaries; (iv) any breach of this Agreement by any party hereto; or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.
SECTION 5. THE LETTERS OF CREDIT
5.1 L/C Commitment.
(a) For the avoidance of doubt, Letters of Credit outstanding immediately prior
to the Closing Date shall be Letters of Credit hereunder. Subject to the terms
and conditions hereof, each Issuing Bank agrees to issue letters of credit for
the account of any Specified Borrower on any Business Day during the Commitment
Period in such form as shall be reasonably acceptable to such Issuing Bank;
provided, that no Letter of Credit shall be issued if, after giving effect
thereto (i) the aggregate amount of the Exposure of all the Banks would exceed
the aggregate amount of the Revolving Commitments, (ii) the aggregate amount of
the Foreign Currency Exposure in respect of any Currency would exceed the
Foreign Currency Exposure Sublimit for such Currency or (iii) the aggregate
amount of the L/C Obligations would exceed $200,000,000.
(b) Each Letter of Credit shall:
(i) be denominated in Dollars or an Available Foreign Currency and shall be
either (A) a standby letter of credit issued to support obligations of a
Specified Borrower, contingent or otherwise, to provide credit support for
workers’ compensation, other insurance programs and other lawful corporate
purposes (a “Standby Letter of Credit”) or (B) a commercial letter of credit
issued in respect of the purchase of goods and services in the ordinary course
of business of the Company and its Subsidiaries (a “Commercial Letter of
Credit”; together with the Standby Letters of Credit, the “Letters of Credit”)
and,
(ii) expire no later than the earlier of 365 days after its date of issuance and
5 Business Days prior to the Termination Date although any such Letter of Credit
may be automatically extended for periods of one year from the current or any
future expiration date of the Letter of Credit (unless the Issuing Bank elects
not to extend such Letter of Credit) and the extended maturity date is not
beyond 5 Business Days prior to the Termination Date (it being understood that
if the Termination Date is extended pursuant to subsection 2.13, no Letter of
Credit shall expire after the Termination Date applicable to the Non-Extending
Banks if, after giving effect to the issuance of such Letter of Credit, the
aggregate face amount of all Letters of Credit expiring after the Termination
Date applicable to the Non-Extending Banks would exceed the aggregate amount of
the Commitments of the Continuing Banks).
(c) Each Letter of Credit shall be subject to the Uniform Customs or
International Standby Practices (ISP98) and, to the extent not inconsistent
therewith, the laws of any State of the United States or, if acceptable to the
Required Banks and the relevant account party, the jurisdiction of the Issuing
Office at which such Letter of Credit is issued.




--------------------------------------------------------------------------------




(d) No Issuing Bank shall at any time be obligated to issue any Letter of Credit
hereunder if such issuance would conflict with, or cause such Issuing Bank or
any Bank to exceed any limits imposed by, any change after the date hereof in
any applicable Requirement of Law.
5.2 Procedure for Issuance of Letters of Credit under this Agreement. Any
Specified Borrower may from time to time request that an Issuing Bank issue a
Letter of Credit by delivering to such Issuing Bank at its Issuing Office an
Application therefor (with a copy to the Administrative Agent), completed to the
satisfaction of the Issuing Bank, and such other certificates, documents and
other papers and information as such Issuing Bank may reasonably request. Upon
receipt by an Issuing Bank of any Application, and subject to the terms and
conditions hereof, such Issuing Bank will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall any
Issuing Bank be required to issue any Letter of Credit earlier than five
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed by such Issuing Bank and such Specified Borrower. Such
Issuing Bank shall advise the Administrative Agent of the terms of such Letter
of Credit on the date of issuance thereof and shall promptly thereafter furnish
copies thereof and each amendment thereto to the Company and through the
Administrative Agent each Bank.
5.3 Fees, Commissions and Other Charges.
(a) Each Specified Borrower for whose account a Letter of Credit is issued
hereunder shall pay to the Administrative Agent, for the account of the Banks
(including the Issuing Bank) pro rata according to their Revolving Commitment
Percentages, a letter of credit commission with respect to each Letter of
Credit, computed at a rate equal to the then Applicable Margin for Committed
Rate Eurocurrency Loans on the daily average undrawn face amount of such Letter
of Credit. Such commissions shall be payable in arrears on the last Business Day
of each March, June, September and December to occur after the date of issuance
of each Letter of Credit and on the expiration date of such Letter of Credit and
shall be nonrefundable.
(b) In addition to the foregoing fees and commissions, each Specified Borrower
for whose account a Letter of Credit is issued hereunder shall (i) pay or
reimburse the Issuing Bank for such normal and customary costs and expenses as
are incurred or charged by such Issuing Bank in issuing, effecting payment
under, amending or otherwise administering such Letter of Credit and (ii) pay
the Issuing Bank such other fees as shall be agreed by the Issuing Bank and such
Specified Borrower.
(c) The Administrative Agent shall, promptly following its receipt thereof,
distribute to the Issuing Bank and the Banks all fees and commissions received
by the Administrative Agent for their respective accounts pursuant to this
subsection.
5.4 L/C Participations.
(a) Each Issuing Bank irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Bank to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from such Issuing Bank, on the terms and conditions
hereinafter stated, for such L/C Participant’s own account and risk, an
undivided interest equal to such L/C Participant’s Revolving Commitment
Percentage in such Issuing Bank’s obligations and rights under each Letter of
Credit issued by such Issuing Bank hereunder and the amount of each draft paid
by such Issuing Bank thereunder. Each L/C Participant unconditionally and
irrevocably agrees with each Issuing Bank that, if a draft is paid under any
Letter of Credit issued by such Issuing Bank for which the Specified Borrower
which is the account party under such Letter of Credit has not reimbursed such
Issuing Bank to the full extent required by the terms of this Agreement, such
L/C Participant shall pay to such Issuing Bank upon demand at such Issuing
Bank’s Issuing Office an amount equal to such L/C Participant’s Revolving
Commitment Percentage of the amount of such draft, or any part thereof, which is
not so reimbursed.




--------------------------------------------------------------------------------




(b) If any amount required to be paid by any L/C Participant to any Issuing Bank
pursuant to subsection 5.4(a) in respect of any unreimbursed portion of any
payment made by such Issuing Bank under any Letter of Credit is not paid to such
Issuing Bank on the date such payment is due from such L/C Participant, such L/C
Participant shall pay to such Issuing Bank on demand an amount equal to the
product of (i) such amount, times (ii) (A) in the case of any such payment
obligation denominated in Dollars, the daily average Federal funds rate, as
quoted by such Issuing Bank, or (B) in the case of any such payment obligation
denominated in an Available Foreign Currency, the rate customary in such
Currency for settlement of similar inter-bank obligations, as quoted by such
Issuing Bank, in each case during the period from and including the date such
payment is required to the date on which such payment is immediately available
to the Issuing Bank, times (iii) a fraction the numerator of which is the number
of days that elapse during such period and the denominator of which is 360. A
certificate of an Issuing Bank submitted to any L/C Participant with respect to
any amounts owing under this subsection shall be conclusive in the absence of
manifest error.
(c) Whenever, at any time after an Issuing Bank has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with subsection 5.4(a) the Issuing Bank receives any
payment related to such Letter of Credit (whether directly from the account
party or otherwise, including by way of set-off or proceeds of collateral
applied thereto by such Issuing Bank), or any payment of interest on account
thereof, such Issuing Bank will distribute to such L/C Participant its pro rata
share thereof; provided, however, that in the event that any such payment
received by such Issuing Bank shall be required to be returned by the Issuing
Bank, such L/C Participant shall return to such Issuing Bank the portion thereof
previously distributed by such Issuing Bank to it.
5.5 Reimbursement Obligation of the Specified Borrowers.
(a) Each Specified Borrower for whose account a Letter of Credit is issued
hereunder agrees to reimburse the Issuing Bank in respect of such Letter of
Credit on each date on which such Issuing Bank notifies such Specified Borrower
(with a copy to the Administrative Agent at its address in the Administrative
Schedule for Notices of Borrowing for the applicable Currency) of the date and
amount of a draft presented under such Letter of Credit and paid by such Issuing
Bank for the amount of (i) such draft so paid and (ii) any taxes, fees, charges
or other costs or expenses incurred by such Issuing Bank in connection with such
payment; provided if any Issuing Bank shall notify the Specified Borrower of a
drawing after 2:00 p.m. local time of such Issuing Bank’s Issuing Office on the
date of any drawing under a Letter of Credit, the Specified Borrower will not be
required to reimburse such Issuing Bank until the next succeeding Business Day.
Each such payment shall be made to such Issuing Bank at its Issuing Office in
the Currency in which payment of such draft was made and in immediately
available funds.
(b) Interest shall be payable on any and all amounts remaining unpaid by any
Specified Borrower under this subsection from the date such amounts become
payable (whether at stated maturity, by acceleration or otherwise) until payment
in full at the rate which is (i) in the case of such amounts payable in Dollars,
2% above the ABR from time to time and (ii) in the case of such amounts payable
in any other currency, 2% above the rate reasonably determined by the Issuing
Bank as the cost of funding such overdue amount from time to time on an
overnight basis.
(c) Each notice of a drawing under any Letter of Credit denominated in Dollars
shall constitute a request by the Specified Borrower for a borrowing pursuant to
subsection 2.2 of Committed Rate ABR Loans in the amount of such drawing plus
any amounts payable pursuant to subsection 5.5(a)(ii) in respect of such
drawing. The Borrowing Date with respect to such borrowing shall be the date of
such drawing.
5.6 Obligations Absolute.
(a) The obligations of the Specified Borrowers under this Section 5 shall be
absolute, irrevocable and unconditional under any and all circumstances and
irrespective of any set-off, counterclaim or defense to payment which any
Specified Borrower may have or have had against the Issuing Bank or any
beneficiary of a Letter of Credit.




--------------------------------------------------------------------------------




(b) Each Specified Borrower for whose account a Letter of Credit is issued
hereunder also agrees with the Issuing Bank in respect of such Letter of Credit
that such Issuing Bank shall not be responsible for, and such Specified
Borrower’s Reimbursement Obligations under subsection 5.5(a) shall not be
affected by, among other things, (i) the enforceability, validity or genuineness
of documents or of any endorsements thereon, even though such documents shall in
fact prove to be unenforceable, invalid, fraudulent or forged, provided, that
reliance upon such documents by such Issuing Bank shall not have constituted
gross negligence or willful misconduct of such Issuing Bank or (ii) any dispute
between or among such Specified Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
(iii) any claims whatsoever of any Specified Borrower against any beneficiary of
such Letter of Credit or any such transferee.
(c) No Issuing Bank shall be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by such Issuing Bank’s gross negligence or willful misconduct.
(d) Each Specified Borrower for whose account a Letter of Credit is issued
hereunder agrees that any action taken or omitted by any Issuing Bank under or
in connection with any Letter of Credit or the related drafts or documents, if
done in the absence of gross negligence or willful misconduct, shall be binding
on such Specified Borrower and shall not result in any liability of such Issuing
Bank to such Specified Borrower.
5.7 Letter of Credit Payments. If any draft shall be presented for payment to an
Issuing Bank under any Letter of Credit, such Issuing Bank shall promptly notify
the account party of the date and amount thereof. The responsibility of the
Issuing Bank to the account party in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit.
5.8 Application. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 5, the
provisions of this Section 5 shall apply.
SECTION 6. LOCAL CURRENCY FACILITIES
6.1 Terms of Local Currency Facilities.
(a) Subject to the provisions of this Section 6, the Company may in its
discretion from time to time designate any Subsidiary of the Company organized
under the laws of any jurisdiction outside the United States as a “Local
Currency Borrower” and any Qualified Credit Facility to which such Local
Currency Borrower and any one or more Banks (or its affiliates, agencies or
branches) is a party as a “Local Currency Facility”, with the consent of each
such Bank in its sole discretion, by delivering a Local Currency Facility
Addendum to the Administrative Agent and the Banks (through the Administrative
Agent) executed by the Company, each such Local Currency Borrower and each such
Bank, provided, that on the effective date of such designation no Event of
Default shall have occurred and be continuing. Concurrently with the delivery of
a Local Currency Facility Addendum, the Company or the relevant Local Currency
Borrower shall furnish to the Administrative Agent copies of all documentation
executed and delivered by any Local Currency Borrower in connection therewith,
together with, if applicable, an English translation thereof. Except as
otherwise provided in this Section 6 or in the definition of “Qualified Credit
Facility” in subsection 1.1, the terms and conditions of each Local Currency
Facility shall be determined by mutual agreement of the relevant Local Currency
Borrower(s) and Local Currency Bank(s). The documentation governing each Local
Currency Facility shall (i) contain an express acknowledgement that such Local
Currency Facility shall be subject to the provisions of this Section 6 and (ii)
designate a Local Currency Facility Agent for such Local Currency Facility. Each
of the Company and, by agreeing to any Local Currency Facility designation as
contemplated hereby, each relevant Local Currency Bank (if any) party thereto
which is an affiliate, branch or agency of a Bank, acknowledges and agrees that
each reference in this Agreement to any Bank shall, to the extent applicable, be
deemed to be a reference to such Local Currency Bank. In the event of any
inconsistency between the terms of this Agreement and the terms of any Local
Currency Facility, the terms of this Agreement shall prevail.




--------------------------------------------------------------------------------




(b) The documentation governing each Local Currency Facility shall set forth (i)
the maximum amount (expressed in Dollars) available to be borrowed from all
Local Currency Banks under such Local Currency Facility (as the same may be
reduced from time to time, a “Local Currency Facility Maximum Borrowing Amount”)
and (ii) with respect to each Local Currency Bank party to such Local Currency
Facility, the maximum Dollar Equivalent Amount available to be borrowed from
such Local Currency Bank thereunder (as the same may be reduced from time to
time, a “Local Currency Bank Maximum Borrowing Amount”).
(c) Except as otherwise required by applicable law, in no event shall the Local
Currency Banks party to a Local Currency Facility have the right to accelerate
the Local Currency Loans outstanding thereunder, or to terminate their
commitments (if any) to make such Local Currency Loans prior to the earlier of
the stated termination date in respect thereof or the Termination Date, except,
in each case, in connection with an acceleration of the Loans or a termination
of the Commitments pursuant to Section 13 of this Agreement, provided, that
nothing in this paragraph (c) shall be deemed to require any Local Currency Bank
to make a Local Currency Loan if the applicable conditions precedent to the
making of such Local Currency Loan set forth in the relevant Local Currency
Facility have not been satisfied. No Local Currency Loan may be made under a
Local Currency Facility if (i) after giving effect thereto, the conditions
precedent in subsection 10.2 would not be satisfied or (ii) after giving effect
to the making of such Local Currency Loan and the simultaneous application of
the proceeds thereof, (A) the aggregate amount of the Exposure of all the Banks
would exceed the aggregate amount of the Revolving Commitments, or (B) the
amount of such Local Currency Bank’s Committed Exposure would exceed the amount
of such Local Currency Bank’s Revolving Commitment.
(d) The relevant Local Currency Borrower shall furnish to the Administrative
Agent copies of any amendment, supplement or other modification (including any
change in commitment amounts or in the Local Currency Banks participating in any
Local Currency Facility) to the terms of any Local Currency Facility promptly
after the effectiveness thereof (together with, if applicable, an English
translation thereof). If any such amendment, supplement or other modification to
a Local Currency Facility shall (i) add a Local Currency Bank as a Local
Currency Bank thereunder or (ii) change the Local Currency Facility Maximum
Borrowing Amount or any Local Currency Bank Maximum Borrowing Amount with
respect thereto, the Company shall promptly furnish an appropriately revised
Local Currency Facility Addendum, executed by the Company, the relevant Local
Currency Borrower and the affected Local Currency Banks (or any agent acting on
their behalf), to the Administrative Agent and the Banks (through the
Administrative Agent).
(e) The Company may terminate its designation of a facility as a Local Currency
Facility, with the consent of each Local Currency Bank party thereto in its sole
discretion, by written notice to the Administrative Agent, which notice shall be
executed by the Company, the relevant Local Currency Borrower and each Local
Currency Bank party to such Local Currency Facility (or any agent acting on
their behalf). Once notice of such termination is received by the Administrative
Agent, such Local Currency Facility and the loans and other obligations
outstanding thereunder shall immediately cease to be subject to the terms of
this Agreement and shall cease to benefit from the Company Guarantee.
6.2 Reporting of Local Currency Outstandings. On the date of the making of any
Local Currency Loan having a maturity of 30 or more days to a Local Currency
Borrower and on the last Business Day of each month on which a Local Currency
Borrower has any outstanding Local Currency Loans, the Local Currency Facility
Agent for such Local Currency Borrower, shall deliver to the Administrative
Agent a Notice of Local Currency Outstandings. The Administrative Agent will, at
the request of any Local Currency Facility Agent, advise such Local Currency
Facility Agent of the Exchange Rate used by the Administrative Agent in
calculating the Dollar Equivalent Amount of Local Currency Loans under the
related Local Currency Facility on any date.
6.3 Refunding of Local Currency Loans.
(a) Notwithstanding noncompliance with the conditions precedent set forth in
subsection 10.2, if any Local Currency Loans are outstanding on (i) any date on
which an Event of Default pursuant to subsection 13(g) shall have occurred with
respect to the Company, (ii) any Acceleration Date or (iii) any date on which an
Event of Default pursuant to subsection 13(a)(ii) shall have occurred and be
continuing for three or more Business




--------------------------------------------------------------------------------




Days and, in the case of clause (iii) above, any Local Currency Bank party to
the affected Local Currency Facility shall have given notice thereof to the
Administrative Agent requesting that the Local Currency Loans (“Affected Local
Currency Loans”) outstanding thereunder be refunded pursuant to this subsection
6.3, then, at 10:00 A.M., New York City time, on the second Business Day
immediately succeeding (x) the date on which such Event of Default occurs (in
the case of clause (i) above), (y) such Acceleration Date (in the case of clause
(ii) above) or (z) the date on which such notice is received by the
Administrative Agent (in the case of clause (iii) above), the Administrative
Agent shall be deemed to have received a notice from the Company pursuant to
subsection 2.2 requesting that Committed Rate ABR Loans be made pursuant to
subsection 2.1 on such second Business Day in an aggregate amount equal to the
Dollar Equivalent Amount of the aggregate amount of all Local Currency Loans (in
the case of clause (i) or (ii) above) or the Affected Local Currency Loans (in
the case of clause (iii) above), and the procedures set forth in subsection 2.2
shall be followed in making such Committed Rate ABR Loans. The proceeds of such
Committed Rate ABR Loans shall be applied to repay such Local Currency Loans.
(b) If, for any reason, Committed Rate ABR Loans may not be made pursuant to
paragraph (a) of this subsection 6.3 to repay Local Currency Loans as required
by such paragraph, effective on the date such Committed Rate ABR Loans would
otherwise have been made, (i) the principal amount of each relevant Local
Currency Loan shall be converted into Dollars (calculated on the basis of the
Exchange Rate as of the immediately preceding Business Day) (“Converted Local
Currency Loans”) and (ii) each Bank severally, unconditionally and irrevocably
agrees that it shall purchase in Dollars a participating interest in such
Converted Local Currency Loans in an amount equal to the amount of Committed
Rate ABR Loans which would otherwise have been made by such Bank pursuant to
paragraph (a) of this subsection 6.3 unless such purchase would cause the
Exposure of such Bank to exceed the Revolving Commitment of such Bank. Each Bank
will immediately transfer to the Administrative Agent, in immediately available
funds, the amount of its participation, and the proceeds of such participation
shall be distributed by the Administrative Agent to each relevant Local Currency
Bank in such amount as will reduce the amount of the participating interest
retained by such Local Currency Bank in the Converted Local Currency Loans to
the amount of the Committed Rate ABR Loans which were to have been made by it
pursuant to paragraph (a) of this subsection 6.3. All Converted Local Currency
Loans shall bear interest at the rate which would otherwise be applicable to
Committed Rate ABR Loans. Each Bank shall share on a pro rata basis (calculated
by reference to its participating interest in such Converted Local Currency
Loans) in any interest which accrues thereon and in all repayments thereof.
(c) If, for any reason, Committed Rate ABR Loans may not be made pursuant to
paragraph (a) of this subsection 6.3 to repay Local Currency Loans as required
by such paragraph and the principal amount of any Local Currency Loans may not
be converted into Dollars in the manner contemplated by paragraph (b) of this
subsection 6.3, (i) the Administrative Agent shall determine the Dollar
Equivalent Amount of such Local Currency Loans (calculated on the basis of the
Exchange Rate determined as of the Business Day immediately preceding the date
on which Committed Rate ABR Loans would otherwise have been made pursuant to
said paragraph (a)) and (ii) effective on the date on which Committed Rate ABR
Loans would otherwise have been made pursuant to said paragraph (a), each Bank
severally, unconditionally and irrevocably agrees that it shall purchase in
Dollars a participating interest in such Local Currency Loans in an amount equal
to the amount of Committed Rate ABR Loans which would otherwise have been made
by such Bank pursuant to paragraph (a) of this subsection 6.3 unless such
purchase would cause the Exposure of such Bank to exceed the Revolving
Commitment of such Bank. Each Bank will immediately transfer to the
Administrative Agent, in immediately available funds, the amount of its
participation, and the proceeds of such participation shall be distributed by
the Administrative Agent to each relevant Local Currency Bank in such amount as
will reduce the Dollar Equivalent as of such date of the amount of the
participating interest retained by such Local Currency Bank in such Local
Currency Loans to the amount of the Committed Rate ABR Loans which were to have
been made by it pursuant to paragraph (a) of this subsection 6.3. Each Bank
shall share on a pro rata basis (calculated by reference to its participating
interest in such Local Currency Loans) in any interest which accrues thereon, in
all repayments of principal thereof and in the benefits of any collateral
furnished in respect thereof and the proceeds of such collateral.
(d) If any amount required to be paid by any Bank to any Local Currency Bank
pursuant to this subsection 6.3 in respect of any Local Currency Loan is not
paid to such Local Currency Bank on the date such payment is due from such Bank,
such Bank shall pay to such Local Currency Bank on demand an amount equal




--------------------------------------------------------------------------------




to the product of (i) such amount, times (ii) the daily average Federal funds
rate, as quoted by such Local Currency Bank during the period from and including
the date such payment is required to the date on which such payment is
immediately available to the Local Currency Bank, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of a Local Currency Bank submitted to
any Bank through the Administrative Agent with respect to any amounts owing
under this subsection (d) shall be conclusive in the absence of manifest error.
SECTION 7. [RESERVED]
SECTION 8. CERTAIN PROVISIONS APPLICABLE TO THE LOANS AND
LETTERS OF CREDIT
8.1 Facility Fee; Other Fees; Other Payment.
(a) The Company shall pay to the Administrative Agent for the account of each
Bank holding a Revolving Commitment a facility fee for the period from and
including the Closing Date to, but excluding, the Termination Date, computed at
the Facility Fee Rate in effect from time to time on the average daily amount of
the Revolving Commitment (used and unused) of such Bank during the period for
which payment is made, payable quarterly in arrears on the last day of each
March, June, September and December and on the Termination Date or such earlier
date on which the Revolving Commitments shall terminate as provided herein,
commencing on the first of such dates to occur after the date hereof.
(b) The Company shall pay to the applicable Issuing Bank for its own account a
fronting fee of 0.125% per annum on the undrawn and unexpired amount of each
Letter of Credit, in each case payable quarterly in arrears on the last day of
each March, June, September and December and on the Termination Date or such
earlier date on which the Revolving Commitments shall terminate as provided
herein, commencing on the first of such dates to occur after the date hereof or
the issuance date, as relevant.
(c) The Company agrees to pay to the Administrative Agent, for its own account
and for the account of the Arrangers and the Banks, the fees in the amounts and
on the dates agreed to by such parties in writing prior to the date of this
Agreement.
8.2 Computation of Interest and Fees.
(a) Facility fees and, whenever it is calculated on the basis of the Prime Rate,
interest shall be calculated on the basis of a 365- (or 366-, as the case may
be) day year for the actual days elapsed; and, otherwise, interest and Letter of
Credit commissions shall be calculated on the basis of a 360-day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the relevant Specified Borrower and the Banks of each determination of a
Eurocurrency Rate. Any change in the ABR due to a change in the Prime Rate or
the Federal Funds Effective Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively. The Administrative Agent shall as soon as
practicable notify the relevant Borrower and the Banks of the effective date and
the amount of each such change in interest rate.
(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Banks in the absence of manifest error.
8.3 Pro Rata Treatment and Payments.
(a) Each payment by the Company on account of any facility fee hereunder and any
reduction of the Revolving Commitments of the Banks shall be made pro rata
according to the respective Revolving Commitment Percentages of the Banks. Each
disbursement of Committed Rate Loans in any Currency shall be




--------------------------------------------------------------------------------




made by the Banks holding Revolving Commitments in such Currency pro rata
according to the respective Revolving Borrowing Percentages of such Banks. Each
payment (including each prepayment) by any Borrower on account of principal of
and interest on any Loans in any Currency shall be made pro rata according to
the respective principal amounts of the Loans of such Type and Currency of such
Borrower then due and owing to the Banks. All payments (including prepayments)
to be made by any Borrower hereunder, whether on account of principal, interest,
fees, Reimbursement Obligations or otherwise, shall be made without set off or
counterclaim. All payments in respect of Swing Line Loans, Committed Rate Loans
or Letters of Credit in any Currency shall be made in such Currency and in
immediately available funds at the Payment Office (and in the case of Swing Line
Loan, to the applicable Swing Line Bank), and at or prior to the Payment Time,
for such Type of Loans and such Currency, on the due date thereof. The
Administrative Agent shall distribute to the applicable Banks any payments
received by the Administrative Agent promptly upon receipt in like funds as
received. If any payment hereunder becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day, and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension.
(b) Unless the Administrative Agent shall have been notified in writing by any
Bank prior to a Borrowing Date in respect of Committed Rate Loans that such Bank
will not make the amount that would constitute its Revolving Borrowing
Percentage of such borrowing available to the Administrative Agent, the
Administrative Agent may assume that such Bank is making such amount available
to the Administrative Agent, and the Administrative Agent may, in reliance upon
such assumption, make available to the relevant Borrower a corresponding amount.
If such amount is not made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Bank shall pay to the Administrative
Agent, on demand, such amount with interest thereon at a rate equal to (A) in
the case of any such Committed Rate Loans denominated in Dollars, the daily
average Federal funds rate, as quoted by the Administrative Agent, or (B) in the
case of any Committed Rate Loans denominated in an Available Foreign Currency,
the rate customary in such Currency for settlement of similar inter-bank
obligations, as quoted by the Administrative Agent, in each case for the period
until such Bank makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Bank with
respect to any amounts owing under this subsection shall be conclusive in the
absence of manifest error. If such Bank’s Revolving Borrowing Percentage of such
borrowing is not made available to the Administrative Agent by such Bank within
three Business Days of such Borrowing Date, the Administrative Agent shall also
be entitled to recover such amount with interest thereon at the rate per annum
applicable to ABR Loans in such Currency hereunder, on demand, from the relevant
Borrower.
8.4 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation thereof by any
Governmental Authority charged with the administration or interpretation thereof
shall make it unlawful for any Bank to make or maintain Loans or to make or
maintain Extensions of Credit to one or more Foreign Subsidiary Borrowers or
Local Currency Borrowers contemplated by this Agreement, the commitment of such
Bank hereunder to make Loans to such Foreign Subsidiary Borrowers or Local
Currency Borrowers, continue Loans to such Foreign Subsidiary Borrowers or Local
Currency Borrowers as such, and maintain Extensions of Credit to such Foreign
Subsidiary Borrowers or Local Currency Borrowers shall forthwith be cancelled to
the extent necessary to remedy or prevent such illegality. Nothing in this
subsection 8.4 shall affect the obligation of the Banks to make or maintain
Loans to the Company. Notwithstanding anything herein to the contrary, (i) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in any
Requirement of Law, regardless of the date enacted, adopted, issued or
implemented.
8.5 Requirements of Law.
(a) If the adoption of or any change in any Requirement of Law (other than the
Certificate of Incorporation and By-Laws or other organizational or governing
documents of the Banks) or in the interpretation or application thereof or
compliance by any Bank or Issuing Bank with any request or directive (whether or
not




--------------------------------------------------------------------------------




having the force of law) from any central bank or other Governmental Authority
made subsequent to the date hereof:
(i) shall subject any Bank or Issuing Bank or any corporation controlling such
Bank or from which such Bank obtains funding or credit to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit or any
Eurocurrency Loan or Local Currency Loan made by it, or change the basis of
taxation of payments to such Bank, Issuing Bank or such corporation in respect
thereof (except for (A) Non-Excluded Taxes covered by subsection 8.6, (B) taxes
excluded under the first sentence of subsection 8.6(a) and (C) changes in the
rate of tax on the overall net income of such Bank or Issuing Bank or such
corporation);
(ii) shall impose, modify or hold applicable any reserve, special deposit,
deposit insurance, compulsory loan or similar requirement against assets held
by, deposits or other liabilities in or for the account of, advances, loans or
other extensions of credit by, or any other acquisition of funds by, any office
of such Bank or Issuing Bank or any corporation controlling such Bank or Issuing
Bank or from which such Bank obtains funding or credit which is not otherwise
included in the determination of the Eurocurrency Rate hereunder or the interest
rate on such Local Currency Loans under the relevant Local Currency Facility; or
(iii) shall impose on such Bank or Issuing Bank or any corporation controlling
such Bank any other condition;
and the result of any of the foregoing is to increase the cost to such Bank or
Issuing Bank or such corporation, by an amount which such Bank or Issuing Bank
or such corporation deems to be material, of making, converting into, continuing
or maintaining Eurocurrency Loans or Local Currency Loans or issuing or
participating in Letters of Credit or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Company shall promptly pay such
Bank or Issuing Bank, within five Business Days after its demand, any additional
amounts necessary to compensate such Bank or Issuing Bank for such increased
cost or reduced amount receivable, together with interest on each such amount
from the date due until payment in full at a rate per annum equal to the ABR
plus 2%. If any Bank or Issuing Bank becomes entitled to claim any additional
amounts pursuant to this subsection, it shall promptly notify the Company,
through the Administrative Agent, of the event by reason of which it has become
so entitled. A certificate as to any additional amounts payable pursuant to this
subsection submitted by such Bank or Issuing Bank, through the Administrative
Agent, to the Company shall be conclusive in the absence of manifest error. This
covenant shall survive the termination of this Agreement and the payment of
Loans and all other amounts payable hereunder.
(b) If any Bank shall have determined that the adoption of or any change in any
Requirement of Law regarding capital adequacy or liquidity requirements or in
the interpretation or application thereof or compliance by such Bank or any
corporation controlling such Bank or Issuing Bank with any request or directive
regarding capital adequacy or liquidity requirements (whether or not having the
force of law) from any Governmental Authority made subsequent to the date hereof
does or shall have the effect of reducing the rate of return on such Bank’s or
Issuing Bank or such corporation’s capital as a consequence of its obligations
hereunder or under any Letter of Credit to a level below that which such Bank or
Issuing Bank or such corporation could have achieved but for such change or
compliance (taking into consideration such Bank’s or Issuing Bank or such
corporation’s policies with respect to capital adequacy or liquidity
requirements) by an amount deemed by such Bank or Issuing Bank to be material,
then from time to time, after submission by such Bank or Issuing Bank to the
Company (with a copy to the Administrative Agent) of a written request therefor
(which written request shall be conclusive in the absence of manifest error),
the Company shall pay to such Bank or Issuing Bank such additional amount or
amounts as will compensate such Bank or Issuing Bank for such reduction.
(c) In addition to, and without duplication of, amounts which may become payable
from time to time pursuant to paragraphs (a) and (b) of this subsection 8.5,
each Borrower agrees to pay to each Bank which requests compensation under this
paragraph (c) by notice to such Borrower, on the last day of each Interest
Period with respect to any Committed Rate Eurocurrency Loan made by such Bank to
such Borrower, at any time when such Bank shall be required to maintain reserves
against “Eurocurrency liabilities” under Regulation D of the




--------------------------------------------------------------------------------




Board (or, at any time when such Bank may be required by the Board or by any
other Governmental Authority, whether within the United States or in another
relevant jurisdiction, to maintain reserves against any other category of
liabilities which includes deposits by reference to which the Eurocurrency Rate
is determined as provided in this Agreement or against any category of
extensions of credit or other assets of such Bank which includes any such
Committed Rate Eurocurrency Loans), an additional amount (determined by such
Bank’s calculation or, if an accurate calculation is impracticable, reasonable
estimate using such reasonable means of allocation as such Bank shall determine)
equal to the actual costs, if any, incurred by such Bank during such Interest
Period as a result of the applicability of the foregoing reserves to such
Committed Rate Eurocurrency Loans.
(d) A certificate of each Bank, Issuing Bank, Swing Line Bank or Local Currency
Bank setting forth such amount or amounts as shall be necessary to compensate
such Bank, Issuing Bank, Swing Line Bank or Local Currency Bank as specified in
paragraph (a), (b) or (c) above, as the case may be, and setting forth in
reasonable detail an explanation of the basis of requesting such compensation in
accordance with paragraph (a), (b) or (c) above, including calculations in
detail comparable to the detail set forth in certificates delivered to such Bank
in similar circumstances under comparable provisions of other comparable credit
agreements, shall be delivered to the relevant Borrower and shall be conclusive
absent manifest error. The relevant Borrower shall pay each Bank, Issuing Bank,
Swing Line Bank or Local Currency Bank the amount shown as due on any such
certificate delivered to it within 10 days after its receipt of the same.
(e) Failure or delay on the part of any Bank or the Issuing Bank to demand
compensation pursuant to this subsection shall not constitute a waiver of such
Bank’s or the Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Bank or the Issuing Bank
pursuant to this subsection for any increased costs or reductions incurred more
than six months prior to the date that such Bank or the Issuing Bank, as the
case may be, notifies the Company of the event giving rise to such increased
costs or reductions and of such Bank’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the event giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.
(f) Notwithstanding the foregoing provisions of this subsection, a Bank shall
not be entitled to compensation pursuant to this subsection in respect of any
Competitive Advance Loan if the event that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Advance Loan Offer pursuant to which such Loan was made.
(g) The agreements in this subsection shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
(h) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in any
Requirement of Law, regardless of the date enacted, adopted, issued or
implemented.
8.6 Taxes.
(a) Unless required by applicable Requirements of Law, all payments made by or
on behalf of any Loan Party under this Agreement or any other Credit Documents
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority,
excluding, in the case of the Administrative Agent and each Bank, (i) net income
taxes, doing business taxes, branch profits or similar taxes, and franchise
taxes imposed on the Administrative Agent or such Bank (including, without
limitation for all purposes of this subsection 8.6, each Bank in its capacity as
an Issuing Bank or as a Swing Line Bank), as the case may be, as a result of a
present or former connection




--------------------------------------------------------------------------------




between the jurisdiction of the government or taxing authority imposing such tax
and the Administrative Agent or such Bank (excluding a connection arising solely
from the Administrative Agent or such Bank having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement) or any political subdivision or taxing authority thereof or therein,
(ii) taxes that are attributable to such Bank’s failure to comply with the
requirements of subsection 8.6(e), (iii) United States withholding taxes in
effect on the date such Bank becomes a party to this Agreement, except to the
extent that such Bank’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the applicable Loan Party with
respect to such taxes pursuant to this subsection 8.6(a) and (iv) any taxes
imposed by FATCA; provided that, if any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions and withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Bank, as determined in good faith by the
applicable Withholding Agent, (i) such amounts shall be paid to the relevant
Governmental Authority in accordance with applicable law and (ii) the amounts so
payable by the applicable Loan Party to the Administrative Agent or such Bank
shall be increased to the extent necessary to yield to the Administrative Agent
or such Bank (after payment of all Non-Excluded Taxes and Other Taxes) interest
or any such other amounts payable hereunder at the rates or in the amounts
specified in this Agreement as if such withholding or deduction had not been
made.
(b) In addition, the Company or the relevant Loan Party shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by any Loan
Party, as promptly as possible thereafter such Loan Party or the Company shall
send to the Administrative Agent for its own account or for the account of the
relevant Bank, as the case may be, a certified copy of an original official
receipt received by the applicable Loan Party showing payment thereof. If (i)
such Loan Party or the Company fails to pay any Non-Excluded Taxes when due to
the appropriate taxing authority, (ii) Loan Party or the Company fails to remit
to the Administrative Agent the required receipts or other required documentary
evidence or (iii) any Non-Excluded Taxes or Other Taxes are imposed directly
upon the Administrative Agent or any Bank, such Loan Party and/or the Company
shall indemnify the Administrative Agent and such Bank for such amounts and any
incremental taxes, interest or penalties that may become payable by the
Administrative Agent or such Bank as a result of any such failure, in the case
of (i) and (ii), or any such direct imposition, in the case of (iii). The
agreements in subsection 8.6(a) shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.
(d) Each Bank shall indemnify the Administrative Agent for the full amount of
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
similar charges imposed by any Governmental Authority that are attributable to
such Bank and that are payable or paid by the Administrative Agent, together
with all interest, penalties, reasonable costs and expenses arising therefrom or
with respect thereto, as determined by the Administrative Agent in good faith
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such taxes, levies, imposts, duties, charges, fees,
deductions, withholdings or similar charges and without limiting the obligation
of the Loan Parties to do so). A certificate as to the amount of such payment or
liability delivered to any Bank by the Administrative Agent shall be conclusive
absent manifest error.
(e) (i) Each Bank (including each Assignee) that is a “United States person” as
defined in Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed copies of United States
Internal Revenue Service (the “IRS”) Form W-9 (or any successor form) certifying
that such Bank is exempt from U.S. federal withholding tax. Each Bank (including
each Assignee) that is not a “United States person” as defined in Section
7701(a)(30) of the Code (a “Non-U.S. Bank”) shall deliver to the Company and the
Administrative Agent (or, in the case of a Participant, to the Bank from which
the related participation shall have been purchased) (i) two duly completed
copies of IRS Form W-8BEN, W-8ECI, W-8IMY (together with any applicable
underlying IRS forms) or successor applicable form, as the case may be, (ii) in
the case of a Non-U.S. Bank claiming exemption from U.S. federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a statement substantially in the form of Exhibit M and the
applicable IRS Form W-8 (together with any applicable underlying IRS forms), or
any subsequent versions thereof or successors thereto, properly completed




--------------------------------------------------------------------------------




and duly executed by such Non-U.S. Bank claiming complete exemption from, or a
reduced rate of, withholding tax on payments under this Agreement and the other
Credit Documents, or (iii) any other form prescribed by applicable requirements
of U.S. federal income tax law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax duly completed together with such
supplementary documentation as may be prescribed by applicable requirements of
law to permit the Company and the Administrative Agent to determine the
withholding or deduction required to be made. Such forms shall be delivered by
each Non-U.S. Bank on or before the date it becomes a party to this Agreement
(or, in the case of any Participant, on or before the date such Participant
purchases the related participation) and from time to time thereafter upon the
request of the Company or the Administrative Agent. In addition, each Non-U.S.
Bank shall deliver such forms promptly upon the expiration, obsolescence or
invalidity of any form previously delivered by such Non-U.S. Bank. Each Non-U.S.
Bank shall promptly notify the Company and the Administrative Agent at any time
it determines that it is no longer in a position to provide any previously
delivered certificate (or any other form of certification adopted by the U.S.
taxing authorities for such purpose). Notwithstanding any other provision of
this subsection, a Non-U.S. Bank shall not be required to deliver any form
pursuant to this subsection that such Non-U.S. Bank is not legally able to
deliver.
(ii) Upon the written request of any Borrower, each Bank promptly will provide
to such Borrower and to the Administrative Agent, or file with the relevant
taxing authority (with a copy to the Administrative Agent) such form,
certification or similar documentation (each duly completed, accurate and
signed) as is required by the relevant jurisdiction in order to obtain an
exemption from, or reduced rate of Non-Excluded Taxes to which such Bank or the
Administrative Agent is entitled pursuant to an applicable tax treaty or the law
of the relevant jurisdiction; provided, however, such Bank will not be required
to (x) disclose information which in its reasonable judgment it deems
confidential or proprietary or (y) incur a cost if such cost would, in its
reasonable judgment, be substantial in comparison to the cost of the Company
under this subsection 8.6 of such Bank’s failure to provide such form,
certification or similar documentation. Such Bank shall certify in the case of
any such form, certification or similar documentation so provided (to the extent
it may accurately and properly do so) that it is entitled to receive payments
under this Agreement without deduction or withholding, or at a reduced rate of
deduction or withholding of Non-Excluded Taxes. A Bank shall be required to
furnish a form under this paragraph (e)(ii) only if it is entitled to claim an
exemption from or a reduced rate of withholding under applicable law. A Bank
that is not entitled to claim an exemption from or a reduced rate of withholding
under applicable law, promptly upon written request of the applicable Borrower,
shall inform the applicable Borrower in writing.
(iii) If a payment made to a Bank under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Bank were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
subsection 8.6(e)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.
(f) If any Bank determines, in its sole discretion, that it has received a
refund of any Non-Excluded Taxes or Other Taxes as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this subsection 8.6, it shall pay over such
refund to such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this subsection 8.6 with
respect to the Non-Excluded Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of such Bank and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided, that such Loan Party, upon the request of such Bank, agrees
to repay the amount paid over to such Loan Party (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to such Bank in
the event such Bank is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require any Bank to make
available its tax




--------------------------------------------------------------------------------




returns (or any other information relating to its taxes which it deems
confidential) to any Loan Party or any other Person.
8.7 Company’s Options upon Claims for Increased Costs and Taxes. In the event
that any Affected Bank shall decline to make Loans pursuant to subsection 8.4 or
shall have notified the Company that it is entitled to claim compensation
pursuant to subsection 8.5 or 8.6, the Company may exercise any one or both of
the following options:
(a) The Company may request one or more of the Banks which are not Affected
Banks to take over all (but not part) of any Affected Banks’ then outstanding
Loans and to assume all (but not part) of any Affected Bank’s Revolving
Commitments and/or Swing Line Commitments, if any, and obligations hereunder,
and if applicable, under any Local Currency Facility. If one or more Banks shall
so agree in writing (collectively, the “Assenting Banks”; individually, an
“Assenting Bank”) with respect to an Affected Bank, (i) the Revolving
Commitments and/or Swing Line Commitments, if any, of each Assenting Bank and
the obligations of such Assenting Bank under this Agreement shall be increased
by its respective Allocable Share of the Revolving Commitments and/or Swing Line
Commitments, as applicable, and of the obligations of such Affected Bank under
this Agreement and if applicable, under any Local Currency Facility and (ii)
each Assenting Bank shall make Loans to the Company, according to such Assenting
Bank’s respective Allocable Share of the Revolving Commitments and/or Swing Line
Commitments, as applicable, in an aggregate principal amount equal to the
outstanding principal amount of the Loans and, if applicable, Local Currency
Loans and Swing Line Loans, of such Affected Bank, on a date mutually acceptable
to the Assenting Banks, such Affected Bank and the Company. The proceeds of such
Loans, together with funds of the Company, shall be used to prepay the Loans,
and if applicable, Local Currency Loans and/or Swing Loans, of such Affected
Bank, together with all interest accrued thereon and all other amounts owing to
such Affected Bank hereunder (including any amounts payable pursuant to
subsection 8.8 in connection with such prepayment), and, upon such assumption by
the Assenting Bank and prepayment by the Company, such Affected Bank shall cease
to be a “Bank” for purposes of this Agreement and shall no longer have any
obligations or rights hereunder (other than any obligations or rights which
according to this Agreement shall survive the termination of this Agreement).
(b) The Company may designate a Replacement Bank to assume the Revolving
Commitments and/or Swing Line Commitments, if any, and the obligations of any
such Affected Bank hereunder and if applicable, under any Local Currency
Facility, and to purchase the outstanding Loans of such Affected Bank and such
Affected Bank’s rights hereunder and with respect thereto, without recourse
upon, or warranty by, or expense to, such Affected Bank (unless such Affected
Bank agrees otherwise), for a purchase price equal to the outstanding principal
amount of the Loans and, if applicable, Local Currency Loans and/or Swing Loans,
of such Affected Bank plus (i) all interest accrued and unpaid thereon and all
other amounts owing to such Affected Bank hereunder and (ii) any amount which
would be payable to such Affected Bank pursuant to subsection 8.8, and upon such
assumption and purchase by the Replacement Bank, such Replacement Bank, if it is
not already a Bank, shall be deemed to be a “Bank” for purposes of this
Agreement and such Affected Bank shall cease to be a “Bank” for purposes of this
Agreement and shall no longer have any obligations or rights hereunder (other
than any obligations or rights which according to this Agreement shall survive
the termination of this Agreement).
8.8 Break Funding Payments. In the event of (a) the payment of any principal of
any Eurocurrency Loan or Committed Rate Loan other than on the last day of an
Interest Period therefor (including as a result of an Event of Default and as a
result of the provisions of subsection 2.11 or 2.12), (b) the conversion of any
Eurocurrency Loan other than on the last day of an Interest Period therefor,
(c) the failure to borrow, convert, continue or prepay any Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice is permitted to be revocable hereunder and is revoked in accordance
herewith), (d) the failure to borrow any Competitive Advance Loan after
accepting the Competitive Advance Loan Offer to make such Loan, or (e) the
assignment as a result of a request by the Company pursuant to subsection 8.7 of
any Eurocurrency Loan other than on the last day of an Interest Period therefor
or of any Competitive Advance Loan, then, in any such event, the Company shall
compensate each Bank for the loss, cost and expense attributable to such event.
In the case of a Eurocurrency Loan, the loss to any Bank attributable to any
such event shall be deemed to include an amount determined by such Bank to be
equal to the excess, if any, of (i) the amount of interest that such Bank would
pay for a deposit equal to the principal amount of such Bank denominated in the
Currency




--------------------------------------------------------------------------------




of such Loan for the period from the date of such payment, conversion, failure
or assignment to the last day of the then current Interest Period for such Loan
(or, in the case of a failure to borrow, convert or continue, the duration of
the Interest Period that would have resulted from such borrowing, conversion or
continuation) if the interest rate payable on such deposit were equal to the
Eurocurrency Rate for such Currency for such Interest Period, over (ii) the
amount of interest that such Bank would earn on such principal amount for such
period if such Bank were to invest such principal amount for such period at the
interest rate that would be bid by such Bank (or an affiliate of such Bank) for
deposits denominated in such Currency from other banks in the eurocurrency
market at the commencement of such period. The Company shall also compensate
each relevant Bank for any loss, cost or expense suffered by such Bank as a
result of the conversion, pursuant to subsection 2.11(b), of the Currency in
which a Loan is denominated, or the purchase or sale, pursuant to subsection
2.11(c), of a participating interest in any Loan. A certificate of any Bank
setting forth any amount or amounts that such Bank is entitled to receive
pursuant to this subsection shall be delivered to the Company and shall be
conclusive absent manifest error. The Company shall pay such Bank the amount
shown as due on any such certificate within 10 days after receipt thereof.
8.9 Determinations. In making the determinations contemplated by subsections
8.5, 8.6 and 8.8, each Bank may make such estimates, assumptions, allocations
and the like that such Bank in good faith determines to be appropriate. Upon
request of the Company, each Bank shall furnish to the Company, at any time
after demand for payment of an amount under subsection 8.5(a) or 8.8, a
certificate outlining in reasonable detail the computation of any amounts owing.
Any certificate furnished by a Bank shall be binding and conclusive in the
absence of manifest error.
8.10 Change of Lending Office. If an event occurs with respect to any Bank that
makes operable the provisions of subsection 8.4 or entitles such Bank to make a
claim under subsection 8.5 or 8.6, such Bank shall, if requested in writing by
the Company, to the extent not inconsistent with such Bank’s internal policies,
use reasonable efforts to (a) designate another office or offices for the making
and maintaining of its Loans or (b) obtain a different source of funds or
credit, as the case may be, the designation or obtaining of which will eliminate
such operability or reduce materially the amount such Bank is so entitled to
claim, provided that such designation or obtaining would not, in the sole
discretion of such Bank, result in such Bank incurring any costs unless the
Company has agreed to reimburse such Bank therefor.
8.11 Company Controls on Exposure; Calculation of Exposure; Prepayment if
Exposure exceeds Revolving Commitments.
(a) The Company will implement and maintain internal accounting controls to
monitor the borrowings and repayments of Loans by the Borrowers and the issuance
of and drawings under Letters of Credit, with the object of preventing any
request for an Extension of Credit that would result in (i) the Exposure of the
Banks being in excess of the Revolving Commitments, or (ii) the Foreign Currency
Exposure in respect of any Currency exceeding the Foreign Currency Exposure
Sublimit for such Currency, and of promptly identifying and remedying any
circumstance where, by reason of changes in exchange rates, (A) the aggregate
amount of the Exposure exceeds the Revolving Commitments, or (B) the amount of
the Foreign Currency Exposure in respect of any Currency exceeds the Foreign
Currency Exposure Sublimit for such Currency. In the event that at any time the
Company determines that (i) the aggregate amount of the Exposure of the Banks
exceeds the aggregate amount of the Revolving Commitments by more than 5%, or
(ii) the amount of the Foreign Currency Exposure in respect of any Currency
exceeds the Foreign Currency Exposure Sublimit for such Currency, the Company
will, as soon as practicable but in any event within five Business Days of
making such determination, make or cause to be made such repayments or
prepayments of Loans as shall be necessary to cause (A) the aggregate amount of
the Exposure of the Banks to no longer exceed the Revolving Commitments, and (B)
the amount of the Foreign Currency Exposure in respect of any Currency not to
exceed the Foreign Currency Exposure Sublimit for such Currency.
(b) The Administrative Agent will calculate the aggregate amount of the Exposure
of the Banks from time to time, and in any event not less frequently than once
during each calendar month. In making such calculations, the Administrative
Agent will rely on the information most recently received by it from the Swing
Line Banks in respect of outstanding Swing Line Loans, from Banks in respect of
outstanding Competitive Advance Loans, from Local Currency Facility Agents in
respect of outstanding Local Currency Loans and Issuing Banks




--------------------------------------------------------------------------------




in respect of L/C Obligations. Upon making each such calculation, the
Administrative Agent will inform the Company and the Banks of the results
thereof.
(c) In the event that on any date the Administrative Agent calculates that (i)
the aggregate amount of the Exposure of the Banks exceeds the aggregate amount
of the Revolving Commitments by more than 5%, or (ii) the Foreign Currency
Exposure in respect of any Currency exceeds the Foreign Currency Exposure
Sublimit for such Currency, the Administrative Agent will give notice to such
effect to the Company. After receipt of any such notice, the Company will, as
soon as practicable but in any event within five Business Days of receipt of
such notice, make or cause to be made such repayments or prepayments of Loans as
shall be necessary to cause (i) the aggregate amount of the Exposure of the
Banks to no longer exceed the Revolving Commitments, or (ii) the Foreign
Currency Exposure in any respect of any Currency not to exceed the Foreign
Currency Exposure Sublimit for such Currency.
(d) If at any time the Committed Exposure of any Bank exceeds such Bank’s
Revolving Commitment, upon demand of such Bank, the Company will within one
Business Day prepay Loans in such amounts that after giving effect to such
prepayment the Committed Exposure of such Bank does not exceed its Revolving
Commitment.
(e) Any prepayment required to be made pursuant to this subsection 8.11 shall be
accompanied by payment of amounts payable, if any, pursuant to subsection 8.8 in
respect of the amount so prepaid.
8.12 Conversion and Continuation Options.
(a) By giving a Notice of Conversion, any Specified Borrower may elect from time
to time (i) to convert such Specified Borrower’s Committed Rate Eurocurrency
Loans in Dollars to Committed Rate ABR Loans or (ii) to convert such Specified
Borrower’s Committed Rate ABR Loans to Committed Rate Eurocurrency Loans in
Dollars. Upon receipt of any Notice of Conversion the Administrative Agent shall
promptly notify each relevant Bank thereof. All or any part of Committed Rate
Eurocurrency Loans outstanding in Dollars or Committed Rate ABR Loans may be
converted as provided herein, provided that (i) no Committed Rate ABR Loan may
be converted into a Committed Rate Eurocurrency Loan when any Event of Default
has occurred and is continuing and the Administrative Agent has or the Required
Banks have determined that such a conversion is not appropriate and (ii) no
Committed Rate ABR Loan may be converted into a Committed Rate Eurocurrency Loan
after the date that is one month prior to the relevant Termination Date.
(b) By giving a Notice of Continuation, any Specified Borrower may continue all
or any part of such Specified Borrower’s Committed Rate Eurocurrency Loans as
Committed Rate Eurocurrency Loans in the same Currency for one or more different
additional Interest Periods.
(c) Any Specified Borrower may convert Committed Rate Loans outstanding in
Dollars or one Available Foreign Currency to Committed Rate Loans in Dollars or
a different Currency by repaying such Loans in the first Currency and borrowing
Loans of such different Currency in accordance with the applicable provisions of
this Agreement.
(d) If any Specified Borrower shall fail to timely give a Notice of Continuation
or a Notice of Conversion in respect of any of such Specified Borrower’s
Committed Rate Eurocurrency Loans with respect to which an Interest Period is
expiring, such Specified Borrower shall be deemed to have given a Notice of
Continuation for an Interest Period of one month.
8.13 Minimum Amounts of Tranches. All borrowings of Committed Rate Loans and
Swing Line Loans, all conversions and continuations of Committed Rate Loans and
all selections of Interest Periods shall be in such amounts and be made pursuant
to such elections so that, after giving effect thereto, the aggregate principal
amount of (i) in the case of Eurocurrency Loans or Committed Rate Loans
comprising each Tranche in Dollars shall be not less than $5,000,000, (ii) in
the case of ABR Loans or Committed Rate Loans comprising each Tranche in Dollars
shall not be less than $1,000,000 and (iii) Committed Rate Loans comprising each
Tranche in any Available Foreign Currency shall




--------------------------------------------------------------------------------




be not less than the Dollar Equivalent Amount in such Currency of $5,000,000;
provided that any borrowing of Committed Rate Loans may be in an aggregate
amount that is equal to the entire unused balance of the Total Revolving
Commitments and any borrowing of Swing Line Loans may be in an aggregate amount
that is equal to the entire unused balance of the Total Swing Line Commitments.
8.14 Interest Rates and Interest Payment Dates .
(a) Each Eurocurrency Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurocurrency Rate
for such Interest Period plus the Applicable Margin.
(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.
(c) Each Swing Line Loan shall bear interest at the Swing Line Rate applicable
to such Swing Line Loan.
(d) If all or a portion of (i) the principal amount of any Swing Line Loan or
Committed Rate Loan or (ii) any interest payable thereon shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum which is (x) in the case of
overdue principal, the rate that would otherwise be applicable thereto pursuant
to the foregoing provisions of this subsection plus 2% or (y) in the case of
overdue interest, the rate described in paragraph (b) of this subsection plus
2%, in each case from the date of such non-payment until such amount is paid in
full (as well after as before judgment).
(e) Interest on Swing Line Loans and Committed Rate Loans shall be payable in
arrears on each Interest Payment Date; provided, that interest accruing pursuant
to paragraph (d) of this subsection shall be payable from time to time on
demand.
8.15 Inability to Determine Interest Rate. If on or prior to the date on which
the Eurocurrency Rate is determined for any Interest Period in respect of any
Eurocurrency Loan in any Currency:
(a) the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that, by reason of circumstances affecting the
relevant market generally, adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate for such affected Currency or such affected
Interest Period, or
(b) on the Business Day prior to the first day of the applicable Interest
Period, the Administrative Agent shall have received notice from Banks having
Revolving Commitments comprising at least 25% of the Total Revolving Commitments
(or, in the case of Loans denominated in an Available Foreign Currency, Banks
having at least 25% of the Foreign Currency Revolving Commitments in such
Available Foreign Currency) that the Eurocurrency Rate determined or to be
determined for such affected Interest Period will not adequately and fairly
reflect the cost to such Banks (as conclusively certified by such Banks) of
making or maintaining their affected Committed Rate Loans during such affected
Interest Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Company and the Banks as soon as practicable thereafter. If such notice is given
(x) any Eurocurrency Loans requested to be made in such affected Currency on the
first day of such affected Interest Period shall be made as ABR Loans in Dollars
in the Dollar Equivalent Amount, (y) any Committed Rate Loans that were to have
been converted on the first day of such affected Interest Period from ABR Loans
to Eurocurrency Loans shall be continued as ABR Loans and (z) any Eurocurrency
Loans in such affected Currency that were to have been continued as such shall
be converted, on the first day of such Interest Period, to ABR Loans in Dollars
in the Dollar Equivalent Amount. Until such notice has been withdrawn by the
Administrative Agent, no further Eurocurrency Loans in such affected Currency
shall be made, converted to or continued as such.




--------------------------------------------------------------------------------




8.16 Optional Prepayments. By giving a Notice of Prepayment (which may be
conditioned on a refinancing), any Specified Borrower may, at any time and from
time to time, prepay Committed Rate Loans or Swing Line Loans made to such
Specified Borrower, in whole or in part, without premium or penalty (except as
provided in subsection 8.8). Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Bank thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with any amounts payable pursuant to subsection 8.8.
Partial prepayments shall be in an aggregate principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof or an aggregate principal Dollar
Equivalent Amount of at least $1,000,000 for Loans denominated in a Foreign
Currency.
8.17 Defaulting Banks. Notwithstanding any provision of this Agreement to the
contrary, if any Bank becomes a Defaulting Bank, then the following provisions
shall apply for so long as such Bank is a Defaulting Bank:
(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Bank pursuant to subsection 8.1(a);
(b) the Revolving Commitment and Exposure of such Defaulting Bank shall not be
included in determining whether the Required Banks have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to subsection 15.1); provided, that this clause (b) shall
not apply to the vote of a Defaulting Bank in the case of an amendment, waiver
or other modification requiring the consent of such Bank or each Bank directly
affected thereby;
(c) if any Swing Line Exposure or L/C Exposure exists at the time such Bank
becomes a Defaulting Bank then:
(i) all or any part of the Swing Line Exposure and L/C Exposure of such
Defaulting Bank shall be reallocated among the non-Defaulting Banks in
accordance with their respective Revolving Commitment Percentages but only to
the extent that (x) the sum of the Exposures of all non-Defaulting Banks does
not exceed the total of all non-Defaulting Banks’ Revolving Commitments and (y)
the Exposure of each non-Defaulting Bank does not exceed such non-Defaulting
Banks’ Revolving Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company (or applicable Specified Borrower) shall
within one Business Day following notice by the Administrative Agent (x) first,
prepay such Swing Line Exposure and (y) second, cash collateralize for the
benefit of the Issuing Banks only the Borrowers’ obligations corresponding to
such Defaulting Bank’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 13 for so long as such L/C Exposure is outstanding;
(iii)    if the Company (or applicable Specified Borrower) cash collateralizes
any portion of such Defaulting Bank’s L/C Exposure pursuant to clause (ii)
above, no Loan Party shall be required to pay any fees pursuant to subsection
5.3(a) with respect to such Defaulting Bank’s L/C Exposure during the period
such Defaulting Bank’s L/C Exposure is cash collateralized;
(iv)    if the L/C Exposure of the non-Defaulting Banks is reallocated pursuant
to clause (i) above, then the fees payable to the Banks pursuant to subsection
5.3(a) shall be adjusted in accordance with such non-Defaulting Banks’ Revolving
Commitment Percentages; and
(v)    if all or any portion of such Defaulting Bank’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Banks or any other
Bank hereunder, all fees payable under subsection 5.3(a) with respect to such
Defaulting Bank’s L/C Exposure shall be payable to the Issuing Banks in
accordance with their percentages of the L/C Exposure until and to the extent
that such L/C Exposure is reallocated and/or cash collateralized;




--------------------------------------------------------------------------------




(d) so long as such Bank is a Defaulting Bank, (i) participating interests in
any newly made Swing Line Loan shall be allocated among non-Defaulting Banks in
a manner consistent with subsection 8.17(c)(i) (and such Defaulting Bank shall
not participate therein) and each Swing Line Bank shall continue to fund Swing
Line Loans in accordance with and subject to Section 4 so long as and to the
extent the related Exposure will be 100% covered by the Revolving Commitments of
the non-Defaulting Banks in accordance with subsection 8.17(c)(i) and (ii)
participating interests in any newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Banks in a manner consistent with subsection
8.17(c)(i) (and such Defaulting Bank shall not participate therein) and no
Issuing Bank shall be required to issue, amend or increase any Letter of Credit,
unless it is reasonably satisfied that the Defaulting Bank’s then outstanding
L/C Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Banks and/or cash collateral will be provided by the Company (or
applicable Specified Borrower) in accordance with subsection 8.17(c); and
(e) the Company may designate a Replacement Bank to assume the Revolving
Commitments and/or Swing Line Commitments, if any, and the obligations of any
Bank that becomes a Defaulting Bank, and to purchase the outstanding Loans of
such Defaulting Bank and such Defaulting Bank’s rights hereunder and with
respect thereto, without recourse upon, or warranty by, or expense to, such
Defaulting Bank (unless such Defaulting Bank agrees otherwise), for a purchase
price equal to the outstanding principal amount of the Loans of such Defaulting
Bank plus (i) all interest accrued and unpaid thereon and all other amounts
owing to such Defaulting Bank hereunder and (ii) any amount which would be
payable to such Defaulting Bank pursuant to subsection 8.8 (assuming that all
Loans of such Defaulting Bank were prepaid on the date of such assumption), and
upon such assumption and purchase by the Replacement Bank, such Replacement
Bank, if it is not already a Bank, shall be deemed to be a “Bank” for purposes
of this Agreement and such Defaulting Bank shall cease to be a “Bank” for
purposes of this Agreement and shall no longer have any obligations or rights
hereunder (other than any obligations or rights which according to this
Agreement shall survive the termination of this Agreement).
If (i) a Bankruptcy Event with respect to a Bank Parent of any Bank shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Issuing Bank has a good faith belief that any Bank has defaulted in
fulfilling its obligations under one or more other agreements in which such Bank
commits to extend credit, such Issuing Bank shall not be required to issue,
amend or increase any Letter of Credit, unless such Issuing Bank, as the case
may be, shall have entered into arrangements with the Loan Parties or such Bank,
satisfactory to such Issuing Bank, as the case may be, to defease any risk to it
in respect of such Bank hereunder.
In the event that the Administrative Agent, the Company, each Swing Line Bank
and each Issuing Bank agrees that a Defaulting Bank has adequately remedied all
matters that caused such Bank to be a Defaulting Bank, then the Swing Line
Exposure and L/C Exposure of the Banks shall be readjusted to reflect the
inclusion of such Bank’s Revolving Commitment and on such date such Bank shall
purchase at par such of the Loans of the other Banks (and, only if such Bank is
a Swing Line Bank, Swing Line Loans) as the Administrative Agent shall determine
may be necessary in order for such Bank to hold such Loans in accordance with
its Revolving Commitment Percentage and, if such Bank is a Swing Line Bank,
Swing Line Commitment Percentage.
SECTION 9. REPRESENTATIONS AND WARRANTIES
To induce the Syndication Agents, the Administrative Agent and the Banks to
enter into this Agreement and to make the Loans and issue or participate in the
Letters of Credit, the Company and each Subsidiary Borrower (insofar as the
representations and warranties by such Subsidiary Borrower relate to it) hereby
represents and warrants to each Agent, the Administrative Agent and each Bank
that:
9.1 Financial Condition. The audited consolidated balance sheets of the Company
and its consolidated Subsidiaries as at December 31, 2012 and the related
consolidated statements of income and of cash flows for the fiscal year ended on
such date, reported on by Ernst & Young LLP, copies of which have heretofore
been furnished to each Bank or will be furnished to each Bank that has not
already received such copies, present fairly the consolidated financial
condition of the Company and its consolidated Subsidiaries as at such date, and
the consolidated results of their operations and their consolidated cash flows
for the fiscal year then ended. The unaudited consolidating balance sheet of the
Company and its consolidated Subsidiaries as at September 30, 2013 and the
related unaudited consolidating statement




--------------------------------------------------------------------------------




of operations and retained earnings for the portion of the fiscal year ended on
September 30, 2013, present fairly the consolidating financial condition of the
Company and its consolidated Subsidiaries as at such date, and the consolidating
results of their operations for the fiscal year then ended. All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by such accountants or Responsible Officer, as the
case may be, and as disclosed therein). Neither the Company nor any of its
consolidated Subsidiaries had, at the date of the most recent balance sheet
referred to above, any material Guarantee Obligation, contingent liability or
liability for taxes, or any long-term lease or unusual forward or long-term
commitment, including, without limitation, any interest rate or foreign currency
swap or exchange transaction, which is not reflected in the foregoing statements
or referred to in the notes thereto. During the period from September 30, 2013
to and including the Closing Date, there has been no sale, transfer or other
disposition by the Company or any of its consolidated Subsidiaries of any
material part of their consolidated business or property and no purchase or
other acquisition of any business or property (including any Capital Stock of
any other Person) material in relation to the consolidated financial condition
of the Company and its consolidated Subsidiaries at September 30, 2013 except as
disclosed in writing to the Banks prior to the Closing Date or disclosed in any
of the Company’s filings with the Securities and Exchange Commission prior to
the date hereof.
9.2 No Change. Since December 31, 2012 there has been no development or event
which has had or could reasonably be expected to have a Material Adverse Effect.
9.3 Corporate Existence; Compliance with Law. The Company and each of its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the corporate or other
power and authority, and the legal right, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, (c) is duly qualified as a foreign corporation or other
entity and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, except where the failure to be duly qualified or in
good standing could not reasonably be expected to have a Material Adverse
Effect, and (d) is in compliance with all Requirements of Law except to the
extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
9.4 Corporate Power; Authorization; Enforceable Obligations. Each of the Company
and its Subsidiaries has the corporate or other power and authority, and the
legal right, to make, deliver and perform the Credit Documents to which it is a
party and to borrow hereunder and has taken all necessary corporate action to
authorize the borrowings on the terms and conditions of this Agreement and the
execution, delivery and performance of the Credit Documents to which it is a
party. No consent or authorization of, filing with, notice to or other act by or
in respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of the Credit Documents. This Agreement
has been, and each other Credit Document to which the Company or any of its
Subsidiaries is a party will be, duly executed and delivered on behalf of the
Company or such Subsidiary, as the case may be. This Agreement constitutes, and
each other Credit Document to which it is a party when executed and delivered
will constitute, a legal, valid and binding obligation of the Company or any of
its Subsidiaries party thereto enforceable against the Company or such
Subsidiary, as the case may be, in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
9.5 No Legal Bar. The execution, delivery and performance of the Credit
Documents to which the Company or any of its Subsidiaries is a party, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or Contractual Obligation of the Company or of any of its
Subsidiaries (except for violations of Contractual Obligations which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect) and will not result in, or require, the creation or
imposition of any Lien on any of its or their respective properties or revenues
pursuant to any such Requirement of Law or Contractual Obligation, except for
the Liens expressly permitted by subsection 12.3.
9.6 No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Company, threatened by or against the Company or any




--------------------------------------------------------------------------------




of its Subsidiaries or against any of its or their respective properties or
revenues with respect to any of the Credit Documents or any of the transactions
contemplated hereby or thereby.
9.7 No Default. No Default or Event of Default has occurred and is continuing.
9.8 Ownership of Property; Liens. Each of the Company and its Subsidiaries has
good record and marketable title in fee simple to, or a valid leasehold interest
in, all its real property, and good title to, or a valid leasehold interest in,
all its other property, except where the failure to have such title or such
leasehold interest, as the case may be, could not reasonably be expected to have
a Material Adverse Effect, and none of such property is subject to any Lien
except as permitted by subsection 12.3.
9.9 Intellectual Property. Each of the Company and each of its Subsidiaries
owns, or is licensed to use, all domestic and foreign trademarks, tradenames,
copyrights, technology, know-how and processes necessary for the conduct of its
business as currently conducted (the “Intellectual Property”) except for those
the failure to own or license which could not reasonably be expected to have a
Material Adverse Effect. No claim has been asserted and is pending or, to the
knowledge of the Company, has been threatened by any Person challenging or
questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property which could reasonably be
expected to have a Material Adverse Effect, nor does the Company know of any
valid basis for any such claim. The use of such Intellectual Property by the
Company and its Subsidiaries does not infringe on the rights of any Person,
except for such claims and infringements that, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
9.10 Local Currency Facilities. Schedule 9.10 sets forth, as of the Closing
Date, all Local Currency Facilities (including the Local Currency Borrower,
Local Currency Banks, Local Currency Facility Agent, Local Currency Facility
Maximum Borrowing Amount and Local Currency Bank Maximum Borrowing Amount with
respect thereto).
9.11 Taxes. Each of the Company and its consolidated Subsidiaries has filed or
caused to be filed all tax returns which, to the knowledge of the Company, are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its property and all
other taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than any unfiled tax returns for taxes, and unpaid
taxes, fees and other charges, (a) the amount or validity of which are currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Company or its consolidated Subsidiaries, as the case may be, or (b) which in
each case, individually or in the aggregate, would not cause the Company and its
consolidated Subsidiaries to have a liability in excess of $20,000,000 or the
Dollar Equivalent Amount thereof); no notice of tax Lien has been filed, and, to
the knowledge of the Company, no claim is being asserted by any taxing
authority, with respect to any such tax, fee or other charge except for claims
the amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the Company or its consolidated
Subsidiaries, as the case may be, and claims for amounts which, in the
aggregate, do not exceed $20,000,000.
9.12 Federal Regulations. No part of the proceeds of any Loans will be used for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System as now and from time to time hereafter in effect or for
any purpose which violates the provisions of the regulations of such Board of
Governors. If requested by any Bank or the Administrative Agent, the Company
will furnish to the Administrative Agent and each Bank a statement to the
foregoing effect in conformity with the requirements of FR Form U-1 referred to
in said Regulation U.
9.13 ERISA. Each Plan which is intended to be qualified under Section 401(a) (or
403(a) as appropriate) of the Code and each related trust agreement, annuity
contract or other funding instrument which is intended to be tax-exempt under
Section 501(a) of the Code is so qualified and tax-exempt and has been so
qualified and tax-exempt during the period from its adoption to date. No event
has occurred in connection with which the Company or any Commonly Controlled
Entity or any Plan, directly or indirectly, could reasonably be expected to be
subject to any material liability under ERISA, the Code or any other law,
regulation or governmental order or under any agreement, instrument, statute,
rule of law or regulation pursuant to or under which the Company or a Subsidiary
has agreed to indemnify or is required to indemnify any person against liability
incurred under, or for a violation or failure to satisfy the requirements of,
any




--------------------------------------------------------------------------------




such statute, regulation or order. No Reportable Event has occurred during the
five-year period prior to the date on which this representation is made or
deemed made with respect to any Single Employer Plan, and each Plan has complied
in all material respects with the applicable provisions of ERISA and the Code.
Excluding those arrangements set forth on Schedule 9.13, the present value of
all accrued benefits under each Single Employer Plan maintained by the Company
or any Commonly Controlled Entity or for which the Company or any Commonly
Controlled Entity has or could have any liability (based on those assumptions
used to fund the Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by more than 10%.
Neither the Company nor any Commonly Controlled Entity has had a complete or
partial withdrawal from any Single Employer Plan or Multiemployer Plan, and
neither the Company nor any Commonly Controlled Entity could reasonably be
expected to become subject to any liability under ERISA if the Company or any
such Commonly Controlled Entity were to withdraw completely from all Single
Employer Plans or Multiemployer Plans as of the valuation date most closely
preceding the date on which this representation is made or deemed made. No
Multiemployer Plan is in Reorganization or Insolvent, and neither the Company
nor any Commonly Controlled Entity has received notice that any Multiemployer
Plan is in “endangered” or “critical” condition (within the meaning of Section
432 of the Code or Section 305 of ERISA). The present value (determined using
actuarial and other assumptions which are reasonable in respect of the benefits
provided and the employees participating) of the unfunded liability of the
Company and each Commonly Controlled Entity for benefits under all unfunded
retirement or severance plans, programs, policies or other arrangements
(including, without limitation, post-retirement benefits to be provided to their
current and former employees under Plans which are welfare benefit plans (as
defined in Section 3(1) of ERISA)), whether or not funded, does not, in the
aggregate, exceed $15,000,000 (excluding those arrangements set forth on
Schedule 9.13).
9.14 Investment Company Act; Other Regulations. Neither the Company nor any
Subsidiary of the Company is an “investment company”, or a company “controlled”
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended. Neither the Company nor any Subsidiary of the Company is
subject to regulation under any Federal or State statute or regulation which
limits its ability to incur Indebtedness.
9.15 Subsidiaries. The outstanding stock and securities (or other evidence of
ownership) of the Subsidiaries, partnerships or joint ventures owned by the
Company and its Subsidiaries are owned by the Company and its Subsidiaries free
and clear of all Liens, warrants, options or rights of others of any kind
whatsoever except for Liens permitted by subsection 12.3. Schedule 9.15 is a
complete list of all Subsidiaries that, as of the Closing Date, are required to
execute a Subsidiary Guarantee pursuant to subsection 11.9.
9.16 Accuracy and Completeness of Information. No document furnished or
statement made in writing to the Banks by the Company in connection with the
negotiation, preparation or execution of this Agreement or any of the other
Credit Documents contains any untrue statement of a material fact, or omits to
state any such material fact necessary in order to make the statements contained
therein not misleading, in either case which has not been corrected,
supplemented or remedied by subsequent documents furnished or statements made in
writing to the Banks. All other written information, reports and other papers
and data with respect to the Company and its Subsidiaries (other than financial
statements), furnished to the Banks by the Company, or on behalf of the Company,
were (a) in the case of those not prepared for delivery to the Banks, to the
Company’s knowledge, at the time the same were so furnished, complete and
correct in all material respects for the purposes for which the same were
prepared and (b) in the case of those prepared for delivery to the Banks, to the
Company’s knowledge, complete and correct in all material respects, or have been
subsequently supplemented by other information, reports or other papers or data,
to the extent necessary to give the Banks a true and accurate knowledge of the
subject matter in all material respects, it being understood that financial
projections as to future events are not to be viewed as facts and that actual
results may differ from projected results.
9.17 Purpose of Loans. The proceeds of the Loans and Letters of Credit shall be
used by the Company for general corporate purposes of the Company and, to the
extent permitted hereunder, its Subsidiaries, including working capital in the
ordinary course of business, letters of credit, repayment, prepayment or
purchase of long-term indebtedness and acquisitions, and shall not be used, and
the Company shall procure that its Subsidiaries and their respective directors,
officer, employees and agents shall not use the proceeds of the Loans and
Letters of Credit, (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business




--------------------------------------------------------------------------------




or transaction of or with any Sanctioned Person, or in any Sanctioned Country,
or (c) in a manner that would result in the violation of any Sanctions
applicable to any party hereto.
9.18 Environmental Matters. Except as set forth on Schedule 9.18 or insofar as
there is no reasonable likelihood of a Material Adverse Effect arising from any
combination of facts or circumstances inconsistent with any of the following:
(a) The facilities and properties owned or operated by the Company or any of its
Subsidiaries (the “Properties”) do not contain, and to the knowledge of the
Company or its Subsidiaries, have not previously contained, any Materials of
Environmental Concern in amounts or concentrations which (i) constitute or
constituted a violation of, or (ii) could reasonably be expected to give rise to
liability under, any applicable Environmental Law.
(b) The Properties and all operations at the Properties are in compliance with
all applicable Environmental Laws, and there is no contamination at, under or to
the knowledge of the Company about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Company or any of its Subsidiaries (the “Business”) which could materially
interfere with the continued operation of the Properties.
(c) Neither the Company nor any of its Subsidiaries has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the Business, nor does the Company or any of
its Subsidiaries have knowledge or reason to believe that any such notice will
be received or is being threatened.
(d) To the knowledge of the Company or any of its Subsidiaries, Materials of
Environmental Concern have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability under, any Environmental Law,
nor have any Materials of Environmental Concern been generated, treated, stored
or disposed of at, on or under any of the Properties in violation of, or in a
manner that could reasonably be expected to give rise to liability under, any
applicable Environmental Law.
(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Company or any of its Subsidiaries, threatened,
under any Environmental Law to which the Company or any Subsidiary is or will be
named as a party with respect to the Properties or the Business, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other analogous administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
Business.
(f) There has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of the Company or any Subsidiary in connection with the Properties or otherwise
in connection with the Business, in violation of or in amounts or in a manner
that could reasonably give rise to liability under any applicable Environmental
Laws.
9.19 Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company, any Person that is an Affiliate of the Company under clause (ii) of the
definition of Affiliate, its Subsidiaries and their respective directors,
officers, employees and, to the extent commercially reasonable, agents with
Anti-Corruption Laws and applicable Sanctions. The Company, its Affiliates, its
Subsidiaries and their respective officers and employees and, to the knowledge
of the Company, its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of (a) the Company,
any Affiliate or any Subsidiary or, to the knowledge of the Company, any of
their respective directors, officers or employees, or (b) to the knowledge of
the Company, any agent of the Company, any Affiliate or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. The transactions contemplated by
this Agreement will not violate Anti-Corruption Laws or applicable Sanctions.




--------------------------------------------------------------------------------




SECTION 10. CONDITIONS PRECEDENT
10.1 Conditions to Closing Date. The occurrence of the Closing Date, and the
agreement of each Bank to make the initial Extension of Credit requested to be
made by it on or after the Closing Date, shall be subject to the satisfaction,
on or prior to December 13, 2013, of the following conditions precedent:
(a) Credit Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Company
and each Subsidiary that will be a Subsidiary Borrower party hereto on the
Closing Date, (ii) a Company Guarantee executed and delivered by a duly
authorized officer of the Company and (iii) a Subsidiary Guarantee, executed and
delivered on behalf of each Domestic Subsidiary listed on Schedule 9.15 by a
duly authorized officer of such Domestic Subsidiary.
(b) Corporate Proceedings of each Loan Party. The Administrative Agent shall
have received copies of the resolutions, in form and substance satisfactory to
the Administrative Agent, of the Board of Directors of each Loan Party (except
any Foreign Subsidiary Borrower) authorizing (i) the execution, delivery and
performance of each Credit Document to which it is a party and (ii) in the case
of each Borrower (except any Foreign Subsidiary Borrower), the borrowings
contemplated hereunder, certified by the Secretary, an Assistant Secretary, or
the Vice President and General Counsel of such Loan Party as of the Closing
Date, which certificate shall be in form and substance satisfactory to the
Administrative Agent and shall state that the resolutions thereby certified have
not been amended, modified, revoked or rescinded.
(c) Fees and Expenses. The Administrative Agent shall have received or shall
substantially simultaneously with the closing receive the fees and expenses to
be received on or prior to the Closing Date pursuant to subsection 8.1(c).
(d) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:
(i) the executed legal opinion of Milbank, Tweed, Hadley & McCloy LLP, counsel
to the Company and the Subsidiary Borrowers, substantially in the form of
Exhibit G-1, with such modifications therein as shall be reasonably requested or
approved by the Administrative Agent; and
(ii) the executed legal opinion of Peter S. Brown, general counsel of the
Company, substantially in the form of Exhibit G-2, with such modifications
therein as shall be reasonably requested or approved by the Administrative
Agent.
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement and the other Credit Documents as
the Administrative Agent may reasonably require.
(e) No Material Litigation. No litigation, inquiry, injunction or restraining
order shall be pending, entered or threatened (including any proposed statute,
rule or regulation) which in the reasonable judgment of any Bank could have a
Material Adverse Effect.
(f) Existing Credit Agreement. (i) Other than with respect to the reallocation
of participations in Letters of Credit and Swing Line Loans as set forth in
clause (ii) below, any principal, interest, fees or other amounts owing or
accrued and unpaid under the Existing Credit Agreement to any Person which is a
Bank under (and as defined in) the Existing Credit Agreement shall have been
paid in full to such Person and (ii) the participations in Letters of Credit and
Swing Line Loans outstanding under the Existing Credit Agreement immediately
prior to the Closing Date will be reallocated so as to be held by the Banks
ratably in accordance with their respective Commitments.
(g) Additional Matters. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this Agreement and the other Credit Documents shall be
reasonably satisfactory in form and substance to the Administrative Agent.




--------------------------------------------------------------------------------




10.2 Conditions to Each Extension of Credit. The agreement of each Bank to make
any Extension of Credit requested to be made by it on any date (including,
without limitation, its initial Extension of Credit, but excluding any Committed
Rate Loan made pursuant to a Notice of Swing Line Refunding, pursuant to
subsections 5.5(c) or 6.3 or pursuant to subsection 8.12(c) if the Dollar
Equivalent Amount thereof is not increased) is subject to the satisfaction of
the following conditions precedent:
(a) Representations and Warranties. Each of the representations and warranties
made by the Company and its Subsidiaries in or pursuant to the Credit Documents
(other than subsections 9.2 and 9.6) shall be true and correct in all material
respects on and as of such date as if made on and as of such date except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties are true and correct as
of such earlier date.
(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date after giving effect to the Extension of Credit requested
to be made on such date.
(c) Hong Kong Dollar Borrowing. In the case of the first requested borrowing in
Hong Kong Dollars subsequent to the Closing Date, the Administrative Agent shall
have received such additional information as reasonably requested by the
Administrative Agent to comply with applicable “know your customer” and
regulatory requirements in connection with the making of Loans in Hong Kong
Dollars.
(d) Borrowing Certificate. In the case of the first requested borrowing
subsequent to the Closing Date, the Administrative Agent shall have received a
certificate of the Company, dated as of such date, substantially in the form of
Exhibit E, with appropriate insertions and attachments, satisfactory in form and
substance to the Administrative Agent, executed by any Responsible Officer of
the Company.
(e) Foreign Subsidiary Borrowers. In the case of the first requested borrowing
by each Foreign Subsidiary Borrower, the Company shall deliver to the
Administrative Agent (i) on or prior to such date a copy of the resolutions (or
other comparable document under applicable law), in form and substance
satisfactory to the Administrative Agent, of the Board of Directors of such
Foreign Subsidiary Borrower authorizing (1) the execution, delivery and
performance of each Credit Document to which it is a party and (2) the
borrowings contemplated hereunder, certified by the Secretary or an Assistant
Secretary or other authorized officer of such Foreign Subsidiary Borrower as of
the Closing Date, which certificate shall be in form and substance satisfactory
to the Administrative Agent and shall state that the resolutions (or other
comparable document under applicable law) thereby certified have not been
amended, modified, revoked or rescinded and (ii) five (5) Business Days prior to
such date any additional information requested by the Banks in connection with
subsection 15.17.
Each request for an Extension of Credit by any Borrower shall constitute a
representation and warranty by the Company and such Borrower that as of the date
of such Extension of Credit the conditions contained in this subsection 10.2
have been satisfied.
SECTION 11. AFFIRMATIVE COVENANTS
The Company hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding and unpaid or any Loan or any other amount
is owing to any Bank, any Agent or the Administrative Agent hereunder or under
any Local Currency Facility, the Company shall and (except in the case of
delivery of financial information, reports and notices) shall cause each of its
Subsidiaries to:
11.1 Financial Statements. Furnish to the Administrative Agent:
(a) as soon as available, but in any event within the earlier of (i) 120 days
after the end of each fiscal year of the Company or (ii) 30 days after the date
on which such financial statements are required to be filed with the Securities
and Exchange Commission under the Securities Act of 1933, a copy of the audited
consolidated balance sheet of the Company and its consolidated Subsidiaries as
at the end of such year and the related consolidated statements of operations
and shareholders’ equity and of cash flows for such year, setting forth in




--------------------------------------------------------------------------------




each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by Ernst & Young or other independent
certified public accountants of nationally recognized standing reasonably
acceptable to the Required Banks; provided that the Company may in lieu of
furnishing such financial statements furnish to the Administrative Agent its
Form 10-K filed with the Securities and Exchange Commission or any successor or
analogous Governmental Authority for such year;
(b) as soon as available, but in any event within the earlier of (i) 120 days
after the end of each fiscal year of the Company or (ii) 30 days after the date
on which consolidated financial statements for the relevant period are required
to be filed with the Securities and Exchange Commission under the Securities Act
of 1933, the unaudited consolidating balance sheet of the Company and its
consolidated Subsidiaries as at the end of such year and the related unaudited
consolidating statements of operations of the Company and its consolidated
Subsidiaries, setting forth in each case in comparative form the figures for the
previous year, certified pursuant to subsection 11.2(b) by a Responsible Officer
as fairly presenting the consolidating financial condition and results of
operations of the Company and its consolidated Subsidiaries;
(c) as soon as available, but in any event within the earlier of (i) 60 days
after the end of each of the first three quarterly periods of each fiscal year
of the Company or (ii) 15 days after the date on which such financial statements
are required to be filed with the Securities and Exchange Commission under the
Securities Act of 1933, the unaudited consolidated balance sheet of the Company
and its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of operations and shareholders’ equity and of
cash flows of the Company and its consolidated Subsidiaries for such quarter and
the portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for such quarter of the previous year,
certified by a Responsible Officer as fairly presenting in all material respects
when considered in relation to the consolidated financial statements of the
Company and its consolidated Subsidiaries (subject to normal year-end audit
adjustments); provided that the Company may in lieu of furnishing such unaudited
consolidated balance sheet furnish to the Administrative Agent its Form 10-Q
filed with the Securities and Exchange Commission or any successor or analogous
Governmental Authority for the relevant quarterly period; and
(d) as soon as available, but in any event within the earlier of (i) 60 days
after the end of each of the first three quarterly periods of each fiscal year
of the Company or (ii) 15 days after the date on which consolidated financial
statements for the relevant period are required to be filed with the Securities
and Exchange Commission under the Securities Act of 1933, the unaudited
consolidating balance sheet of the Company and its consolidated Subsidiaries as
at the end of such quarter and the related unaudited consolidating statements of
operations of the Company and its consolidated Subsidiaries for such quarter and
the portion of the fiscal year through the end of such quarter, in the case of
the unaudited consolidating balance sheet setting forth in comparative form the
figures for the previous year (but not the corresponding figures for such
quarter of the previous year) and in the case of the statements of operations
setting forth in comparative form the figures for such quarter of the previous
year, certified by a Responsible Officer as fairly presenting the consolidating
financial condition and results of operations of the Company and its
consolidated Subsidiaries (subject to normal year-end audit adjustments).
The financial statements to be furnished pursuant to this subsection 11.1 shall
fairly present the consolidated (or consolidating) financial position and
results of operations of the Company and its consolidated Subsidiaries in
accordance with GAAP (subject, in the case of subsections 11.1(c) and (d), to
normal year-end audit adjustments and the absence of complete footnotes) applied
consistently throughout the periods reflected therein and with prior periods
(except as approved by such accountants or Responsible Officer, as the case may
be, and disclosed therein). Any information available on the website of the
Company at www.arrow.com or filed with the Securities and Exchange Commission
under the Securities Act of 1933 and available on www.sec.gov shall be deemed to
have been furnished to the Administrative Agent upon the giving of notice by the
Company to the Administrative Agent that such information has been made
available on any of such websites.
11.2 Certificates; Other Information. Furnish to the Administrative Agent (or in
the case of paragraph (h) below, the applicable Bank):




--------------------------------------------------------------------------------




(a) concurrently with the delivery of the financial statements referred to in
subsection 11.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate;
(b) concurrently with the delivery of the financial statements referred to in
subsections 11.1(a) and 11.1(b), a certificate of a Responsible Officer
substantially in the form of Exhibit H;
(c) concurrently with the delivery of the financial statements referred to in
subsection 11.1(c), a certificate of a Responsible Officer (i) stating that, to
the best of such Responsible Officer’s knowledge, the Company has observed and
performed all of its covenants and other agreements contained in this Agreement
and the other Credit Documents to which it is a party to be observed or
performed by it, (ii) that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified therein and (iii) setting
forth calculations supporting compliance with subsections 12.1(a) and (b);
(d) as soon as delivered, a copy of the letter, addressed to the Company, of the
certified public accountants who prepared the financial statements referred to
in subsection 11.1(a) for such fiscal year and otherwise referred to as a
“management letter”;
(e) within five days after the same are sent, copies of all financial statements
and reports which the Company sends to its stockholders generally, and within
five days after the same are filed, copies of all financial statements and
reports which the Company or any of its Subsidiaries may make to, or file with,
the Securities and Exchange Commission or any successor or analogous
Governmental Authority;
(f) concurrently with the delivery of the financial statements referred to in
subsections 11.1(a) and 11.1(c), a certificate of a Responsible Officer setting
forth the name of each Foreign Subsidiary Borrower and each outstanding Swing
Line Loan, Competitive Advance Loan, Local Currency Loan made and Letter of
Credit issued to the Foreign Subsidiary Borrowers as of the date of such
financial statements;
(g) promptly following request by the Administrative Agent thereof, copies of
any documents described in Sections 101(k) or 101(l) of ERISA that the Company
or any Commonly Controlled Entity may request with respect to any Multiemployer
Plan; provided, that if the Company or any Commonly Controlled Entity has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, then, upon reasonable request of the
Administrative Agent, the Company and/or the Commonly Controlled Entities shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Company shall provide copies of such documents and notices to
the Administrative Agent promptly after receipt thereof; and
(h) promptly, such additional documents, instruments, legal opinions or
financial and other information as the Administrative Agent or any Bank may from
time to time reasonably request.
Any information available on the website of the Company at www.arrow.com or
filed with the Securities and Exchange Commission under the Securities Act of
1933 and available on www.sec.gov shall be deemed to have been furnished to the
Administrative Agent (or Bank, if applicable) upon the giving of notice by the
Company to the Administrative Agent (or Bank, if applicable) that such
information has been made available on any of such websites.
11.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, including, without limitation, all obligations
in respect of taxes, except where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP with respect thereto have been provided on the books of the
Company or its Subsidiaries, as the case may be, or where the failure to pay,
discharge or otherwise satisfy could not reasonably be expected to have a
Material Adverse Effect.




--------------------------------------------------------------------------------




11.4 Conduct of Business and Maintenance of Existence. (a) Continue to engage in
business of the same general type as now conducted by it and preserve, renew and
keep in full force and effect its corporate existence and take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business except as otherwise permitted pursuant to
subsection 12.4; comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; and (b)
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Company, any Person that is an Affiliate of the Company under
clause (ii) of the definition of Affiliate, its Subsidiaries and their
respective directors, officers, employees and, to the extent commercially
reasonable, agents with Anti-Corruption Laws and applicable Sanctions.
11.5 Maintenance of Property; Insurance. Keep all property useful and necessary
in its business in good working order and condition, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect;
maintain with financially sound and reputable insurance companies insurance on
all its property in at least such amounts and against at least such risks (but
including in any event public liability, product liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business; and furnish to each Bank,
upon written request, full information as to the insurance carried.
11.6 Inspection of Property; Books and Records; Discussions. Keep proper books
of records and account in which the entries are, in all material respects, full,
true and correct in conformity with sound business practice and all Requirements
of Law shall be made of all dealings and transactions in relation to its
business and activities; and, upon reasonable notice under the circumstances,
permit representatives of the Administrative Agent to visit and inspect any of
its properties and examine and make abstracts from any of its books and records
at any reasonable time and as often as may reasonably be desired and to discuss
the business, operations, properties and financial and other condition of the
Company and its Subsidiaries with officers and employees of the Company and its
Subsidiaries and with its independent certified public accountants.
11.7 Notices. Promptly, after the Company becomes aware thereof, give notice to
the Administrative Agent of:
(a) the occurrence of any Default or Event of Default;
(b) any (i) default or event of default under any Contractual Obligation of the
Company or any of its Subsidiaries or (ii) litigation, investigation or
proceeding which may exist at any time between the Company or any of its
Subsidiaries and any Governmental Authority, which in either case of clauses (i)
or (ii), if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect or cause a Default or
an Event of Default;
(c) any litigation or proceeding affecting the Company or any of its
Subsidiaries (i) in which the amount involved is $20,000,000 or more and not
covered by insurance or (ii) in which injunctive or similar relief is sought
which could reasonably be expected to have a Material Adverse Effect;
(d) the following events: (i) the occurrence or expected occurrence of any
Reportable Event with respect to any Single Employer Plan, a failure to make any
required contribution to a Plan, the creation of any Lien in favor of the PBGC
or a Plan, the termination (other than a standard termination under Section
4041(b) of ERISA) of or withdrawal from any Single Employer Plan or
Multiemployer Plan, or the Reorganization or Insolvency of any Multiemployer
Plan, or (ii) the institution of proceedings or the taking of any other action
by the PBGC or the Company or any Commonly Controlled Entity or any Single
Employer Plan or Multiemployer Plan with respect to the withdrawal from or the
termination (other than a standard termination under Section 4041(b) of ERISA)
of any Single Employer Plan or Multiemployer Plan, or the Reorganization or
Insolvency of any Multiemployer Plan; and
(e) any change, development or event involving a prospective change, which has
had or could reasonably be expected to have a Material Adverse Effect.




--------------------------------------------------------------------------------




Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Company proposes to take with respect thereto.
11.8 Environmental Laws.
(a) Comply with, and take all reasonable efforts to ensure compliance by all
tenants and subtenants, if any, in all material respects with, all applicable
Environmental Laws and obtain and comply in all material respects with and
maintain, and undertake all reasonable efforts to ensure that all tenants and
subtenants obtain and comply in all material respects with and maintain, any and
all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.
(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws except to the
extent that the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not reasonably be
expected to have a Material Adverse Effect.
11.9 Additional Subsidiary Guarantees. In the event that any Domestic Subsidiary
(with assets accounting for more than 5% of Total Assets) which is not a
Guarantor shall own any assets or generate any revenues (excluding any Domestic
Subsidiary the sole activities of which consist of entering into one or more
Permitted Receivables Securitizations), take all actions necessary to cause such
Domestic Subsidiary to execute and deliver a Subsidiary Guarantee, within 30
days of the occurrence of such event.
11.10 Foreign Subsidiary Borrowers. Within 45 days after the Closing Date, the
Company shall deliver to the Administrative Agent (i) an executed Foreign
Subsidiary Opinion of counsel to each Foreign Subsidiary Borrower that is a
party to this Agreement on the Closing Date if the aggregate Exposure of such
Foreign Subsidiary Borrower owing to all Banks as of the Closing Date exceeds
$20,000,000 and (ii) a copy of all documentation with respect to all Local
Currency Facilities.
SECTION 12. NEGATIVE COVENANTS
The Company hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding and unpaid or any other amount is owing to
any Bank, any Agent or the Administrative Agent hereunder, any other Credit
Document or under any Local Currency Facility:
12.1 Financial Condition Covenants. The Company shall not:
(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio on the
last day of any fiscal quarter ending after the Closing Date to exceed a ratio
of 4.00 to 1.00.
(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the Company
ending with any fiscal quarter ending after the Closing Date to be less than a
ratio of 3.00 to 1.00.
12.2 Limitation on Indebtedness of Subsidiaries. The Company shall not permit
any of its Subsidiaries to, and the Subsidiaries shall not, directly or
indirectly, create, incur, assume or suffer to exist any Indebtedness, except
(a) any Indebtedness of Subsidiaries pursuant to any of the Credit Documents,
(b) any Indebtedness of any Domestic Subsidiary otherwise permitted hereunder so
long as such Domestic Subsidiary shall have executed and delivered to the
Administrative Agent a Subsidiary Guarantee and such Subsidiary Guarantee shall
be in full force and effect, (c) cash pooling arrangements in connection with
cash management systems entered into by the Company or any Subsidiaries in the
ordinary course of business; provided that such arrangements do not have a
negative balance, (d) Indebtedness in respect of drafts on Italian banks with
regard to working capital needs in the ordinary course of business, (e)
Indebtedness of any Subsidiary incurred to finance the acquisition, construction
or improvement of any fixed or capital assets, including Capital Lease
Obligations, and extensions, renewals and replacements of any such Indebtedness
that do not increase the




--------------------------------------------------------------------------------




outstanding principal amount thereof (provided that such Indebtedness is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement; and provided, further, that the principal
amount of any such Indebtedness incurred by any Domestic Subsidiary shall not
exceed $50,000,000 in the aggregate), (f) Indebtedness of any Foreign Subsidiary
owing to the Company or any other Subsidiary, (g) Indebtedness outstanding on
the date hereof and specified on Schedule 12.2 and any refinancings, refundings,
renewals or extensions thereof (without increasing the principal amount thereof,
or shortening the maturity of the principal amount thereof), (h) Indebtedness
consisting of liabilities of any Subsidiary in respect of a Permitted
Receivables Securitization in an aggregate amount up to $1,500,000,000, (i) any
other Indebtedness of Foreign Subsidiaries in an aggregate amount not to exceed
$350,000,000 in addition to Indebtedness of Foreign Subsidiaries outstanding on
the Closing Date and specified on Schedule 12.2, (j) Indebtedness arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations (including Indebtedness consisting of the deferred purchase
price of acquired property), or from guaranties or letters of credit, surety
bonds or performance bonds securing the performance of the Company or any of its
Subsidiaries pursuant to such agreements, in connection with acquisitions or
permitted dispositions of any business, assets or Subsidiary of the Company or
any of its Subsidiaries, (k) Indebtedness of a Person or Indebtedness attaching
to assets of a Person that in either case becomes a Subsidiary or Indebtedness
attaching to assets that in either case are acquired by the Company or any of
its Subsidiaries, provided that such Indebtedness existed at the time such
Person became a Subsidiary or at the time such assets were acquired and, in each
case, was not created in contemplation or in connection thereof, and any
extension, renewal an replacement of any such Indebtedness that do not increase
the outstanding principal amount thereof and (l) any other Indebtedness in an
aggregate principal amount outstanding not to exceed $50,000,000.
12.3 Limitation on Liens. The Company shall not, and shall not permit any of its
Domestic Subsidiaries to, directly or indirectly, create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, except for:
(a) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Company or its Domestic Subsidiaries, as the
case may be, in conformity with GAAP;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business securing obligations which
are not overdue for a period of more than 60 days or which are being contested
in good faith by appropriate proceedings;
(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements;
(d) Liens in connection with the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Company or such Domestic Subsidiary;
(f) Liens created in connection with Indebtedness incurred pursuant to
subsection 12.2(h);
(g) Liens securing Indebtedness permitted by subsection 12.2(k) and any Lien
existing on any property or asset prior to the acquisition thereof by the
Company or any Subsidiary or existing on any property or asset of any Person
that becomes a Subsidiary after the date hereof prior to the time such Person
becomes a Subsidiary; provided that, in each case, (i) such Lien is not created
in contemplation of or in connection with such acquisition or such Person
becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply to any
other property or assets of the Company or any Subsidiary and (iii) such Lien
shall secure only those obligations which




--------------------------------------------------------------------------------




it secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
(h) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary, including with respect to Capital Lease Obligations;
provided that (i) such security interests and the Indebtedness secured thereby
are incurred prior to or within 180 days after such acquisition or the
completion of such construction or improvement, (ii) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets and (iii) such security interests shall not apply to any
other property or assets of the Company or any Subsidiary;
(i) any Lien on a bank account of the Company or any Subsidiary arising in
connection with the cash pooling arrangements referred to in subsection 12.2(c);
(j) Liens arising out of any judgment or award (i) with respect to which an
appeal or proceeding for review is being prosecuted in good faith by appropriate
proceedings diligently conducted, and with respect to which a stay of execution
is in effect; and (ii) that does not constitute an Event of Default under clause
(i) of Section 13; and
(k) Liens (not otherwise permitted hereunder) which secure obligations not
exceeding (as to the Company and all Domestic Subsidiaries) a Dollar Equivalent
Amount equal to $50,000,000 at any time outstanding.
12.4 Limitation on Fundamental Changes. The Company shall not, and shall not
permit any of its Domestic Subsidiaries to, directly or indirectly, enter into
any merger, consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease,
assign, transfer or otherwise dispose of, all or substantially all of its
property, business or assets, except:
(i) any Domestic Subsidiary may be merged or consolidated (a) with or into the
Company (provided that the Company shall be the continuing or surviving
corporation), (b) with or into any wholly owned Domestic Subsidiary or (c) with
or into any other Person if the Company would be permitted to sell the Capital
Stock of such Subsidiary directly to such Person under this subsection 12.4; and
(ii) any Domestic Subsidiary may sell, lease, transfer or otherwise dispose of
any or all of its assets (upon voluntary liquidation or otherwise) (a) to the
Company, (b) to any wholly owned Domestic Subsidiary or (c) to any other Person
if the Company would be permitted to sell such assets directly to such Person
under this subsection 12.4.
12.5 [Reserved].
12.6 Limitations on Acquisitions. The Company shall not, and shall not permit
any of its Subsidiaries to, purchase any assets constituting a business unit of,
or the Capital Stock of, any Person, or make any investment in or loan or
advance to any joint venture except for investments in Existing Joint Ventures
in an aggregate amount not to exceed $50,000,000, Permitted Joint Ventures and
Permitted Acquisitions; provided that immediately prior to and after giving
effect to such Permitted Acquisition:
(a) no Default or Event of Default shall have occurred and be continuing; and
(b) such Permitted Joint Ventures and Permitted Acquisitions are funded (i) with
common stock of the Company; or (ii) cash or other consideration, so long as, at
the time of and after giving pro forma effect to such Permitted Joint Venture or
Permitted Acquisitions funded with consideration other than common stock of the
Company, either (A) the Consolidated Leverage Ratio is less than or equal to
4.00 to 1.00 or (B) the Company has Liquidity of at least $450,000,000; provided
that the criteria set forth under this clause (b)(ii) shall not be a condition
to consummation of Permitted Joint Ventures or Permitted Acquisitions for
aggregate consideration not exceeding $50,000,000 in each fiscal year of the
Company.




--------------------------------------------------------------------------------




12.7 Limitation on Negative Pledge Clauses. The Company shall not, and shall not
permit any of its Subsidiaries to, enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of the Company or
any of its Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any of its Property or revenues, whether now owned or hereafter acquired,
to secure the obligations of the Loan Parties under the Credit Documents, other
than (a) this Agreement and the other Credit Documents, (b) conditions imposed
by law, regulation, court order, rule or decree, (c) agreements relating to
Property encumbered by Liens permitted by subsection 12.3 as long as such
agreements apply only to the Property encumbered by such Liens, any inventory or
goods, the sale of which may give rise to a "Receivable" (as such term is
defined in the Permitted Receivables Agreement) or the assignment of any right
to receive income in respect of such inventory or goods, (d) restrictions
contained in the Arrow Note Documents or any other evidence of Indebtedness so
long as not materially more restrictive in the aggregate than the Arrow Note
Documents, (e) any agreement relating to Property of a Subsidiary that is in
effect at the time such Person becomes a Subsidiary (provided that such
agreement was not entered into in contemplation of such Person becoming a
Subsidiary), (f) any restrictions with respect to a Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Subsidiary, (g)
any agreement evidencing Indebtedness of any Foreign Subsidiary permitted by
subsection 12.2 so long as such agreement does not restrict any Lien securing
any Property of the Company or any Domestic Subsidiary, (h) agreements with
suppliers to the Company or affiliates of suppliers to the Company or any
Subsidiary relating to any inventory supplied by such suppliers or affiliates of
such suppliers and (i) any restrictions in Hedging Agreements that require the
granting of liens to the counterparty thereunder on an equal and ratable basis
with Liens securing the obligations of the Loan Parties under the Credit
Documents.
12.8 Limitation on Restrictions on Subsidiary Distributions. The Company shall
not, and shall not permit any of its Subsidiaries to, enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Company or any other Subsidiary, (b) make investments in the Company or any
other Subsidiary or (c) transfer any of its assets to the Company or any other
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Credit Documents, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary, (iii) conditions imposed
by law, regulation, court order, rule or decree, (iv) restrictions relating to
any special purpose entity under any Permitted Receivables Securitization, (v)
any restriction imposed on any Subsidiary that is in effect at the time such
Person becomes a Subsidiary (provided that such restriction was not entered into
in contemplation of such Person becoming a Subsidiary) and (vi) any restriction
in any agreement evidencing Indebtedness of any Foreign Subsidiary permitted by
subsection 12.2.
SECTION 13. EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:
(a) (i) Any Specified Borrower shall fail to pay any principal of any Loan or
any Reimbursement Obligation owing by it when due (whether at the stated
maturity, by acceleration or otherwise) in accordance with the terms hereof; or
(ii) any Local Currency Borrower shall fail to pay any principal of on any Local
Currency Loan when due in accordance with the applicable terms of the relevant
Local Currency Facility; or (iii) any Specified Borrower or Local Currency
Borrower shall fail to pay any interest on any Loan or Local Currency Loan or
any fee or any other amount payable hereunder or under any Local Currency
Facility, within five days after any such interest or other amount becomes due
in accordance with the terms thereof or hereof; or
(b) Any representation or warranty made or deemed made by the Company or any
Subsidiary herein or in any other Credit Document or which is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Credit
Document shall prove to have been incorrect in any material respect on or as of
the date made or deemed made; or
(c) The Company or any Subsidiary shall default in the observance or performance
of any agreement contained in Section 12 and, with respect to subsections 12.2
and 12.3, such default shall continue unremedied for a period of 20 days; or




--------------------------------------------------------------------------------




(d) The Company or any Subsidiary shall default in the observance or performance
of any other agreement contained in this Agreement or any other Credit Document
(other than as provided in paragraphs (a) through (c) of this subsection), and
such default shall continue unremedied for a period of 30 days after the Company
has knowledge thereof; or
(e) Any of the Credit Documents shall cease, for any reason, to be in full force
and effect, or the Company shall so assert in writing (except for the
termination of any Local Currency Facility if all Local Currency Loans and other
amounts owing thereunder are paid in full); or
(f) The Company or any of its consolidated Subsidiaries shall (i) default in any
payment of principal of or interest of any Indebtedness (other than the Loans
and Reimbursement Obligations) or in the payment of any Guarantee Obligation or
in connection with any Permitted Receivables Securitization, in each case with
an outstanding principal amount in excess of a Dollar Equivalent Amount equal to
$50,000,000 when due beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness or Guarantee Obligation
was created; or (ii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness, Guarantee Obligation
or Permitted Receivables Securitization or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Guarantee Obligation (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or such Guarantee Obligation to become payable; or
(g) (i) Any Specified Borrower, or any Subsidiary that, directly or indirectly,
accounts for more than 5% of Total Assets, at any date shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Company or any such Subsidiary shall make a general assignment for the benefit
of its creditors; or (ii) there shall be commenced against any Specified
Borrower or any Subsidiary any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Specified Borrower or any Subsidiary any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
which results in the entry of an order for any such relief which shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or
(h) (i) Any Person shall engage in any non-exempt “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan;
(ii) any failure to meet applicable minimum funding standards (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, shall
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan shall
arise on the assets of the Company or any Commonly Controlled Entity; (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Banks, likely to result in the termination of such Plan for purposes of
Title IV of ERISA; (iv) any Single Employer Plan or Multiemployer Plan shall
terminate for purposes of Title IV of ERISA, (v) the Company or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Required Banks is
likely to, incur any liability in connection with the termination of or
withdrawal from a Single Employer Plan or Multiemployer Plan or the Insolvency
or Reorganization of a Multiemployer Plan; or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (i)
through (vi) above, such event or condition, together with all other such events
or conditions, if any, could reasonably be expected to subject




--------------------------------------------------------------------------------




the Company to any tax, penalty or other liabilities in the aggregate material
in relation to the business, operations, property or financial or other
condition of the Company; or
(i) One or more judgments or decrees (other than those related to the litigation
listed on Schedule 13(i); provided that the aggregate amount of such judgments
shall not exceed $50,000,000) shall be entered against the Company or any of its
Subsidiaries involving in the aggregate a liability (not paid or fully covered
by insurance) of a Dollar Equivalent Amount equal to $50,000,000 or more, and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 60 days from the entry thereof; or
(j) The Company Guarantee or any Subsidiary Guarantee shall cease, for any
reason, to be in full force and effect (other than, in the case of any
Subsidiary Guarantee, in accordance with the terms thereof) or any Guarantor
party thereto shall so assert; or
(k) A Change in Control shall occur;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to any Specified
Borrower or Guarantor, automatically the Commitments shall immediately terminate
and the Loans hereunder (with accrued interest thereon) and all other amounts
owing under this Agreement (including, without limitation, all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall become
immediately due and payable and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Banks, the Administrative Agent may, or upon the request of the
Required Banks, the Administrative Agent shall, by notice to the Company declare
the Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Banks, the
Administrative Agent may, or upon the request of the Required Banks, the
Administrative Agent shall, by notice to the Company, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable. With
respect to all Letters of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to the preceding
sentence, the applicable Borrower shall at such time deposit in a cash
collateral account opened by the Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of Letters of Credit issued for its
account. Each Borrower hereby grants to the Administrative Agent, for the
benefit of the Issuing Banks and the L/C Participants, a security interest in
such cash collateral to secure all obligations of such Borrower under this
Agreement and the other Credit Documents. Amounts held in such cash collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other obligations of the applicable Borrower
hereunder. After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied and all
other obligations of the applicable Borrower hereunder shall have been paid in
full, the balance, if any, in such cash collateral account shall be returned to
the applicable Borrower. The Borrowers shall execute and deliver to the
Administrative Agent, for the account of the Issuing Banks and the L/C
Participants, such further documents and instruments as the Administrative Agent
may request to evidence the creation and perfection of the within security
interest in such cash collateral account.
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived.
SECTION 14. THE ADMINISTRATIVE AGENT; THE SYNDICATION AGENTS; THE ARRANGERS
14.1 Appointment. Each Bank hereby irrevocably designates and appoints JPMorgan
Chase Bank, N.A., as the Administrative Agent of such Bank under this Agreement
and the other Credit Documents, and each such Bank irrevocably authorizes
JPMorgan Chase Bank, N.A., as the Administrative Agent for such Bank, to take
such action on its behalf under the provisions of this Agreement and the other
Credit Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision




--------------------------------------------------------------------------------




to the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Bank, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent.
14.2 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Credit Documents by or through agents
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.
14.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Credit Document
(except for its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Banks for any recitals, statements,
representations or warranties made by the Company or any officer thereof
contained in this Agreement or any other Credit Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Credit Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Credit Document or
for any failure of the Company to perform its obligations hereunder or
thereunder. The Administrative Agent shall not be under any obligation to any
Bank to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement (other than
conditions precedent set forth in subsection 10.1) or any other Credit Document,
or to inspect the properties, books or records of the Company.
14.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex, email or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Company), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Credit
Document unless it shall first receive such advice or concurrence of the
Required Banks or all of the Banks, as may be required hereunder, as it deems
appropriate or it shall first be indemnified to its satisfaction by the Banks
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected from liability to the Banks in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Banks or all of the Banks, as may be
required hereunder, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Banks and their respective
successors and assigns.
14.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Bank or the
Company referring to this Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Banks. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Banks or all of the Banks, as may be required hereunder;
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the Banks.
14.6 Non-Reliance on Administrative Agent and Other Banks. Each Bank expressly
acknowledges that neither the Administrative Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Administrative Agent
hereinafter taken, including any review of the affairs of the Company, shall be
deemed to constitute any representation or warranty by the Administrative Agent
to any Bank. Each Bank represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Bank, and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, operations,
property, financial and other




--------------------------------------------------------------------------------




condition and creditworthiness of the Company and made its own decision to make
its Loans hereunder and enter into this Agreement and the other Credit Documents
to which it is or will be a party. Each Bank also represents that it will,
independently and without reliance upon the Administrative Agent or any other
Bank, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Credit
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Company and its Subsidiaries. Except for notices,
reports and other documents expressly required to be furnished to the Banks by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Bank with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Company and its Subsidiaries
which may come into the possession of the Administrative Agent and any Issuing
Bank or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.
14.7 Indemnification. The Banks agree to indemnify the Administrative Agent and
each Issuing Bank in their respective capacities as such (to the extent not
reimbursed by the Company and without limiting the obligation of the Company to
do so), ratably according to their respective Revolving Commitment Percentages
in effect on the date on which indemnification is sought under this subsection
(or, if indemnification is sought after the date upon which the Revolving
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with their Revolving Commitment Percentages immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including, without
limitation, at any time following the payment of the Loans) be imposed on,
incurred by or asserted against the Administrative Agent or any Issuing Bank in
any way relating to or arising out of this Agreement, any of the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent or any Issuing Bank under or in connection with any
of the foregoing; provided that no Bank shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely from the
Administrative Agent’s or Issuing Bank’s, as the case may be, gross negligence
or willful misconduct. The agreements in this subsection shall survive the
payment of the Loans, the Reimbursement Obligations and all other amounts
payable hereunder.
14.8 Administrative Agent in Its Individual Capacity. The Administrative Agent
and its Affiliates may make loans to, accept deposits from and generally engage
in any kind of business with the Company and any of its Subsidiaries as though
the Administrative Agent were not the Administrative Agent hereunder and under
the other Credit Documents. With respect to its Loans made or renewed by it and
with respect to any Letter of Credit issued or participated in by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Credit Documents as any Bank and may exercise the same as though
it were not the Administrative Agent, and the terms “Bank” and “Banks” shall
include the Administrative Agent in its individual capacity.
14.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Banks; provided that any such
resignation shall not be effective until a successor agent has been appointed
and approved in accordance with this subsection 14.9, and such successor agent
has accepted its appointment. If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Credit Documents, then
the Required Banks shall appoint from among the Banks a successor administrative
agent for the Banks, which successor agent shall be approved by the Company
(which approval shall not be unreasonably withheld or delayed or be required
during the existence of an Event of Default), whereupon such successor
administrative agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement. After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this subsection shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Credit Documents.
14.10 The Arrangers and Syndication Agents. Each Bank acknowledges that none of
the Arrangers and the Syndication Agents, in such respective capacity, shall
have any duties or responsibilities, or shall incur any liabilities,




--------------------------------------------------------------------------------




under this Agreement or the other Credit Documents. None of the Arrangers and
the Syndication Agents, in such respective capacity, shall have or deemed to
have any fiduciary relationship with any Bank.
SECTION 15. MISCELLANEOUS
15.1 Amendments and Waivers.
(a) Neither this Agreement nor any other Credit Document, nor any terms hereof
or thereof may be amended, supplemented or modified except in accordance with
the provisions of this subsection. The Required Banks may, or, with the written
consent of the Required Banks, the Administrative Agent may, from time to time,
(i) enter into with the Loan Parties party thereto written amendments,
supplements or modifications to this Agreement and the other Credit Documents
for the purpose of adding any provisions to this Agreement or the other Credit
Documents or changing in any manner the rights of the Banks or of the Loan
Parties hereunder or thereunder or (ii) waive, on such terms and conditions as
the Required Banks or the Administrative Agent, as the case may be, may specify
in such instrument, any of the requirements of this Agreement or the other
Credit Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (i) reduce the amount or extend the scheduled date of
maturity of any Loan or reduce the stated rate of any interest or fee payable
hereunder or extend the scheduled date of any payment thereof or increase the
aggregate amount or extend the expiration date of any Bank’s Commitment, in each
case without the consent of each Bank directly affected thereby, or (ii) amend,
modify or waive any provision of this subsection or reduce the percentage
specified in the definition of Required Banks, or consent to the assignment or
transfer by the Company of any of its rights and obligations under this
Agreement and the other Credit Documents or amend, modify or waive subsection
8.3(a) or 15.6(a), or amend, modify or waive any other provision hereof
specifying the number or percentage of Banks required to waive, amend or modify
any rights hereunder or any determination granting consent hereunder, or release
any Subsidiary from its Subsidiary Guarantee or release the Company from the
Company Guarantee, in each case without the written consent of all the Banks, or
(iii) amend, modify or waive any provision of Section 14 without the written
consent of the then Administrative Agent, or (iv) amend, modify or waive any
provision of Section 5 without the written consent of the Issuing Banks. Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Banks and shall be binding upon the Company, the
Subsidiary Borrowers, the Banks, the Syndication Agents, the Administrative
Agent and all future holders of the Loans. In the case of any waiver, the
Company, the Banks and the Administrative Agent shall be restored to their
former position and rights hereunder and under any other Credit Documents, and
any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.
(b) In addition to amendments effected pursuant to the foregoing paragraph (a),
Schedules II, III and IV may be amended as follows:
(i) (A) Schedule II will be amended to add Subsidiaries of the Company as
additional Subsidiary Borrowers upon (A) execution and delivery by the Company,
any such Subsidiary Borrower and the Administrative Agent, of a Joinder
Agreement providing for any such Subsidiary to become a Subsidiary Borrower, and
(B) delivery to the Administrative Agent of (1) if reasonably requested by the
Administrative Agent, a legal opinion in respect of such additional Subsidiary
Borrower and (2) such other documents with respect thereto as the Administrative
Agent shall reasonably request or as requested by any Bank pursuant to a
Requirement of Law. Notwithstanding the provisions of this subsection
15.1(b)(i), if at any time after the Closing Date the Company intends to amend
Schedule II to add an additional Foreign Subsidiary Borrower the Company shall,
upon not less than 15 Business Days’ notice,  deliver to the Administrative
Agent a designation letter duly executed by the Company and such
respective Foreign Subsidiary which shall designate such Foreign Subsidiary as a
Foreign Subsidiary Borrower for purposes of this Agreement. The Administrative
Agent shall promptly notify each Bank of each such designation by the Company
and the identity of the respective Foreign Subsidiary.  If the Company shall
designate as a Foreign Subsidiary Borrower hereunder any Subsidiary not
organized under the laws of the United States or any State thereof, any Bank
may, with notice to the Administrative




--------------------------------------------------------------------------------




Agent and the Company, fulfill its Commitment by causing an Affiliate of such
Bank to act as the Bank in respect of such Foreign Subsidiary Borrower.
(B)    As soon as practicable after receiving notice from the Administrative
Agent of the Company’s intent to designate a Foreign Subsidiary as a Foreign
Subsidiary Borrower, and in any event at least 10 Business Days prior to the
delivery of an executed Joinder Agreement pursuant to this
subsection 15.1(b)(i), for a designated Foreign Subsidiary Borrower that is
organized under the laws of a jurisdiction other than of the United States or a
political subdivision thereof, any Bank that may not legally lend to, establish
credit for the account of and/or do any business whatsoever with such designated
Foreign Subsidiary Borrower directly or through an Affiliate of such Bank as
provided in the immediately preceding paragraph (a “Protesting Bank”) shall so
notify the Company and the Administrative Agent in writing. With respect to each
Protesting Bank, the Company shall, effective on or before the date that such
designated Foreign Subsidiary Borrower shall have the right to borrow hereunder,
(A) notify the Administrative Agent and such Protesting Bank of the designation
of a Replacement Bank to assume the Revolving Commitments and/or Swing Line
Commitments, if any, and the obligations of such Protesting Bank in accordance
with clause (e) below, (B) notify the Administrative Agent and such
Protesting Bank that the Revolving Commitments and/or Swing Line Commitments of
such Protesting Bank shall be terminated; provided that such Protesting Bank
shall have received payment of an amount equal to the outstanding principal of
its Loans and/or L/C Obligations, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company or the
relevant designated Foreign Subsidiary Borrower (in the case of all other
amounts), or (C) cancel its request to designate such Foreign Subsidiary as a
Foreign Subsidiary Borrower hereunder.
(ii) Schedule II will be amended to remove any Subsidiary as a Subsidiary
Borrower upon (A) execution and delivery by the Company of a Schedule Amendment
providing for such amendment, (b) repayment in full of all outstanding Loans of
such Subsidiary Borrower and interest thereon and other amounts owed by such
Subsidiary Borrower hereunder and (c) cash collateralization of all outstanding
Letters of Credit issued for the account of such Subsidiary Borrower.
(iii) Schedule III will be amended to designate other Banks as additional or
replacement Swing Line Banks or additional Issuing Banks, upon execution and
delivery by the Company, the Administrative Agent and such additional or
replacement Swing Line Bank or additional Issuing Bank, as the case may be, of a
Schedule Amendment providing for such amendment. In the case of any replacement
of a Swing Line Bank pursuant to a Schedule Amendment, the existing Swing Line
Bank replaced pursuant thereto shall cease to be a Swing Line Bank upon the
effectiveness of such Schedule Amendment and the repayment of all Swing Line
Loans owing to such replaced Swing Line Bank.
(iv) Schedule III will be amended to change administrative information with
respect to Swing Line Banks or Issuing Banks, upon execution and delivery by the
Company, the Administrative Agent and Swing Line Bank or Issuing Bank, as the
case may be, of a Schedule Amendment providing for such amendment.
(v) Schedule IV will be amended to change administrative information contained
therein (other than any interest rate definition, Funding Time, Payment Time or
notice time contained therein) or to add Available Foreign Currencies (and
related interest rate definitions and administrative information), upon
execution and delivery by the Company and the Administrative Agent of a Schedule
Amendment providing for such amendment.
(vi) Schedule IV will be amended to conform any Funding Time, Payment Time or
notice time contained therein to then-prevailing market practices, upon
execution and delivery by the Company, the Required Banks and the Administrative
Agent of a Schedule Amendment providing for such amendment.




--------------------------------------------------------------------------------




(vii) Schedule IV will be amended to change any interest rate definition
contained therein, upon execution and delivery by the Company, all the Banks and
the Administrative Agent of a Schedule Amendment providing for such amendment.
(c) The Administrative Agent shall give prompt notice to each Bank of any
amendment effect pursuant to subsection 15.1(b).
(d) Notwithstanding the provisions of this subsection 15.1, any Local Currency
Facility may be amended, supplemented or otherwise modified in accordance with
its terms so long as after giving effect thereto either (i) such Local Currency
Facility ceases to be a “Local Currency Facility” and the Company so notifies
the Administrative Agent or (ii) the Local Currency Facility continues to meet
the requirements of a Local Currency Facility set forth herein.
(e) The Company may designate a Replacement Bank to assume the Revolving
Commitments and/or Swing Line Commitments, if any, and the obligations of any
Bank (an “Objecting Bank”) that is a Protesting Bank under clause (b) above or
refuses to consent to (x) an amendment, supplement or waiver that both requires
the consent of all the Banks in order to become effective and is acceptable to
one or more other Banks constituting the Required Banks or (y) any Extension
Request, and to purchase the outstanding Loans of such Objecting Bank and such
Objecting Bank’s rights hereunder and with respect thereto, without recourse
upon, or warranty by, or expense to, such Objecting Bank (unless such Objecting
Bank agrees otherwise), for a purchase price equal to the outstanding principal
amount of the Loans of such Objecting Bank plus (i) all interest accrued and
unpaid thereon and all other amounts owing to such Objecting Bank hereunder and
(ii) any amount which would be payable to such Objecting Bank pursuant to
subsection 8.8 (assuming that all Loans of such Objecting Bank were prepaid on
the date of such assumption), and upon such assumption and purchase by the
Replacement Bank, such Replacement Bank, if it is not already a Bank, shall be
deemed to be a “Bank” for purposes of this Agreement and such Objecting Bank
shall cease to be a “Bank” for purposes of this Agreement and shall no longer
have any obligations or rights hereunder (other than any obligations or rights
which according to this Agreement shall survive the termination of this
Agreement).
15.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered by hand, or five days after being deposited in the
mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Company, the Subsidiary Borrowers and
the Administrative Agent, and as set forth in Schedule I in the case of the
other parties hereto, or to such other address as may be hereafter notified by
the respective parties hereto and any future holders of the Loans:




--------------------------------------------------------------------------------




The Company:
Arrow Electronics, Inc.
 
7459 South Lima St.
Englewood CO 80112
 
Attention: Treasurer, Arrow Electronics
 
Telecopy: +1-631-847-5379
 
Telephone: +1-303-824-4537
The Administrative Agent:
JPMorgan Chase Bank, N.A.
 
383 Madison Avenue, 24th Floor
 
New York, New York 10179
 
Attention: Mijal Warat
Email: mijal.x.warat@jpmorgan.com
 
Telecopy: +1-917-464-6017
 
Telephone: +1-212-270-1011
with a copy to:
JPMorgan Chase Bank, N.A.
 
500 Stanton Christiana Road, Floor 3, Ops 2
 
Newark, Delaware 19713
 
Attention: George Ionas
 
Email: george.d.ionas@jpmorgan.com
Telecopy: +1-302-634-3301
 
Telephone: +1-302-634-1651
The Subsidiary Borrowers:
c/o Arrow Electronics, Inc.
 
7459 South Lima St.
Englewood CO 80112
 
Attention: Treasurer, Arrow Electronics
 
Telecopy: +1-631-847-5379
 
Telephone: +1-303-824-4537

; provided that any Notice of Borrowing, Notice of Swing Line Borrowing, Notice
of Continuation, Notice of Conversion, Notice of Swing Line Outstandings, Notice
of Swing Line Refunding, Notice of Local Currency Outstandings, Notice of
Prepayment, or any notice pursuant to subsections 2.4, 5.2 or 8.16 shall not be
effective until received during the recipient’s normal business hours.
15.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Bank, any right,
remedy, power or privilege hereunder or under the other Credit Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
15.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the other Credit
Documents and the making of the Loans hereunder and the issuance of Letters of
Credit.


15.5 Payment of Expenses.
The Company agrees (a) to pay or reimburse the Administrative Agent and each
Arranger for all its reasonable out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Credit
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions




--------------------------------------------------------------------------------




contemplated hereby and thereby, including, without limitation, the fees and
disbursements of counsel to the Administrative Agent and each Arranger, (b) to
pay or reimburse each Bank and the Administrative Agent and any Issuing Bank for
all its reasonable costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Credit
Documents and any such other documents upon the occurrence of an Event of
Default, including, without limitation, the fees and disbursements of counsel to
the Administrative Agent and to the several Banks and any Issuing Bank
(including the allocated fees and expenses of in-house counsel), and (c) to pay,
indemnify, and hold each Bank, each Agent, each Arranger and the Administrative
Agent and any Issuing Bank harmless from, any and all recording and filing fees
and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Credit Documents and any such other
documents, and (d) to pay, indemnify, and hold each Bank, each Agent, each
Arranger and the Administrative Agent and any Issuing Bank (and their respective
directors, officers, employees and agents) (collectively, the “indemnified
person”) harmless from and against any and all other liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Credit Documents and any such other documents, including, without
limitation, any of the foregoing relating to the use of proceeds of the Loans or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Company, any of its Subsidiaries or any of
the Properties (it being understood that costs and expenses incurred in
connection with the enforcement or preservation of rights under this Agreement
and the other Credit Documents shall be paid or reimbursed in accordance with
clause (b) above rather than this clause (d)) (all the foregoing in this clause
(d), collectively, the “indemnified liabilities”), provided, that the Company
shall have no obligation hereunder to any indemnified person with respect to
indemnified liabilities to the extent such indemnified liabilities are found by
final, nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such indemnified
person. Without limiting the foregoing, and to the extent permitted by
applicable law, the Company agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any indemnified
person. No indemnified person shall be liable for any damages arising from the
use by others of information or other materials obtained through electronic,
telecommunications or other information transmission systems, except to the
extent any such damages are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such indemnified person. No indemnified person shall be
liable for any indirect, special, exemplary, punitive or consequential damages
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby. Any payments required to be made by
the Company under this subsection 15.5 shall be made within 30 days of the
demand therefor. The agreements in this subsection shall survive repayment of
the Loans and all other amounts payable hereunder.
15.6 Successors and Assigns; Participations and Assignments.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Specified Borrower may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Bank (and any attempted assignment or transfer by a Specified
Borrower without such consent shall be null and void) and (ii) no Bank may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this subsection.
(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any Bank
may assign to one or more assignees, other than a natural person or the Company
or any Affiliate or Subsidiary of the Company (each, an “Assignee”), all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Commitments and/or Swing Line Commitments, if any, and
the Loans at the time owing to it) with the prior written consent of:




--------------------------------------------------------------------------------




(A) the Company (such consent not to be unreasonably withheld), provided that no
consent of the Company shall be required for an assignment to a Bank, an
affiliate of a Bank, an Approved Fund (as defined below) or, if an Event of
Default under subsections 13(a), 13(c) or 13(g) has occurred and is continuing,
any other Person; and


(B) the Administrative Agent; and


(C) the Issuing Bank and each Swing Line Bank (in the case of assignments of the
Revolving Commitments).


(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Bank, an affiliate of a Bank or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Bank’s Revolving Commitments and/or Swing Line Commitments or Loans under any
Facility, the amount of the Revolving Commitments and/or Swing Line Commitments
or Loans of the assigning Bank subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Company and the Administrative Agent otherwise consent, provided
that (1) no such consent of the Company shall be required if an Event of Default
under subsection 13(a), 13(c) or 13(g) has occurred and is continuing and (2)
such amounts shall be aggregated in respect of each Bank and its affiliates or
Approved Funds, if any; provided further that after giving effect to any such
assignment, the transferor Bank’s aggregate Dollar Equivalent Amount of its
Local Currency Bank Maximum Borrowing Amount under all Local Currency Facilities
may not exceed its Revolving Commitment hereunder;


(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;


(C) after giving effect to any such assignment, the transferor or transferee
Bank’s Swing Line Commitment, if any, may not exceed its Revolving Commitment
hereunder and any purported assignment which would result in the transferor or
transferee Bank’s Swing Line Commitment, if any, exceeding its Revolving
Commitment hereunder shall not be effective; and


(D) the Assignee, if it shall not be a Bank, shall deliver to the Administrative
Agent an administrative questionnaire.


For the purposes of this subsection 15.6, “Approved Fund” means any Person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Bank, (b) an
affiliate of a Bank or (c) an entity or an affiliate of an entity that
administers or manages a Bank.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Bank under this Agreement, and the assigning Bank thereunder
shall, to the extent of the interest assigned by such Assignment and Assumption,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Bank’s rights and
obligations under this Agreement, such Bank shall cease to be a party hereto but
shall continue to be entitled to the benefits of subsections 8.5, 8.6, 8.8 and
15.5). Any assignment or transfer by a Bank of rights or obligations under this
Agreement that does not comply with this subsection 15.6 shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with paragraph (c) of this subsection.
(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Company, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation




--------------------------------------------------------------------------------




of the names and addresses of the Banks, and the Commitments of, and principal
amount (and stated interest) of the Loans and L/C Obligations owing to, each
Bank pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Company, the Administrative
Agent, the Issuing Bank and the Banks shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Bank hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Company, the Issuing Bank and
any Bank, at any reasonable time and from time to time upon reasonable prior
notice.
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Bank and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Bank hereunder), the
processing and recordation fee referred to in paragraph (b) of this subsection
and any written consent to such assignment required by paragraph (b) of this
subsection, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c) (i) Any Bank may, without the consent of any Loan Party, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Bank’s rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitments and the Loans owing to it); provided that (A) such Bank’s
obligations under this Agreement shall remain unchanged, (B) such Bank shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Company, the Administrative Agent, the Issuing Bank
and the other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement. Any
agreement pursuant to which a Bank sells such a participation shall provide that
such Bank shall retain the sole right to enforce this Agreement and to approve
any amendment, modification or waiver of any provision of this Agreement;
provided that such agreement may provide that such Bank will not, without the
consent of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Bank directly affected thereby pursuant to the
proviso to the second sentence of subsection 15.1(a) and (2) directly affects
such Participant. Subject to paragraph (c)(ii) of this subsection, each
Participant shall be entitled to the benefits, and subject to the limitations,
of subsections 8.5, 8.6 and 8.8 to the same extent as if it were a Bank and had
acquired its interest by assignment pursuant to paragraph (b) of this
subsection. To the extent permitted by law, each Participant also shall be
entitled to the benefits of subsection 15.7(b) as though it were a Bank,
provided such Participant shall be subject to subsection 15.7(a) as though it
were a Bank. Each Bank that sells a participation, acting solely for this
purpose as a non-fiduciary agent of the Company, shall maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Bank shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Credit Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive, and such Bank, each Loan Party and the
Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.
(ii) A Participant shall not be entitled to receive any greater payment under
subsection 8.5 or 8.6 than the applicable Bank would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. No Participant shall be entitled to the benefits of
subsection 8.6 unless such Participant complies with such subsection as if it
were a Bank.
(d) Any Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Bank,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central banking authority or central bank having jurisdiction over
such Bank, and this subsection shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Bank from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Bank as a party hereto.




--------------------------------------------------------------------------------




(e) The Company, upon receipt of written notice from the relevant Bank, agrees
to issue Notes to any Bank requiring Notes to facilitate transactions of the
type described in paragraph (d) above.
(f) Notwithstanding the foregoing, any Conduit Bank may assign any or all of the
Loans it may have funded hereunder to its designating Bank without the consent
of the Company or the Administrative Agent and without regard to the limitations
set forth in subsection 15.6(b). Each of the Company, each Bank and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Bank or join any other Person in instituting against a Conduit Bank any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under any state bankruptcy or similar law, for one year and one day after the
payment in full of the latest maturing commercial paper note issued by such
Conduit Bank; provided, however, that each Bank designating any Conduit Bank
hereby agrees to indemnify, save and hold harmless each other party hereto for
any loss, cost, damage or expense arising out of its inability to institute such
a proceeding against such Conduit Bank during such period of forbearance.
15.7 Adjustments; Set-off.
(a) If any Bank (a “benefitted Bank”) shall at any time receive any payment of
all or part of its Loans or the Reimbursement Obligations then due and owing to
it, or interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in subsection 13(g), or otherwise), in a greater
proportion than any such payment to or collateral received by any other Bank, if
any, in respect of such other Bank’s Loans or the Reimbursement Obligations then
due and owing to it, or interest thereon, such benefitted Bank shall purchase
for cash from the other Banks a participating interest in such portion of each
such other Bank’s Loan or the Reimbursement Obligations owing to it, or shall
provide such other Banks with the benefits of any such collateral, or the
proceeds thereof, as shall be necessary to cause such benefitted Bank to share
the excess payment or benefits of such collateral or proceeds ratably with each
of the Banks; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such benefitted Bank, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest. Each of the Company and the
Subsidiary Borrowers agrees that each Bank so purchasing a portion of another
Bank’s Loan may exercise all rights of payment (including, without limitation,
rights of set-off) with respect to such portion as fully as if such Bank were
the direct holder of such portion.
(b) In addition to any rights and remedies of the Banks provided by law, each
Bank shall have the right, without prior notice to the Company or any Subsidiary
Borrower, any such notice being expressly waived by the Company and the
Subsidiary Borrowers to the extent permitted by applicable law, upon any amount
becoming due and payable by the Company hereunder or under this Agreement or the
other Credit Documents (whether at the stated maturity, by acceleration or
otherwise) to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Bank or any branch or agency
thereof to or for the credit or the account of the Company or such Subsidiary
Borrower, as the case may be. Each Bank agrees promptly to notify the Company
and the Administrative Agent after any such set-off and application made by such
Bank, provided that the failure to give such notice shall not affect the
validity of such set-off and application.
15.8 Power of Attorney. Each Subsidiary Borrower hereby grants to the Company an
irrevocable power of attorney to act as its attorney-in-fact with regard to
matters relating to this Agreement, the Applications and each other Credit
Document, including, without limitation, execution and delivery of any
amendments, supplements, waivers or other modifications hereto or thereto,
receipt of any notices hereunder or thereunder and receipt of service of process
in connection herewith or therewith. Each Subsidiary Borrower hereby explicitly
acknowledges that the Administrative Agent and each Bank has executed and
delivered this Agreement and each other Credit Document to which it is a party,
and has performed its obligations under this Agreement and each other Credit
Document to which it is a party, in reliance upon the irrevocable grant of such
power of attorney pursuant to this subsection 15.8. The power of attorney
granted by each Subsidiary Borrower hereunder is coupled with an interest.




--------------------------------------------------------------------------------




15.9 Judgment.
(a) If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding the day on which final judgment is
given.
(b) The obligation of the Company or any Subsidiary Borrower in respect of any
sum due to any Bank or the Administrative Agent hereunder shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement or the other Credit Documents (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by such
Bank or the Administrative Agent (as the case may be) of any sum adjudged to be
so due in the Judgment Currency such Bank or the Administrative Agent (as the
case may be) may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency; if the amount of the Agreement
Currency so purchased is less than the sum originally due to such Bank or the
Administrative Agent (as the case may be) in the Agreement Currency, the Company
or such Subsidiary Borrower (as the case may be) agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Bank or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the Agreement Currency so purchased exceeds the sum originally due to any
Bank or the Administrative Agent (as the case may be), such Bank or the
Administrative Agent (as the case may be) agrees to remit to the Company or such
Subsidiary Borrower (as the case may be) such excess.
15.10 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by email,
electronic copy or telecopy), and all of said counterparts taken together shall
be deemed to constitute one and the same instrument. A set of the copies of this
Agreement signed by all the parties shall be lodged with the Company and the
Administrative Agent.
15.11 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
15.12 Integration. This Agreement and the other Credit Documents represent the
agreement of the Company, the Subsidiary Borrowers, the Syndication Agents, the
Administrative Agent and the Banks with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Bank relative to subject matter hereof not expressly
set forth or referred to herein or in the other Credit Documents.
15.13 GOVERNING LAW. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS (OTHER THAN
ANY LOCAL CURRENCY FACILITY) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS (OTHER THAN ANY LOCAL CURRENCY
FACILITY) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
15.14 Submission To Jurisdiction; Waivers.
(a) Each of the Company and the Subsidiary Borrowers hereby irrevocably and
unconditionally:
(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof; provided, that nothing contained herein
or in any other Credit Document will




--------------------------------------------------------------------------------




prevent any Bank or the Administrative Agent from bringing any action to enforce
any award or judgment or exercise any right under any Credit Document in any
other forum in which jurisdiction can be established;
(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company at its
address set forth in subsection 15.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and
(v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.
(b) Each Subsidiary Borrower hereby irrevocably appoints the Company as its
agent for service of process in any proceeding referred to in subsection
15.14(a) and agrees that service of process in any such proceeding may be made
by mailing or delivering a copy thereof to it care of the Company at its address
for notice set forth in subsection 15.2.
15.15 Acknowledgements. Each of the Company and the Subsidiary Borrowers hereby
acknowledges that:
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;
(b) none of the Syndication Agents, Arrangers, the Administrative Agent or any
Bank has any fiduciary relationship with or duty to the Company and the
Subsidiary Borrowers arising out of or in connection with this Agreement or any
of the other Credit Documents, and the relationship between the Syndication
Agents, the Administrative Agent and the Banks, on one hand, and the Company and
the Subsidiary Borrowers, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and
(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Banks or among the Company and the Subsidiary Borrowers and the Banks.
15.16 WAIVERS OF JURY TRIAL. THE COMPANY, THE SUBSIDIARY BORROWERS, THE
SYNDICATION AGENTS, THE ADMINISTRATIVE AGENT AND THE BANKS HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.
15.17 USA Patriot Act. Each Bank hereby notifies each Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “Act”), it is required to obtain, verify and
record information that identifies each Borrower, which information includes the
name and address of each Borrower and other information that will allow such
Bank to identify each Borrower in accordance with the Act.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
ARROW ELECTRONICS, INC.


By: /s/ Peter S. Brown _______
Name: Peter S. Brown_
Title:     Senior Vice President




ARROW CENTRAL EUROPE GMBH


By: /s/ Peter S. Brown _______
Name: Peter S. Brown
Title:     Director_
   


ARROW ASIA PAC LTD.


By: /s/ Peter S. Brown
Name: Peter S. Brown
Title:     Director_




COMPONENTS AGENT (CAYMAN) LTD.


By: /s/ Peter S. Brown
Name: Peter S. Brown
Title:     Director




ARROW ASIA DISTRIBUTION LIMITED


By: /s/ Peter S. Brown
Name: Peter S. Brown
Title:     Director




ARROW ELECTRONICS (CI) LTD


By: /s/ Peter S. Brown
Name: Peter S. Brown
Title:     Director_




























--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Bank


By: /s/ John G. Kowalczuk
Name: John G. Kowalczuk
Title:     Executive Director


































































































--------------------------------------------------------------------------------




BNP PARIBAS,
as a Bank


By: /s/ Nicolas Rabier
Name: Nicolas Rabier
Title:     Managing Director
    


By: /s/ Nicole Mitchell
Name: Nicole Mitchell
Title:     Vice President




BANK OF AMERICA, N.A.,
as a Bank


By: /s/ Patrick Martin
Name: Patrick Martin
Title:     Managing Director




THE BANK OF NOVA SCOTIA,
as a Bank


By: /s/ Christopher Usas
Name: Christopher Usas
Title:     Director




THE BANK OF TOKYO MITSUBISHI UFJ, LTD.,
as a Bank


By: /s/ Lillian Kim
Name: Lillian Kim
Title:     Director










































--------------------------------------------------------------------------------






  
Wells Fargo Bank, N.A., as a Bank






By: /s/ Sid Khanolkar
Name: Sid Khanolkar
Title:     Director






















































--------------------------------------------------------------------------------






  
BANK OF CHINA, CHICAGO BRANCH, as a Bank






By: /s/ Xuehui Zhuang
Name: Xuehui Zhuang
Title:     First Vice President and Branch Manager








--------------------------------------------------------------------------------






  
Nordea Bank Finland Plc, New York Branch, as a Bank






By: /s/ Morgens R. Jensen
Name: Morgens R. Jensen
Title:     Head of Corporate & Institutional Banking


For any Bank requiring a second signature line:




By: /s/ Gerald Chelius
Name: Gerald Chelius
Title:     Head of Credit & Risk Control




 




--------------------------------------------------------------------------------








  
Sumitomo Mitsui Banking Corporation, as a Bank






By: /s/ David W. Kee
Name: David W. Kee
Title:     Managing Director






--------------------------------------------------------------------------------




HSBC BANK USA, National Association, as a Bank






By: /s/ David Wagstaff
Name: David Wagstaff
Title:     Managing Director






--------------------------------------------------------------------------------








The Royal Bank of Scotland plc, as a Bank






By: /s/ Alex Daw
Name: Alex Daw
Title:     Director




--------------------------------------------------------------------------------






Danske Bank A/S, Danmark, Sverige Filial as a Bank






By: /s/ Jonas Rydstrom
Name: Jonas Rydstrom
Title:     Legal Adviser








For any Bank requiring a second signature line:




By: /s/ Anders Rex
Name: Anders Rex
Title:     Executive Vice President






--------------------------------------------------------------------------------




ING Bank N.V., Dublin Branch, as Lendor






By: /s/ Aidan Neill
Name: Aidan Neill
Title:     Director








For any Bank requiring a second signature line:




By: /s/ Shaun Hawley
Name: Shaun Hawley
Title:     Vice President








--------------------------------------------------------------------------------




MIZUHO Bank, LTD., as a Bank






By: /s/ Bertram H. Tang
Name: Bertram H. Tang
Title:     Authorized Signatory










--------------------------------------------------------------------------------




Goldman Sachs Bank USA, as a Bank




By: /s/ Mark Walton
Name: Mark Walton
Title:     Authorized Signatory






--------------------------------------------------------------------------------




MORGAN STANLEY BANK, N.A., as a Bank




By: /s/ Sherrese Clarke
Name: Sherrese Clarke
Title:     Authorized Signatory










--------------------------------------------------------------------------------




Lloyds Bank plc, as a Bank




By: /s/ Stephen Giacolone
Name: Stephen Giacolone
Title:     Assistant Vice President - G011








For any Bank requiring a second signature line:




By: /s/ Karen Weich
Name: Karen Weich
Title:     Vice President - W011






























--------------------------------------------------------------------------------




Schedule I
BANKS AND COMMITMENTS
Bank
Dollar Revolving Commitment Amount
Euro Revolving Commitment Amount


(Dollar Equivalent Amount)
Pounds Sterling Revolving Commitment Amount 
(Dollar Equivalent Amount)
Hong Kong Dollar Revolving Commitment Amount 
(Dollar Equivalent Amount)
Swedish Kroner Revolving Commitment Amount
(Dollar Equivalent Amount)
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.
$125,000,000.00
$25,000,000.00
$16,666,666.67
$8,833,922.26
$9,671,179.88
 
 
 
 
 
 
BNP PARIBAS
$125,000,000.00
$25,000,000.00
$16,666,666.67
$8,833,922.26
$9,671,179.88
 
 
 
 
 
 
BANK OF AMERICA, N.A.
$125,000,000.00
$25,000,000.00
$16,666,666.67
$8,833,922.26
$9,671,179.88
 
 
 
 
 
 
THE BANK OF NOVA SCOTIA
$125,000,000.00
$25,000,000.00
$16,666,666.67
$8,833,922.26
$9,671,179.88
 
 
 
 
 
 
THE BANK OF TOYKO - MITSUBISHI UFJ, LTD.
$125,000,000.00
$25,000,000.00
$16,666,666.67
$8,833,922.26
$9,671,179.88
 
 
 
 
 
 
WELLS FARGO BANK, N.A.
$85,000,000.00
$17,000,000.00
$11,333,333.33
$6,007,067.14
$6,576,402.33
 
 
 
 
 
 
HSBC BANK USA, NATIONAL ASSOCIATION
$85,000,000.00
$17,000,000.00
$11,333,333.33
$6,007,067.14
$6,576,402.33
 
 
 
 
 
 
GOLDMAN SACHS BANK USA
$85,000,000.00
$17,000,000.00
$11,333,333.33
$6,007,067.14
$6,576,402.33
 
 
 
 
 
 
MIZUHO BANK, LTD.
$85,000,000.00
$17,000,000.00
$11,333,333.33
-0-
-0-
 
 
 
 
 
 
THE ROYAL BANK OF SCOTLAND PLC
$85,000,000.00
$17,000,000.00
$11,333,333.33
$6,007,067.14
$6,576,402.33
 
 
 
 
 
 
ING BANK N.V., - DUBLIN BRANCH
$72,500,000.00
$14,500,000.00
$9,666,666.66
$5,123,674.91
$5,609,284.33
 
 
 
 
 
 
MORGAN STANLEY BANK, N.A.
$72,500,000.00
$14,500,000.00
$9,666,666.66
$5,123,674.91
$5,609,284.33
 
 
 
 
 
 
NORDEA BANK FINLAND PLC
$72,500,000.00
$14,500,000.00
$9,666,666.66
$5,123,674.91
$5,609,284.33
 
 
 
 
 
 
SUMITOMO MITSUI BANKING CORPORATION
$72,500,000.00
$14,500,000.00
$9,666,666.66
$5,123,674.91
-0-
 
 
 
 
 
 
DANSKE BANK A/S, DANMARK, Sverige Filial
$60,000,000.00
$12,000,000.00
$8,000,000.00
$4,240,282.70
$4,642,166.34
 
 
 
 
 
 
BANK OF CHINA, CHICAGO BRANCH
$50,000,000.00
$10,000,000.00
$6,666,666.68
$3,533,568.90
-0-
 
 
 
 
 
 
LLOYDS BANK, PLC
$50,000,000.00
$10,000,000.00
$6,666,666.68
$3,533,568.90
$3,868,471.95
 
 
 
 
 
 
TOTAL:
$1,500,000,000
$300,000,00
$200,000,000
$100,000,000
$100,000,000





--------------------------------------------------------------------------------




Schedule II
SUBSIDIARY BORROWERS


FOREIGN SUBSIDIARY BORROWERS


Name and Address:
Jurisdiction of Incorporation:
Arrow Central Europe GmbH  
Max-Planck StraBe 1-3
D-63303 Dreieich
Germany
Germany
Arrow Asia Pac Ltd.
20/F Tower II, Ever Gain Plaza
88 Container Port Road,
Kwai Chung
Hong Kong
Hong Kong
Components Agent (Cayman) Ltd.
Century Yard, Cricket Square, Hutchins Drive
PO Box 2681 GT
George Town, Grand Cayman
British West Indies
British West Indies
Arrow Asia Distribution Limited
20/F Tower II, Ever Gain Plaza
88 Container Port Road
Kwai Chung
Hong Kong
Hong Kong
Arrow Electronics (CI) Ltd.
Regatta Office Park
West Bay Road
PO Box 3116
Grand Cayman, KY1-1205
Cayman Islands
British West Indies





















































--------------------------------------------------------------------------------




Schedule III


Certain Information Concerning Swing Line Loans and Letters of Credit


I.    Issuing Banks and Issuing Offices


Name of Issuing Bank
Issuing Office
Currency
JPMorgan Chase Bank, N.A. c/o JPMorgan Treasury Services
10420 Highland Manor Drive
4th Floor
Tampa, Florida 33610-9128, United States
Attention: James Alonzo,
      Standby LC Dept.
(T) 813-432-6339
(F) 813-432-5161
All Available Currencies
Bank of America, N.A.
Bank of America (as LC Issuing Agent)
Remy David
Ph: 925-675-8416
Fax: 888-217-4730
Remedios.A.David@baml.com
Bank of America N.A.
Credit Services
Concord, CA
All Available Currencies









































































--------------------------------------------------------------------------------




II.    Swing Line Limits


Borrower
Swing Line Limit
ARROW ELECTRONICS, INC.
$500,000,000.00
ARROW CENTRAL EUROPE GMBH
$500,000,000.00
ARROW ASIA PAC LTD.
$500,000,000.00
COMPONENTS AGENT (CAYMAN) LTD.
$500,000,000.00
ARROW ASIA DISTRIBUTION LIMITED
$500,000,000.00
ARROW ELECTRONICS (CI) LTD
$500,000,000.00







--------------------------------------------------------------------------------






III.    Swing Line Commitments


Swing Line Bank
Swing Line Commitment Amount
Borrowers
JPMorgan Chase Bank, N.A.
$100,000,000.00
All Borrowers
Bank of America, N.A.
$100,000,000.00
All Borrowers
BNP Paribas
$100,000,000.00
All Borrowers
The Bank of Nova Scotia
$100,000,000.00
All Borrowers
The Bank of Tokyo-Mitsubishi UFJ, LTD.
$100,000,000.00
All Borrowers





--------------------------------------------------------------------------------






IV.    Swing Line Banks - Addresses of Funding/Payment Offices


A. JPMorgan Chase Bank, N.A.


JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road
Newark, DE 19713
Attention: George Ionas
Email: george.d.ionas@jpmorgan.com
Telecopy: +1-302-634-3301
Telephone: +1-302-634-1651


Bank Name: JPMorgan Chase Bank, N.A.
ABA/Routing No.: 021000021
Account Name: Arrow Electronics
Account No.: 9008113381H0043
Attention: George Ionas/Jonathan Krepol
Reference: Arrow Electronics


B. Bank of America:


Contact Information:
Remy David
2001 Clayton Road, 2nd Floor
Mailcode: CA4-702-02-25
Concord, CA  94520
Phone #: 925-675-8416
Fax #: 888-217-4730
Email:  remedios.a.david@baml.com


Payment Instruction:
Bank of America NA
ABA 026009593
Account Number: 3750836479
Account Name: Credit Services
Ref:  Arrow Electronics


C. BNP Paribas:


Legal Adress for BNP Paribas:
787 Seventh Ave. The Equitable Tower
New York, NY 10019


Loans Operation Contact Information:
Cathy Markos Prahalias
Tel. 514-285-6042
Fax. 201-850-4059
Email. SFLS.Support@americas.bnpparibas.com




--------------------------------------------------------------------------------




Wire instructions:
Pay to: BNP Paribas NY
ABA: 026 007 689
Benef: Loan Servicng Clearing Account
Account # 10313000103
Ref. Arrow Electronics


D. Bank of Nova Scotia


Loan Admin Contact:
Kathy Williams
Direct No:
416-649-4009
Telephone No:
212-225-5705
Fax Number:
212-225-5709
Email:
kathy_williams@scotiacapital.com



The Bank of Nova Scotia
Global Wholesale Services
720 King Street West, Toronto
Mailing Address
44 King Street West
Toronto, Ontario
Canada M5H 1H1



BANK NAME:
The Bank of Nova Scotia-New York
ABA:
02600253-2
ACCOUNT NAME:
BANK OF NOVA SCOTIA - DIVERSIFIED CENTRAL
ACCOUNT #:
618233
ATTENTION:
US CORPORATE LOANS
REFERENCE:
ARROW ELECTRONICS INC
LEGAL ENTITY NAME:
THE BANK OF NOVA SCOTIA



E. The Bank of Tokyo-Mitsubishi UFJ, Ltd.


Dolores Ruland
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, NY 10020-1104
(T) 201-413-8629
(F) 201-521-2304
druland@us.mufg.jp


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
ABA#026 009 632
Account# 97770191
Attention: Loan Operations Department
Reference: Arrow Electronics, Inc.IV-14






--------------------------------------------------------------------------------




SCHEDULE IV


ADMINISTRATIVE SCHEDULE


I.
COMMITTED RATE LOANS/SWING LINE LOANS



A. Interest Rates for Each Currency


Dollars:


1. ABR Loans: ABR


2. Eurocurrency Loans:


a) Committed Rate Loans
for any Interest Period in respect of any Tranche, the London interbank offered
rate administered by the British Bankers Association (or any other Person that
takes over the administration of that rate) for deposits in Dollars for a period
beginning on the first day of such Interest Period and ending on the last day of
such Interest Period which appears on the Reuters Screen LIBOR01 Page or LIBOR
02 Page (or any replacement Reuters page which displays that rate) as of 11:00
a.m., London time, on the date which is two Business Days prior to the first day
of such Interest Period.


In the event that such rate does not appear on such page, the Eurocurrency Rate
shall be the Interpolated Rate (as defined below).


“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to the same number of decimal places as the relevant
Reuters Screen) determined by the Administrative Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (a) the applicable
Reuters Screen (for the longest period for which the applicable Reuters Screen
is available for the applicable currency) that is shorter than the Interest
Period for which the applicable Reuters Screen is not available and (b) the
applicable Reuters Screen for the shortest period (for which such Reuters Screen
is available for the applicable currency) that exceeds the Interest Period for
which the applicable Reuters Screen is not available, in each case, as of the
applicable time such Reuters Screen would be quoted for such Interest Period and
currency.


b) Swing Line Loans
the rate at which the applicable Swing Line Bank is offered Dollar deposits at
or about 11:00 a.m., New York City time, on the first day of such Interest
Period in the interbank Eurodollar market where its Eurodollar and foreign
currency exchange operations are then being conducted for delivery on such first
day of such Interest Period for the number of days comprised therein.




--------------------------------------------------------------------------------






Euros:


Eurocurrency Loans:


for any Interest Period in respect of any Tranche, the euro interbank offered
rate administered by the Banking Federation of the European Union (or any other
Person which takes over the administration of that rate) for deposits in Euros
for a period beginning on the first day of such Interest Period and ending on
the last day of such Interest Period displayed on Reuters Screen EURIBOR01 (or
any replacement Reuters page which displays that rate)as of 11:00 a.m., Brussels
time, on the date which is two Business Days prior to the first day of such
Interest Period.


In the event that such rate does not appear on such page, the Eurocurrency Rate
shall the Interpolated Rate.


Pounds Sterling:


Eurocurrency Loans:


for any Interest Period in respect of any Tranche, the London interbank offered
rate administered by the British Bankers Association (or any other Person that
takes over the administration of that rate) for deposits in Pounds Sterling for
a period beginning on the first day of such Interest Period and ending on the
last day of such Interest Period which appears on the Reuters Screen LIBOR01
Page or LIBOR 02 Page (or any replacement Reuters page which displays that rate)
as of 11:00 a.m., London time, on the date which is two Business Days prior to
the first day of such Interest Period.


In the event that such rate does not appear on such page, the Eurocurrency Rate
shall be the Interpolated Rate.


Hong Kong Dollars:


Eurocurrency Loans:


for any Interest Period in respect of any Tranche, the percentage rate per annum
for deposits in Hong Kong Dollars for a period beginning on the first day of
such Interest Period and ending on the last day of such Interest Period,
displayed under the heading “HKAB HKD Interest Settlement Rates” on the Reuters
Screen HKABHIBOR Page (or any replacement Reuters page which displays that rate)
as of 11:30 a.m., Hong Kong time, on the date which is the first day of such
Interest Period.


In the event that such rate does not appear on such page, the Eurocurrency Rate
shall be the Interpolated Rate.


Swedish Kroner:


Eurocurrency Loans:


for any Interest Period in respect of any Tranche, the Stockholm interbank
offered rate administered by the Swedish Bankers’ Association (or any other
person which takes over the administration of that rate) for deposits in Swedish
Kroners for a period beginning on the first day of such Interest Period and
ending on the last day of such Interest Period as displayed on the appropriate
page of the Reuters screen (or any replacement Reuters page which displays




--------------------------------------------------------------------------------




that rate) as of 11:00 a.m., Stockholm time, on the date which is two Business
Days prior to the first day of such Interest Period.


In the event that such rate does not appear on such page, the Eurocurrency Rate
shall be the Interpolated Rate.




--------------------------------------------------------------------------------






B.Funding Office, Funding Time, Payment Office, Payment Time for Each Currency
for Committed Rate Loans.


Dollars:


1.
Funding Office:    JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road
Newark, DE 19713


2.
Funding Time:    11:00 a.m., New York City time on the Borrowing Date for
Eurocurrency Loans

4:00 p.m., New York City time on the Borrowing Date for ABR Loans


3.
Payment Office:JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road
Newark, DE 19713


4.
Payment Time:    12:00 noon, New York City time



Euros:


1.    Funding Office:


JPMorgan Chase Bank - London
Floor 6, 25 Bank Street, Canary Wharf, London, United Kingdom, E14 5JP


Correspondent Bank: J.P.MORGAN AG (Swift ID: CHASDEFXXXX)
Account: J.P. MORGAN EUROPE LIMITED (Swift ID: CHASGB22XXX)
Account Number: DE93501108006001600037


2.    Funding Time:    1:00 p.m., London time on the Borrowing Date


3.    Payment Office:


JPMorgan Chase Bank - London
Floor 6, 25 Bank Street, Canary Wharf, London, United Kingdom, E14 5JP


Correspondent Bank: J.P.MORGAN AG (Swift ID: CHASDEFXXXX)
Account: J.P. MORGAN EUROPE LIMITED (Swift ID: CHASGB22XXX)
Account Number: DE93501108006001600037


4.    Payment Time:    1:00 p.m., London time






--------------------------------------------------------------------------------










Pounds Sterling:


1.    Funding Office:


JPMorgan Chase Bank - London
Floor 6, 25 Bank Street, Canary Wharf, London, United Kingdom, E14 5JP


Correspondent Bank: Pay direct to
Account: J.P. MORGAN EUROPE LIMITED (Swift ID: CHASGB22XXX)
Account Number: GB82CHAS60924203043504
Local Clearing Code: 405206


2.    Funding Time:    1:00 p.m., London time on the Borrowing Date


3    .Payment Office:


JPMorgan Chase Bank - London
Floor 6, 25 Bank Street, Canary Wharf, London, United Kingdom, E14 5JP


Correspondent Bank: Pay direct to
Account: J.P. MORGAN EUROPE LIMITED (Swift ID: CHASGB22XXX)
Account Number: GB82CHAS60924203043504
Local Clearing Code: 405206


4.    Payment Time:    1:00 p.m., London time on the Borrowing Date


Hong Kong Dollars:


1.     Funding Office:


JPMorgan Chase Bank, N.A., Hong Kong Branch
Account Name: JPMorgan Chase Bank, N.A. Hong Kong Branch
BIC Code: CHASHKHH
CHATS Code: 007
(Note : please make payment by Local CHATS)


2.    Funding Time:    2:00 p.m., Hong Kong time on the Borrowing Date


3.    Payment Office:     JPMorgan Chase Bank, N.A., Hong Kong Branch


4.    Payment Time:     2:00 p.m., Hong Kong time




















--------------------------------------------------------------------------------






Swedish Kroner:


1.Funding Office:    


JPMorgan Chase Bank - London
Floor 6, 25 Bank Street, Canary Wharf, London, United Kingdom, E14 5JP


Correspondent Bank: SKANDINAVISKA ENSKILDA BANKEN (Swift ID: ESSESESSXXX)
Account: J.P. MORGAN EUROPE LIMITED (Swift ID: CHASGB22XXX)
Account Number: 52018519395


Account of:    J.P. Morgan Europe Limited
Account No:    5201-8519395
Skandinaviska Banken Enskllda Banken, Stockholm


2.Funding Time:    9:00 a.m., London time on the Borrowing Date


3.Payment Office:


JPMorgan Chase Bank - London
Floor 6, 25 Bank Street, Canary Wharf, London, United Kingdom, E14 5JP


Correspondent Bank: SKANDINAVISKA ENSKILDA BANKEN (Swift ID: ESSESESSXXX)
Account: J.P. MORGAN EUROPE LIMITED (Swift ID: CHASGB22XXX)
Account Number: 52018519395


4. Payment Time:    9:00 a.m., London time




--------------------------------------------------------------------------------








C.Funding Office, Funding Time, Payment Office, Payment Time for Swing Line
Loans.


1.
Funding Office:    Funding Office of applicable Swing Line Bank as set forth on
Schedule III



2.
Funding Time:    4:00 p.m., New York City time on the Borrowing Date



3.
Payment Office:    Payment Office of applicable Swing Line Bank as set forth on
Schedule III



4.
Payment Time:    4:00 p.m., New York City time



D.Notice of Borrowing:


Dollars:


1. Deliver to:     JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, Floor 3, Ops 2
Newark, Delaware 19713
Attention: George Ionas
Email: george.d.ionas@jpmorgan.com
Telephone No: +1-302-634-1651
Fax No: +1-302-634-3301


2. Time:


(i) ABR Loans--Not later than 12:00 noon, New York City time, on the Borrowing
Date


(ii) Eurocurrency Loans--Not later than 12:00 noon, New York City time, three
Business Days prior to the Borrowing Date.




3.    Information Required: Name of Borrower, amount to be borrowed, whether ABR
Loans or Eurocurrency Loans, amounts of each such type, and Interest Periods for
Eurocurrency Loans and wire instructions for remittance of drawdown proceeds.


Available Foreign Currencies (except Hong Kong Dollars):


1. Deliver to:         JPMorgan Chase Bank - London
Floor 6, 25 Bank Street
Canary Wharf, London, United Kingdom, E14 5JP
Attention: Loan and Agency
Email: loan_and_agency_london@jpmorgan.com
Telephone No: 011-44 (0) 207 742 6638
Fax No: 011-44 (0) 207 7777 2360




--------------------------------------------------------------------------------






2. Time:
Not later than 11:00 A.M., London time, three Business Days prior to the
Borrowing Date.


3. Information Required:
Name of Borrower, amount to be borrowed, and Interest Periods and wire
instruction for remittance of drawdown proceeds.


Hong Kong Dollars:


1. Deliver to:


JPMorgan Chase Bank, N.A.  acting through its Hong Kong Branch
47/F One Island East
18 Westlands Road
Quarry Bay, Hong Kong


Effective November 15, 2013, such address will be changed to:


JPMorgan Chase Bank, N.A.  acting through its Hong Kong Branch
18/F, JPMorgan Tower
138 Shatin Rural Committee Road
Shatin, New Territories, Hong Kong


Attn : Sara Wong / Jennifer Yu
Tel : (852) 2800 6024 / 2800 1916
Fax : (852) 2836 9672
Email : sara.ny.wong@jpmorgan.com / jennifer.cc.yu@jpmorgan.com  /
Loan_agency_services_hk@jpmorgan.com


With a copy to:
Asia Loan Operation
Fax : 91 22 66466865
email : asia.loan.operations@jpmorgan.com


2. Time:


Not later than 11:00 A.M., Hong Kong time, four Business Days prior to the
Borrowing Date.


E.Notice of Swing Line Borrowing:




1. Deliver to:
Funding Office of applicable Swing Line Bank as set forth on Schedule III



2. Time:
Not later than 1:00 p.m., New York City time, on the Borrowing Date, or such
later time as may be agreed by the applicable Swing Line Bank, acting in its
sole discretion.


3. Information Required: Name of Borrower, amount to be borrowed, whether ABR
Loans or Eurocurrency Loans, amounts of each such type, and Interest Periods for
Eurocurrency Loans and wire instructions for remittance of drawdown proceeds.






F. Notice of Continuation; Notice of Prepayment




--------------------------------------------------------------------------------






Dollars:


1.
Deliver to:     

a) Committed Rate Loans
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, Floor 3, Ops 2
Newark, Delaware 19713
Attention: George Ionas
Email: george.d.ionas@jpmorgan.com
Telephone No: +1-302-634-1651
Fax No: +1-302-634-3301


b) Swing Line Loans
Lending Office of applicable Swing Line Bank as set forth on Schedule III
2. Time:


a) Committed Rate Loans
(i) ABR Loans -- Not later than 12:00 Noon, New York City time, on the
prepayment date


(ii) Eurocurrency Loans -- Not later than 12:00 noon, New York City time, three
Business Days prior to the last day of the current Interest Period for
continuations or the prepayment date, as the case may be.


b) Swing Line Loans
Not later than 4 p.m., New York City time, on the prepayment date


3.Information Required:


Name of Borrower, amount to be prepaid or (in the case of Committed Rate Loans)
continued, as the case may be, whether Swing Line Loans or Committed Rate Loans,
whether ABR Loans or Eurocurrency Loans, amounts of each such Type, and Interest
Periods for Eurocurrency Loans to be continued.


Available Foreign Currencies:


1. Deliver to:
a) Available Foreign Currency Other Than Hong Kong Dollars





--------------------------------------------------------------------------------






JPMorgan Chase Bank - London
Floor 6, 25 Bank Street
Canary Wharf, London, United Kingdom, E14 5JP
Attention: Loan and Agency
Email: loan_and_agency_london@jpmorgan.com
Telephone No: 011-44 (0) 207 742 6638
Fax No: 011-44 (0) 207 7777 2360


b) Hong Kong Dollars


JPMorgan Chase Bank, N.A.  acting through its Hong Kong Branch
47/F One Island East
18 Westlands Road
Quarry Bay, Hong Kong


Effective November 15, 2013, such address will be changed to:


JPMorgan Chase Bank, N.A.  acting through its Hong Kong Branch
18/F, JPMorgan Tower
138 Shatin Rural Committee Road
Shatin, New Territories, Hong Kong


Attn : Sara Wong / Jennifer Yu
Tel : (852) 2800 6024 / 2800 1916
Fax : (852) 2836 9672
Email : sara.ny.wong@jpmorgan.com / jennifer.cc.yu@jpmorgan.com  /
Loan_agency_services_hk@jpmorgan.com


With a copy to:
Asia Loan Operation
Fax : 91 22 66466865
email : asia.loan.operations@jpmorgan.com




2. Time:


Not later than 11:00 A.M., London time, three Business Days prior to the last
day of the current Interest Period for continuations or the prepayment date, as
the case may be; provided that with respect to Hong Kong Dollars, notice shall
be given not later than 11:00 A.M., Hong Kong time, four Business Days prior to
the last day of the current Interest Period for continuations or the prepayment
date, as the case may be.




3. Information Required:




--------------------------------------------------------------------------------






Name of Borrower, amount to be continued or prepaid, as the case may be, whether
ABR Loans or Eurocurrency Loans, amounts of each such Type, and Interest Periods
for Eurocurrency Loans to be continued.




--------------------------------------------------------------------------------






II.
COMPETITIVE ADVANCE LOANS



A.Competitive Advance Loan Request by Company


1.
Deliver to:    JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Floor 3, Ops 2
Newark, Delaware 19713
Attention: George Ionas
Email: george.d.ionas@jpmorgan.com
Telephone No: +1-302-634-1651
Fax No: +1-302-634-3301


2. Delivery time: By 9:30 A.M., New York City time, on the date on which
Competitive Advance Loan Offers are requested.


3. Information to be set forth:
Name of Borrower.
Amount and Currency of Competitive Advance Loan.
Date of Competitive Advance Loan.
Maturity Date.
Interest Payment Dates.
Date on which Competitive Advance Loan Offers are due.


B.Competitive Advance Loan Offer to Company


1.
Deliver to:    JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Floor 3, Ops 2
Newark, Delaware 19713
Attention: George Ionas
Email: george.d.ionas@jpmorgan.com
Telephone No: +1-302-634-1651
Fax No: +1-302-634-3301


2.Delivery time: By 11:00 A,M. New York City time on date set forth in
Competitive Advance Loan Request.


3.Information to be set forth:
Name of Bank.
Amount and Currency of Competitive Advance Loan offered for each maturity date.
interest rate.
If Competitive Advance Loans may not be prepaid.




--------------------------------------------------------------------------------






III.
NOTICE OF SWING LINE REFUNDING



A.
Deliver to:    JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Floor 3, Ops 2
Newark, Delaware 19713
Attention: George Ionas
Email: george.d.ionas@jpmorgan.com
Telephone No: +1-302-634-1651
Fax No: +1-302-634-3301


B.Information to be set forth:
Name of Borrower
Number of Swing Line Loans
Amount of each Swing Line Loan
Date of each Swing Line Loan


IV.
NOTICE OF SWING LINE OUTSTANDINGS



1.
Deliver to:    

JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, Floor 3, Ops 2
Newark, Delaware 19713
Attention: George Ionas
Email: george.d.ionas@jpmorgan.com
Telephone No: +1-302-634-1651
Fax No: +1-302-634-3301


2.
Information to be set forth:



Name of Borrower
Number of Swing Line Loans
Amount of each Swing Line Loan
Date of each Swing Line Loan
Outstanding Interest




--------------------------------------------------------------------------------






V.
NOTICE OF LOCAL CURRENCY OUTSTANDINGS



A.
Deliver to:    JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Floor 3, Ops 2
Newark, Delaware 19713
Attention: George Ionas
Email: george.d.ionas@jpmorgan.com
Telephone No: +1-302-634-1651
Fax No: +1-302-634-3301


B.Delivery time:    By close of business in London on the date of making of each
Local Currency Loan and on the last Business Day of each month on which the
applicable Local Currency Borrower has outstanding any Local Currency Loans.


C.Information to be set forth:
Name of Borrower
Amount and Currency of outstanding Local Currency Loans




--------------------------------------------------------------------------------






Schedule 1.1


Existing Joint Ventures


Arrow-Altech Holdings (Pty) Limited, a South African company, and its
subsidiaries.
 
Marubun-Arrow Asia Limited, a British Virgin Islands company, and its
subsidiaries.
 
Marubun-Arrow USA, LLC, a Delaware limited liability company.




--------------------------------------------------------------------------------








Schedule 9.10


Outstanding Local Currency Loans


None.




--------------------------------------------------------------------------------






Schedule 9.15


Subsidiary Guarantors


Arrow Electronics (UK), Inc.
Arrow Enterprise Computing Solutions, Inc.




--------------------------------------------------------------------------------




Schedule 9.13


Excluded ERISA Arrangements


1.    Extended Separation Benefits


The Company maintains a broad-based program to shelter employees at all levels
from any adverse consequences which might result from a change in control of the
Company. A change in control is defined in the program to include such time that
any person becomes the beneficial owner, directly or indirectly, of 30% or more
of the combined voting power of the Company's voting securities or certain
changes occur in the constitution of the Company's Board of Directors. Pursuant
to a policy adopted by the Board of Directors in 1998, the period of salary
continuation normally extended to employees whose employment is terminated as a
result of a workforce reduction or reorganization (which period ranges from six
to 24 weeks depending upon the length of service with the Company) is tripled if
employment is terminated by the Company (other than for cause) as a result of a
change in control. In addition to this policy, the Company has entered into
employment agreements with certain management-level employees, pursuant to which
among other matters, such employees will receive one year's compensation and
continuation for up to one year of medical and life insurance benefits if their
employment is terminated by the Company (other than for cause) within 12 months
following a change in control. The Company also has agreements with a number of
divisional and group vice presidents who are not executive officers, which
provide such vice presidents with a multiple of their annualized includible
compensation (as defined in the Internal Revenue Code) and continuation for up
to three years of medical, life and other welfare benefits if their employment
is terminated by the Company (other than for cause), if their responsibilities
or base salaries are materially diminished, or if certain other adverse changes
occur within 24 months following a change in control. Arrow’s executive officers
have entered into employment and change of control agreements. Under the
employment agreements, if the executive is terminated without cause, the
executive will continue to receive, through the end of the then-remaining term
of the agreement, all base salary and benefits (such as life, health, and
disability insurance) and cause the immediate vesting of any unvested stock
options which would have vested through the then-remaining term of the
agreement. The executive is also entitled to certain restricted units or shares
and, in some instances, performance units or shares. Under the change of control
agreements, if the executive’s employment is terminated (i) without cause by
Arrow or (ii) for good reason by the executive after a change in control, the
eligible terminated executive is entitled to receive: (i) all unpaid salary
through the date of termination (as defined in the employment agreement) and all
earned and unpaid benefits and awards (including both cash and stock
components); (ii) a lump-sum payment of 2.99 times the executive’s annualized
includable compensation as defined in Internal Revenue Code Section 280G(d)(1);
and (iii) continuation of coverage under the Company’s then current medical plan
until the executive reaches 65 years of age (or otherwise becomes eligible for
Medicare) or begins receiving equivalent benefits from a new employer. In
addition, all stock options vest immediately and the executive may be entitled
to restricted units or shares, and performance shares or shares. The amounts
payable pursuant to such agreements to the executive officers and to the other
vice presidents will be reduced, if necessary, to avoid excise tax under Section
4999 of the Code.


2.    Unfunded Pension Plan


The Company maintains the Unfunded Pension Plan for Selected Executives of the
Company ("SERP"). Under the SERP, the Company's Board of Directors determines
those employees who are eligible to participate in the SERP and the amount of
their maximum annual pension upon retirement on or after attaining age 60.
Approximately 25 current and former executives are designated participants in
the SERP. The gross SERP benefit is calculated by multiplying 2.5% of final
average performance-based compensation (salary and annual incentive) by the
participant’s years of credited service (up to a maximum of 18 years). Final
average compensation is the highest average of any three years during the
participant’s final five years of service. The gross benefit is reduced by 50%
of the Social Security benefit and the projected benefit of the Company’s 401(k)
matching contributions. The benefits provided under the SERP are payable as a
life annuity with 60 payments guaranteed, commencing at age 60, assuming
continued employment through normal retirement.


3.    Wyle Executive Severance Obligations






--------------------------------------------------------------------------------




In connection with the acquisition of the Wyle Group of Companies, the Company
has severance obligations under agreements with certain existing Wyle
executives. Those severance obligations could constitute severance arrangements
for purposes of ERISA.


4. Executive Deferred Compensation Plan


The company maintains an Executive Deferred Compensation Plan for approximately
450 highly paid U.S. executives, of which approximately 100 employees
participate. The Plan allows eligible executives to voluntarily elect to defer a
portion of their salary (up to 80%) and bonus/commissions (up to 100%).
Deferrals must be for a minimum of two years. At the end of the deferral period
participants may elect to have deferrals distributed to them in either lump sum
or installment payments over a designated number of years. Deferrals will be
paid out in a lump sum distribution if termination precedes retirement/long term
disability. Deferrals can be invested among different deemed investment options.
All deferrals and any earnings on those deferrals are general unsecured
obligations of the company.


5.    Wyle SERP Plan


The company maintains an unfunded pension plan for approximately 19 former
executives of the Wyle Group of Companies. This plan provides for payment equal
to the excess of the amounts such executives would normally be expected to
receive under the terms of the Wyle qualified plan, over the maximum amounts
allowed by ERISA under the qualified plan.


6.    Wyle Defined Benefit Plan


The company is responsible for retirement benefits for certain employees the
Wyle provided under a defined benefit plan.  Benefits under that plan were
frozen as of December 31, 2000. The company makes contributions to the plan so
that minimum contribution requirements, as determined by government regulations,
are met.








--------------------------------------------------------------------------------




Schedule 9.18


Environmental Matters


In connection with the purchase of Wyle Electronics ("Wyle") in August 2000, the
company acquired certain of the then outstanding obligations of Wyle, including
Wyle's indemnification obligations to the purchasers of its Wyle Laboratories
division for environmental clean-up costs associated with any then existing
contamination or violation of environmental regulations. Under the terms of the
company's purchase of Wyle from the sellers, the sellers agreed to indemnify the
company for certain costs associated with the Wyle environmental obligations,
among other things. During the fourth quarter of 2012, the company entered into
a settlement agreement with the sellers pursuant to which the sellers paid
$110,000,000 and the company released the sellers from their indemnification
obligation. As part of the settlement agreement the company accepted
responsibility for any potential subsequent costs incurred related to the Wyle
matters. The company is aware of two Wyle Laboratories facilities (in
Huntsville,
Alabama and Norco, California) at which contaminated groundwater was identified
and will require environmental remediation. In addition, the company was named
as a defendant in several lawsuits related to the Norco facility and a third
site in El Segundo, California which have now been settled to the satisfaction
of the parties.


The company expects these environmental liabilities to be resolved over an
extended period of time. Costs are recorded for environmental matters when it is
probable that a liability has been incurred and the amount of the liability can
be reasonably estimated. Accruals for environmental liabilities are adjusted
periodically as facts and circumstances change, assessment and remediation
efforts progress, or as additional technical or legal information becomes
available. Environmental liabilities are difficult to assess and estimate due to
various unknown factors such as the timing and extent of remediation,
improvements in remediation technologies, and the extent to which environmental
laws and regulations may change in the future. Accordingly the company cannot
presently fully estimate the ultimate potential costs related to these sites
until such time as a substantial portion of the investigation at the sites is
completed and remedial action plans are developed and, in some instances
implemented. To the extent that future environmental costs exceed amounts
currently accrued by the company, net income would be adversely impacted and
such impact could be material.


Accruals for environmental liabilities are included in "Accrued expenses" and
"Other liabilities" in the company's consolidated balance sheets.


As successor-in-interest to Wyle, the company is the beneficiary of various Wyle
insurance policies that covered liabilities arising out of operations at Norco
and Huntsville. To date, the company has recovered approximately $33,000,000
from certain insurance carriers. The company continues to seek recovery from an
umbrella liability policy carrier for its proportional share of the total Norco
liability. The company is considering the best way to pursue its potential
claims against insurers regarding liabilities arising out of operations at
Huntsville. The resolution of these matters could likely take several years. The
company has not recorded a receivable for any potential future insurance
recoveries related to the Norco and Huntsville environmental matters, as the
realization of the claims for recovery are not deemed probable at this time.


The company believes the settlement amount together with potential recoveries
from various insurance policies covering environmental remediation and related
litigation will be sufficient to cover any potential future costs related to the
Wyle acquisition; however, it is possible unexpected costs beyond those
anticipated could occur.


Characterization of the extent of contaminated soil and groundwater continues at
the site in Huntsville, Alabama. Under the direction of the Alabama Department
of Environmental Management, approximately




--------------------------------------------------------------------------------




$4,000,000 was spent to date. The pace of the ongoing remedial investigations,
project management and regulatory oversight is likely to increase somewhat and
though the complete scope of the activities is not yet known, the company
currently estimates additional investigative and related expenditures at the
site of approximately $500,000 to $750,000. The nature and scope of both
feasibility studies and subsequent remediation at the site has not yet been
determined, but assuming the outcome includes source control and certain other
measures, the cost is estimated to be between $3,000,000 and $4,000,000.


Despite the amount of work undertaken and planned to date, the company is unable
to estimate any potential costs in addition to those discussed above because the
complete scope of the work is not yet known, and, accordingly, the associated
costs have yet to be determined.


In October 2003, the company entered into a consent decree with Wyle
Laboratories and the California Department of Toxic Substance Control (the
"DTSC") in connection with the Norco site. In April 2005, a Remedial
Investigation Work Plan was approved by DTSC that provided for site-wide
characterization of known and potential environmental issues. Investigations
performed in connection with this work plan and a series of subsequent technical
memoranda continued until the filing of a final Remedial Investigation Report
early in 2008. Work is under way pertaining to the remediation of contaminated
groundwater at certain areas on the Norco site and of soil gas in a limited area
immediately adjacent to the site. In 2008, a hydraulic containment system was
installed to capture and treat groundwater before it moves into the adjacent
offsite area. In September 2013, the DTSC approved the final Remedial Action
Plan ("RAP") and work is currently progressing under the RAP. The approval of
the RAP includes the potential for additional remediation action after the five
year review of hydraulic containment system if the review finds that
contaminants have not been sufficiently reduced in the offsite area.


Approximately $44,000,000 was spent to date on remediation, project management,
regulatory oversight, and investigative and feasibility study activities. The
Company currently estimates that these activities will give rise to an
additional $18,000,000 to $24,900,000. Project management and regulatory
oversight include costs incurred by project consultants for project management
and costs billed by DTSC to provide regulatory oversight.


Despite the amount of work undertaken and planned to date, the company is unable
to estimate any potential costs in addition to those discussed above because the
complete scope of the work under the RAP is not yet known, and, accordingly, the
associated costs have yet to be determined.






--------------------------------------------------------------------------------




Schedule 12.2



Existing Foreign Subsidiary Indebtedness


Borrower
Amount
Description
Lender
Latin America
$11,540.91
Capital Leases
Various
DNS
$16,591.47
Capital Leases
Various
Arrow Brazil
$729,000.00
Loans
Various
Arrow, Korea
$4,745,000.00
Loans
Various
ECS Europe
$11,031,000.00
Loans
Various
Richardson China
$4,902,000.00
Loans
Various
Arrow EMEASA
$106,000.00
Loans
Various







                            












--------------------------------------------------------------------------------






        




Schedule 13(i)


Disclosed Litigation


None.




